Exhibit 10.1

LOGO [g195409ex10_1cov.jpg]

$300,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 3, 2011

among

PETROLEUM HEAT AND POWER CO., INC.,

as Borrower

THE OTHER LOAN PARTIES PARTY HERETO,

The Lenders from Time to Time Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an LC Issuer

BANK OF AMERICA, N.A.,

as Syndication Agent and an LC Issuer

and

RBS CITIZENS, N.A.,

as Documentation Agent

and

KEY BANK NATIONAL ASSOCIATION, PNC BANK, N.A., REGIONS BANK, TD

BANK, N.A. and WELLS FARGO CAPITAL FINANCE, LLC,

as Senior Managing Agents

and

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

RBS CITIZENS, N.A.,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page

ARTICLE I DEFINITIONS

  1  

1.1.

 

Defined Terms

  1  

1.2.

 

Accounting Terms; GAAP

  36

ARTICLE II THE FACILITY

  36  

2.1.

 

The Facility

  36    

2.1.1.

   Revolving Loans   37    

2.1.2.

   Facility LCs   38    

2.1.3.

   Non-Ratable Loans   42    

2.1.4.

   Protective Advances, Swingline Loans and Overadvances   43  

2.2.

 

Ratable Loans; Risk Participation

  45  

2.3.

 

Payment of the Obligations

  45  

2.4.

 

Minimum Amount of Each Advance

  45  

2.5.

 

Funding Account

  46  

2.6.

 

Reliance Upon Authority; No Liability

  46  

2.7.

 

Conversion and Continuation of Outstanding Advances

  46  

2.8.

 

Telephonic Notices

  47  

2.9.

 

Notification of Advances, Interest Rates and Repayments

  47  

2.10.

 

Fees

  47  

2.11.

 

Interest Rates

  48  

2.12.

 

Eurodollar Advances Post Default; Default Rates

  48  

2.13.

 

Interest Payment Dates; Interest and Fee Basis

  48  

2.14.

 

Voluntary Prepayments

  49  

2.15.

 

Mandatory Prepayments

  49  

2.16.

 

Termination of the Commitments; Increase in Aggregate Commitment

  51  

2.17.

 

Method of Payment

  52  

2.18.

 

Apportionment, Application, and Reversal of Payments

  53  

2.19.

 

Settlement

  53  

2.20.

 

Indemnity for Returned Payments

  54  

2.21.

 

Noteless Agreement; Evidence of Indebtedness

  54  

2.22.

 

Lending Installations

  55  

2.23.

 

Non-Receipt of Funds by the Agent; Defaulting Lenders

  55  

2.24.

 

Limitation of Interest

  58  

2.25.

 

Applicable Mortgage Minimum Amount

  58

ARTICLE III YIELD PROTECTION; TAXES

  59  

3.1.

 

Yield Protection

  59  

3.2.

 

Changes in Capital Adequacy Regulations

  60  

3.3.

 

Availability of Types of Advances

  61  

3.4.

 

Funding Indemnification

  61  

3.5.

 

Taxes

  62  

3.6.

 

Lender Statements; Survival of Indemnity

  64  

3.7.

 

Replacement of Lender

  64

ARTICLE IV CONDITIONS PRECEDENT

  65  

4.1.

 

Effectiveness

  65

 

ii



--------------------------------------------------------------------------------

  4.2.   Each Credit Extension   67

ARTICLE V REPRESENTATIONS AND WARRANTIES

  68  

5.1.

 

Existence and Standing

  68  

5.2.

 

Authorization and Validity

  68  

5.3.

 

No Conflict; Government Consent

  68  

5.4.

 

Security Interest in Collateral

  69  

5.5.

 

Financial Statements

  69  

5.6.

 

Material Adverse Change

  69  

5.7.

 

Taxes

  70  

5.8.

 

Litigation and Contingent Obligations

  70  

5.9.

 

Capitalization and Subsidiaries

  70  

5.10.

 

ERISA

  70  

5.11.

 

Accuracy of Information

  71  

5.12.

 

Names; Prior Transactions

  71  

5.13.

 

Regulation U

  71  

5.14.

 

Material Agreements

  71  

5.15.

 

Compliance With Laws

  71  

5.16.

 

Ownership of Properties

  71  

5.17.

 

Plan Assets; Prohibited Transactions

  72  

5.18.

 

Environmental Matters

  72  

5.19.

 

Investment and Holding Company Status

  73  

5.20.

 

Bank Accounts

  73  

5.21.

 

Indebtedness

  74  

5.22.

 

Affiliate Transactions

  74  

5.23.

 

Real Property; Leases

  74  

5.24.

 

Intellectual Property Rights

  74  

5.25.

  Insurance   74  

5.26.

 

Solvency

  75  

5.27.

 

Subordinated Indebtedness

  75  

5.28.

 

Post-Retirement Benefits

  75  

5.29.

 

Common Enterprise

  75  

5.30.

 

Reportable Transaction

  76  

5.31.

 

Labor Disputes

  76  

5.32.

 

Fixed Price Supply Contracts

  76  

5.33.

 

Trading and Inventory Policies

  76  

5.34.

 

Use of Proceeds

  76

ARTICLE VI COVENANTS

  77  

6.1.

 

Financial and Collateral Reporting

  77  

6.2.

 

Use of Proceeds

  81  

6.3.

 

Notices

  81  

6.4.

 

Conduct of Business

  82  

6.5.

 

Taxes

  83  

6.6.

 

Payment of Indebtedness and Other Liabilities

  83  

6.7.

 

Insurance; Weather Hedging

  84  

6.8.

 

Compliance with Laws

  86  

6.9.

 

Maintenance of Properties and Intellectual Property Rights

  86  

6.10.

 

Inspection

  86  

6.11.

 

Appraisals

  87  

6.12.

 

Communications with Accountants

  87

 

iii



--------------------------------------------------------------------------------

  6.13.   Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc.   87  

6.14.

 

Deposit Account Control Agreements

  89  

6.15.

 

Additional Collateral; Further Assurances

  89  

6.16.

 

Dividends

  89  

6.17.

 

Indebtedness

  90  

6.18.

 

Merger

  92  

6.19.

 

Sale of Assets

  92  

6.20.

 

Investments and Acquisitions

  93  

6.21.

 

Liens

  94  

6.22.

 

Change of Name or Location; Change of Fiscal Year

  96  

6.23.

 

Affiliate Transactions

  96  

6.24.

 

Amendments to Agreements

  96  

6.25.

 

Prepayment of Indebtedness; Subordinated Indebtedness

  97  

6.26.

 

Financial Contracts

  97  

6.27.

 

Capital Expenditures

  97  

6.28.

 

Financial Covenant

  98  

6.29.

 

Depository Banks

  98  

6.30.

 

Real Property Purchases

  98  

6.31.

 

Sale of Accounts

  98  

6.32.

 

Parent

  98  

6.33.

 

Fixed Price Supply Contracts; Certain Policies

  98

ARTICLE VII DEFAULTS

  99

ARTICLE VIII REMEDIES; WAIVERS AND AMENDMENTS

  102  

8.1.

 

Remedies

  102  

8.2.

 

Waivers by Loan Parties

  103  

8.3.

 

Amendments

  103  

8.4.

 

Preservation of Rights

  105

ARTICLE IX GENERAL PROVISIONS

  106  

9.1.

 

Survival of Representations

  106  

9.2.

 

Governmental Regulation

  106  

9.3.

 

Headings

  106  

9.4.

 

Entire Agreement

  106  

9.5.

 

Several Obligations; Benefits of this Agreement

  106  

9.6.

 

Expenses; Indemnification

  106  

9.7.

 

Numbers of Documents

  108  

9.8.

 

Accounting

  108  

9.9.

 

Severability of Provisions

  108  

9.10.

 

Nonliability of Lenders

  109  

9.11.

 

Confidentiality

  109  

9.12.

 

Nonreliance

  109  

9.13.

 

Disclosure

  110  

9.14.

 

USA PATRIOT ACT

  110

ARTICLE X THE AGENT

  110  

10.1.

 

Appointment; Nature of Relationship

  110  

10.2.

 

Powers

  110  

10.3.

 

General Immunity

  111

 

iv



--------------------------------------------------------------------------------

  10.4.   No Responsibility for Credit Extensions, Recitals, etc.   111  

10.5.

 

Action on Instructions of the Lenders

  111  

10.6.

 

Employment of Agents and Counsel

  111  

10.7.

 

Reliance on Documents; Counsel

  112  

10.8.

 

Agent’s Reimbursement and Indemnification

  112  

10.9.

 

Notice of Default

  112  

10.10.

 

Rights as a Lender

  113  

10.11.

 

Lender Credit Decision

  113  

10.12.

 

Successor Agent

  113  

10.13.

 

Delegation to Affiliates

  114  

10.14.

 

Execution of Loan Documents

  114  

10.15.

 

Collateral Matters.

  114  

10.16.

 

Co-Agents, Documentation Agent, Syndication Agent, etc.

  116

ARTICLE XI SETOFF; RATABLE PAYMENTS

  117  

11.1.

 

Setoff

  117  

11.2.

 

Ratable Payments

  117

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

  117  

12.1.

 

Successors and Assigns

  117  

12.2.

 

Participations

  118  

12.3.

 

Assignments

  119  

12.4.

 

Dissemination of Information

  120  

12.5.

 

Tax Treatment

  120  

12.6.

 

Assignment by LC Issuer

  121

ARTICLE XIII NOTICES

  121  

13.1.

 

Notices; Effectiveness; Electronic Communications

  121  

13.2.

 

Change of Address, Etc.

  122

ARTICLE XIV COUNTERPARTS

  122

ARTICLE XV GUARANTY

  123  

15.1.

 

Guaranty

  123  

15.2.

 

Guaranty of Payment

  123  

15.3.

 

No Discharge or Diminishment of Guaranty

  123  

15.4.

 

Defenses Waived

  124  

15.5.

 

Rights of Subrogation

  125  

15.6.

 

Reinstatement; Stay of Acceleration

  125  

15.7.

 

Information

  125  

15.8.

 

Taxes

  125  

15.9.

 

Severability

  126  

15.10.

 

Contribution

  126  

15.11.

 

Lending Installations

  127  

15.12.

 

Liability Cumulative

  127

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

  127  

16.1.

 

CHOICE OF LAW

  127  

16.2.

 

CONSENT TO JURISDICTION

  127  

16.3.

 

WAIVER OF JURY TRIAL

  128

 

v



--------------------------------------------------------------------------------

ARTICLE XVII THE BORROWER REPRESENTATIVE

  128  

17.1.

  Appointment; Nature of Relationship   128  

17.2.

  Powers   128  

17.3.

  Employment of Agents   128  

17.4.

  Notices   129  

17.5.

  Successor Borrower Representative   129  

17.6.

  Execution of Loan Documents; Borrowing Base Certificate   129  

17.7.

  Reporting   129

ARTICLE XVIII

  129

Effect of Amendment and Restatement of Existing Credit Agreement

  129

 

EXHIBITS:    EXHIBIT A    FORM OF BORROWING NOTICE EXHIBIT B    FORM OF
CONVERSION/CONTINUATION NOTICE EXHIBIT C    NOTE EXHIBIT D    FORM OF OPINION
EXHIBIT E    COMPLIANCE CERTIFICATE EXHIBIT F    JOINDER AGREEMENT EXHIBIT G   
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT H    BORROWING BASE CERTIFICATE
SCHEDULES:    SCHEDULE I    COMMITMENTS SCHEDULE 1.1A    EXISTING LETTERS OF
CREDIT SCHEDULE 1.1B    ELIGIBLE CARRIERS SCHEDULE 5.8    LITIGATION AND
CONTINGENT OBLIGATIONS SCHEDULE 5.9    CAPITALIZATION AND SUBSIDIARIES SCHEDULE
5.12    NAMES; PRIOR TRANSACTIONS SCHEDULE 5.14    MATERIAL AGREEMENTS SCHEDULE
5.16    OWNERSHIP OF PROPERTIES SCHEDULE 5.18    ENVIRONMENTAL MATTERS SCHEDULE
5.21    INDEBTEDNESS SCHEDULE 5.22    AFFILIATE TRANSACTIONS SCHEDULE 5.23   
REAL PROPERTY; LEASES SCHEDULE 5.24    INTELLECTUAL PROPERTY RIGHTS SCHEDULE
5.25    INSURANCE SCHEDULE 5.31    LABOR MATTERS SCHEDULE 5.32    FIXED PRICE
SUPPLY CONTRACTS SCHEDULE 6.20    OTHER INVESTMENTS SCHEDULE 6.21    LIENS

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of June 3, 2011, is among
Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or the
“Borrower”), the other Loan Parties, the Lenders from time to time party hereto,
JPMorgan Chase Bank, N.A., a national banking association, as an LC Issuer and
as the Agent, Bank of America, N.A., as syndication agent and as an LC Issuer
(the “Syndication Agent”), RBS Citizens, N.A., as documentation agent (the
“Documentation Agent”) and Key Bank National Association, PNC Bank, N.A.,
Regions Bank, TD Bank, N.A. and Wells Fargo Capital Finance, as senior managing
agents (each, a “Senior Managing Agent”).

RECITALS

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of July 2, 2009 (as amended prior to the date hereof, the “Existing Credit
Agreement”), among Petro, the lenders party thereto (the “Existing Lenders”),
the other Loan Parties, JPMorgan Chase Bank, N.A., a national banking
association, as an issuer of certain letters of credit and as the administrative
agent, Bank of America, N.A., as syndication agent and an issuer of certain
letters of credit, RBS Citizens, N.A., as documentation agent, and Société
Générale and PNC Bank, National Association, as senior managing agents, the
Existing Lenders made available to the Borrower loans and other extensions of
credit in an aggregate amount not to exceed $290,000,000;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to provide for extensions of credit in an
aggregate amount not to exceed $300,000,000 (subject to the Borrower’s right
pursuant to Section 2.16 hereof to request an increase in the Aggregate
Commitment by up to $100,000,000 (not to exceed a total of up to $400,000,000)),
which extensions of credit will be used by the Borrower for the purposes set
forth in Section 6.2;

WHEREAS, the Obligations of the Borrower under the Loan Documents to the Agent
and the Lenders will continue to be guaranteed by the Guarantors as set forth in
the Guaranty; and

WHEREAS, the Borrower and the other Loan Parties will continue to secure all of
their Obligations under the Loan Documents pursuant to the security interests in
and liens upon the Collateral as set forth in the Collateral Documents;

NOW THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree that
the Existing Credit Agreement is hereby amended and restated as of the Effective
Date to read in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“2010 Parent Indenture” means the Indenture, among the Parent, Star Gas Finance
Company and Union Bank, N.A., as trustee, dated as of November 16, 2010, as
amended, supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“2010 Parent Notes” means the 8.875% Senior Notes due 2017 issued pursuant to
the 2010 Parent Indenture.

“Account” shall have the meaning given to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which any Loan Party (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person which has ordinary voting power for the election of directors or other
similar management personnel of a Person (other than Capital Stock having such
power only by reason of the happening of a contingency) or a majority of the
outstanding Capital Stock of a Person.

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, and consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term Advance shall include
Non-Ratable Loans, Swingline Loans, Overadvances and Protective Advances unless
otherwise expressly provided.

“Affected Lender” is defined in Section 3.7.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

“Agent” means Chase in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Commitment shall be in the amount of $300,000,000; provided that, for
all purposes of this Agreement (other than the definition of Available
Commitment), the Aggregate Commitment shall be deemed to be the Non-Seasonal
Availability Amount for each day other than any day during a Seasonal
Availability Period.

 

2



--------------------------------------------------------------------------------

“Aggregate Credit Exposure” means, at any time, the aggregate of the Credit
Exposure of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

“Alternate Base Rate” or “ABR” means, for any day, a rate of interest per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate (excluding the Applicable Margin) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

“Applicable Fee Rate” means 0.375% per annum; provided that the Applicable Fee
Rate on the amount by which the Aggregate Commitment exceeds the Non-Seasonal
Availability Amount shall be, solely with respect to each day other than any day
during a Seasonal Availability Period, 0.20% per annum.

“Applicable Margin” means, (i) with respect to Floating Rate Advances, 1.00% per
annum and (ii) with respect to Eurodollar Advances, 2.00% per annum; provided
that as of the end of the Fiscal Quarter ending two full Fiscal Quarters after
the Effective Date and thereafter, the Applicable Margin will be determined as
of the end of each Fiscal Quarter of the Borrower based upon the Applicable
Margin Availability for such Fiscal Quarter as set forth in the pricing grid
below:

 

Applicable Margin Availability

  

Eurodollar Advances

  

Floating Rate Advances

³ $150,000,000

   1.75%    0.75%

> $75,000,000 but < 150,000,000

   2.00%    1.00%

£ $75,000,000

   2.25%    1.25%

Changes in the Applicable Margin resulting from changes in Applicable Margin
Availability shall become effective on the first day of the next succeeding
quarter and shall remain in effect until the next change to be effected pursuant
to this paragraph. In the event that the Borrower shall fail to deliver the
Borrowing Base Certificate with respect to any fiscal quarter, the Applicable
Margin shall, from the date such Borrowing Base Certificate was required to be
delivered until the date on which it is delivered, be determined by reference to
the lowest Applicable Margin Availability in the foregoing grid.

 

3



--------------------------------------------------------------------------------

“Applicable Margin Availability” means, at any date, (a) the sum of the
Availability (which shall be deemed to include Suppressed Availability for the
purpose of calculating Availability pursuant to this definition) on the last day
of each of the twelve preceding Fiscal Months (or if fewer than twelve Fiscal
Months have elapsed since the Effective Date, the number of Fiscal Months that
have actually elapsed since the Effective Date) ending on such date divided by
(b) twelve (or such lesser number of Fiscal Months that have actually elapsed
since the Effective Date).

“Applicable Mortgages” means any Mortgage with respect to which mortgage
recording taxes, documentary stamp taxes, intangible taxes and other similar
taxes are payable in connection with each Credit Extension (assuming that no
Credit Extensions were then outstanding).

“Applicable Mortgage Minimum Amount” means, at any time, the sum of the limits
on the maximum amount of the Obligations secured under all Applicable Mortgages
at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (i) J.P. Morgan Securities LLC and its successors,
(ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated and its successors and
(iii) RBS Citizens, N.A., each in their capacity as Joint Lead Arrangers and
Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3(a).

“Authorized Officer” means any of the chief executive officer, chief financial
officer, vice president - controller or treasurer of a Loan Party, acting
singly.

“Availability” means, at any time, an amount equal to (x) the lesser of (a) the
Aggregate Commitment and (b) the Borrowing Base minus (y) the Aggregate Credit
Exposure; provided that the Aggregate Credit Exposure shall not exceed, until
the 2010 Parent Notes are discharged or defeased in accordance with Section 8.1
of the 2010 Parent Indenture, the amount permitted under and calculated in
accordance with the definition of “Borrowing Base” in the 2010 Parent Indenture.

“Available Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Aggregate Credit Exposure at such time; provided that, for
purposes of Section 2.10(a), the aggregate amount of Swingline Loans outstanding
shall be deemed to be zero.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value

 

4



--------------------------------------------------------------------------------

cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.) as
amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Representative” means PHI, in its capacity as contractual
representative of the Borrower pursuant to Article XVII.

“Borrowing Base” means, at any time, the sum, without duplication, of:

(a) (i) for the months of May through November in each Fiscal Year, 85% of
Eligible Accounts Receivable or (ii) for the months of December through April in
each Fiscal Year subject to trailing dilution of not more than 3%, 90% of
Eligible Accounts Receivable, plus

(b) (i) for the months of May through November in each Fiscal Year, 80% of
Eligible Heating Oil and Other Fuel Inventory or (ii) for the months of December
through April in each Fiscal Year, 85% of Eligible Heating Oil and Other Fuel
Inventory, plus

(c) the lesser of (i) $5,000,000 and (ii) 40% of Eligible Other Inventory, plus

(d) the lesser of

(i) $50,000,000 and

(ii) the sum of

(A) 75% of the Mortgage Value of Eligible Real Property, which amount shall be
reduced by estimated environmental liabilities determined by the Agent in its
Permitted

Discretion on a property-by-property basis (it being understood that the value
calculated in this clause (A) for any individual property shall never be less
than zero),

(B) 75% of the Net Orderly Liquidation Value of Eligible Vehicles,

(C) 75% of the Net Orderly Liquidation Value of Eligible Machinery and
Equipment, and

(D) 50% of the aggregate of the Customer Lists Value,

plus

 

5



--------------------------------------------------------------------------------

(e) 100% of cash and Cash Equivalent Investments held in deposit accounts
located at, and subject to control agreements in favor of, the Agent, minus

(f) Reserves;

provided that (I) the amount described in clause (d)(i) above shall be
automatically reduced on a dollar-for-dollar basis by the Borrowing Base
Reduction Amount, (II) Customer Lists shall be reappraised on an annual basis in
accordance with Section 6.11 and (III) except for (x) assets acquired in a
Permitted Acquisition consummated pursuant to Sections 2.15(b)(ii) or (d),
(y) Inventory and (z) Accounts, any assets acquired in connection with any
Permitted Acquisition shall not be included in the determination of the
Borrowing Base. The Borrowing Base shall be determined based on the most recent
Borrowing Base Certificate delivered by the Borrower.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Borrower Representative, in the form of Exhibit H or another form
which is acceptable to the Agent in its Permitted Discretion. Each Borrowing
Base Certificate shall set forth, among other things, a calculation of (a) the
Borrowing Base and (b) the “Borrowing Base” as defined in the 2010 Parent
Indenture.

“Borrowing Base Reduction Amount” means an amount equal to the sum of (a) all
Net Cash Proceeds of asset dispositions received by any Loan Party plus (b) all
insurance or condemnation proceeds received by any Loan Party; provided that
(x) such Net Cash Proceeds or insurance or condemnation proceeds shall be
disregarded in determining the Borrowing Base Reduction Amount to the extent
they are deposited in a deposit account located at, and subject to control
agreements in favor of, the Agent pursuant to Section 2.15(b) or (d), as
applicable, (y) such Net Cash Proceeds or insurance or condemnation proceeds
shall be disregarded in determining the Borrowing Base Reduction Amount to the
extent that within twelve months of the receipt thereof they are reinvested
pursuant to Section 2.15(b) or (d), as applicable, in replacement assets of like
value (as determined in a manner satisfactory to the Agent in its Permitted
Discretion), and (z) in determining the Borrowing Base Reduction Amount, the
amount allocated to any asset that is disposed of or that is the subject of any
insurance or condemnation proceeds so received shall be equal to the amount
originally allocated to such asset for purposes of determining the Borrowing
Base (as determined by the Agent in its Permitted Discretion).

“Borrowing Date” means a date on which an Advance or a Loan is made hereunder.

“Borrowing Notice” is defined in Section 2.1.1(b).

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP.

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

“Carry Over Amount” is defined in Section 6.27.

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and
(d) certificates of deposit issued by and time deposits with any domestic office
of any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

“Change” is defined in Section 3.2.

“Change in Control” means the occurrence of any of the following events: (i) the
partners or shareholders, as the case may be, of the Borrower shall approve any
plan or proposal for the liquidation or dissolution of the Borrower; (ii) the
General Partner shall cease for any reason to be the sole general partner of the
Parent; (iii) the Parent ceases for any reason to beneficially own, directly or
indirectly, 100% of all classes of Capital Stock of the Borrower; (iv) the
Kestrel Group collectively shall cease for any reason to beneficially own
Capital Stock having the voting power to elect all of the directors or other
governing board of the General Partner; or (v) a “Change of Control” (or any
other defined term having a similar purpose) as defined in the 2010 Parent
Indenture shall occur.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

7



--------------------------------------------------------------------------------

“Collateral” means any and all Property covered by the Collateral Documents and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Agent, between the Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real Property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collateral Shortfall Amount” is defined in Section 2.1.2(l).

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower, and participate in Facility LCs issued upon the application of
the Borrower, in an aggregate amount not exceeding the amount set forth in
Schedule I or as set forth in any Assignment Agreement that has become effective
pursuant to Section 12.3(c), as such amount may be modified from time to time
pursuant to the terms hereof.

“Commodity Hedging Agreement” means any agreement or arrangement designed solely
to protect any Loan Party against fluctuations in the price of petroleum
derivative products with respect to quantities of such products that such Loan
Party reasonably expects to purchase from suppliers, sell to their customers or
need for their inventory during the period covered by such agreement or
arrangement.

“Commodities Inventory” means all inventory consisting of petroleum derivative
products of, and held for sale by, the Loan Parties.

“Compliance Certificate” is defined in Section 6.1(e).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2011 and furnished to certain Lenders.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued, (c) depreciation,
(d) amortization and other non-cash charges (including any non-cash impact of
Financial Standards Accounting Board Statements 87 and 133), (e) cash
contributions to any Plan and (f) extraordinary non-cash losses (as determined
in accordance with GAAP) incurred other than in the ordinary course of business,
minus, to the

 

8



--------------------------------------------------------------------------------

extent included in Consolidated Net Income, extraordinary gains (as determined
in accordance with GAAP) realized other than in the ordinary course of business,
all calculated for the Parent and its Subsidiaries on a consolidated basis. For
the purposes of calculating Consolidated EBITDA for any period (each, a
“Reference Period”), (i) if at any time during such Reference Period, the Parent
or any Subsidiaries shall have made any Material Disposition, Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period, the Parent
or any Subsidiaries shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition: “Material Acquisition” means any
Permitted Acquisition that involves the payment of consideration by the Parent
and its Subsidiaries in excess of $500,000; “Material Disposition” means any
sale, transfer or other disposition of property or series of related sales,
transfers or other dispositions of property that yields gross proceeds to the
Parent and the Subsidiaries in excess of $500,000.

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness made during such period, plus dividends or
distributions paid or made during such Period by the Parent, plus Capitalized
Lease payments, plus cash contributions to any Plan (provided that no greater
than $3,200,000 of such cash contributions in respect of any 2009 Plan year made
during the 2010 Fiscal Year shall he included for purposes of this definition),
all calculated for the Parent and its Subsidiaries on a consolidated basis. For
the purposes of calculating Consolidated Fixed Charges for any period (each, a
“Reference Period”), (i) if at any time during such Reference Period, the Parent
or any Subsidiaries shall have made any Material Disposition, Consolidated Fixed
Charges for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Disposition occurred on the first day of such
Reference Period and (ii) if during such Reference Period, the Parent or any
Subsidiaries shall have made a Material Acquisition, Consolidated Fixed Charges
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition: “Material Acquisition” means any
Permitted Acquisition that involves the payment of consideration by the Parent
and its Subsidiaries in excess of $500,000; and “Material Disposition” means any
sale, transfer or other disposition of property or series of related sales,
transfers or other dispositions of property that yields gross proceeds to the
Parent and the Subsidiaries in excess of $500,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or

 

9



--------------------------------------------------------------------------------

liability of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including, without limitation,
any comfort letter, operating agreement, take-or-pay contract or the obligations
of any such Person as general partner of a partnership with respect to the
liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.7.

“Copyrights” shall have the meaning given to such term in the Security
Agreement.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of its Revolving Loans outstanding at such time, plus
(b) an amount equal to all accrued interest, fees and other charges under this
Agreement then owing to it, plus (c) an amount equal to its Pro Rata Share of
the LC Obligations at such time, plus (d) an amount equal to its Pro Rata Share
of the aggregate principal amount of Non-Ratable Loans, Swingline Loans,
Overadvances and Protective Advances outstanding at such time.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Customer Lists” means a list of the Borrower’s customers, specifying each
customer’s name, mailing address and phone number.

“Customer Lists Value” means, at the election of the Agent exercising its
Permitted Discretion, either (a) the value of the Customer Lists as determined
in a manner acceptable to the Agent (in its Permitted Discretion) by an
appraiser reasonably acceptable to the Agent or (b) the value of (i) the
distressed net orderly enterprise valuation (as determined by the Agent in its
Permitted Discretion) of the non-working capital assets of the Loan Parties less
(ii) the fair market value of Eligible Real Property less (iii) the Orderly
Liquidation Value of Eligible Vehicles less (iv) the Orderly Liquidation Value
of Eligible Machinery and Equipment.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as determined by the Agent in its
Permitted Discretion, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, unless such funding obligations are
subject to a good faith dispute between the Borrower and such Lender,
(b) notified the Borrower, the Agent, the LC Issuer or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this

 

10



--------------------------------------------------------------------------------

Agreement or under other agreements in which it commits to extend credit (it
being understood that a Lender shall not be deemed a Defaulting Lender
hereunder if its stated intention not to fund is based upon another party’s
failure to fulfill its obligations under the applicable agreement), in each case
unless such funding obligations are subject to a good faith dispute between the
Borrower and such Lender, (c) failed, within three Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, unless such funding obligations are subject to a
good faith dispute between the Borrower and such Lender, (d) otherwise failed to
pay over to the Agent or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Agent (in its Permitted Discretion), among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Document” shall have the meaning given to such term in the Security Agreement.

“Documentation Agent” has the meaning specified in the preamble hereto.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the U.S. or any state of the U.S.

“Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.

“Eligibility Definition” means any of the following terms, as defined herein:
“Eligible Accounts Receivable”, “Eligible Heating Oil and Other Fuel Inventory”,
“Eligible Machinery and Equipment”, “Eligible Other Inventory”, “Eligible Real
Property” and “Eligible Vehicles”.

“Eligible Accounts Receivable” means, at any time, the Accounts of a Loan Party
which the Agent determines in its Permitted Discretion are eligible as the basis
for Credit Extensions hereunder. Without limiting the Agent’s discretion
provided herein, Eligible Accounts Receivable shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Agent;

 

11



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

(c) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment; provided that an installment Account that does not otherwise meet the
terms of this clause (c) shall nevertheless constitute an Eligible Account
Receivable so long as (i) with respect to any particular payment installment of
such installment Account, not more than 90 days have elapsed since the date on
which the original bill for such particular payment installment was mailed,
(ii) no particular payment installment of such installment Account is more than
60 days past the due date for payment and (iii) the aggregate of all such
installment Accounts does not exceed $25,000,000;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 2% of the aggregate amount of Eligible Accounts Receivable of all Loan
Parties;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Agent (in its Permitted Discretion) which has
been sent or otherwise delivered to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon such Loan Party’s completion of any
further performance, or (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) has admitted in writing its inability, or is generally unable to, pay its
debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

 

12



--------------------------------------------------------------------------------

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada (other than the Province of Newfoundland)
or (ii) is not organized under applicable law of the U.S., any state of the
U.S., Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the Agent in its Permitted Discretion which is in the
possession of the Agent;

(m) which is owed in any currency other than U.S. dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the Agent (in
its Permitted Discretion) which is in the possession of the Agent, or (ii) the
government of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Agent in such Account have been
complied with to the Agent’s satisfaction in its Permitted Discretion;

(o) which is owed by any Affiliate, director or executive officer of any Loan
Party;

(p) which, when added to all other Accounts owing to the Loan Parties by the
applicable Account Debtor or any of its Affiliates, does not exceed in face
amount (i) in the case of commercial Account Debtors, 2.0% of the total Eligible
Accounts Receivable and (ii) in the case of residential Account Debtors, 1.0% of
the total Eligible Accounts Receivable;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

(u) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business; or

 

13



--------------------------------------------------------------------------------

(v) which the Agent determines (in its Permitted Discretion) may not be paid by
reason of the Account Debtor’s inability to pay or which the Agent otherwise
determines (in its Permitted Discretion) is unacceptable for any reason
whatsoever.

“Eligible Carrier” means each of the carriers and pipeline companies listed on
Schedule 1.1B or otherwise approved from time to time by the Agent in its
Permitted Discretion.

“Eligible Heating Oil and Other Fuel Inventory” means, at any time, the
Inventory of a Loan Party consisting of propane, home heating oil, diesel fuel
and other petroleum derivative products, but excluding natural gas, which the
Agent determines in its Permitted Discretion is eligible as the basis for Credit
Extensions hereunder and as to which all of the following requirements have been
fulfilled to the reasonable satisfaction of the Agent:

(a) such Inventory is owned by such Loan Party, is subject to a first priority
perfected Lien in favor of the Agent, and is subject to no other Lien whatsoever
other than a Permitted Lien which does not have priority over the Lien in favor
of the Agent;

(b) such Inventory is not held on consignment;

(c) such Inventory is of customary quality and meets all standards applicable to
such Inventory, its use or sale imposed by any Governmental Authority having
regulatory authority over such matters;

(d) such Inventory is of a type sold in the ordinary course of the business of
such Loan Party;

(e) such Inventory is located within the United States (i) in the Buckeye or
Colonial pipeline systems, (ii) in commercial storage facilities; (iii) at one
of the locations listed in Exhibit A to the Security Agreement; or (iv) in
transit to a location described in the foregoing clause (i), (ii) or (iii) with
an Eligible Carrier;

(f) such Inventory does not constitute goods in transit unless it is in transit
with an Eligible Carrier;

(g) such Inventory is stored in storage facilities of such Loan Party or in
commercial storage facilities and if located in a warehouse or other facility
leased by such Loan Party, the lessor has delivered to the Agent a waiver,
consent and agreement in form and substance satisfactory to the Agent (in its
Permitted Discretion) or a Reserve for rent, charges, and other amounts due or
to become due with respect to such warehouse or facility has been established by
the Agent in its Permitted Discretion; provided that any such Inventory stored
in any particular commercial storage facility or warehouse does not in the
aggregate exceed 15% of the total Eligible Heating Oil and Other Fuel Inventory;

(h) such Inventory has not been delivered to a customer of such Loan Party
(regardless of whether such delivery is on a consignment basis) and has not been
returned by any customer; and

 

14



--------------------------------------------------------------------------------

(i) in the case of any Inventory consisting of any petroleum derivative products
other than home heating oil, such Inventory does not exceed 10% of the total
Eligible Heating Oil and Other Fuel Inventory.

“Eligible Machinery and Equipment” means, at any time, the Machinery and
Equipment (other than Vehicles and items included in the definition of Eligible
Other Inventory) of a Loan Party then used or useful in such Loan Party’s
business, which the Agent determines in its Permitted Discretion is eligible as
the basis for Credit Extensions hereunder and as to which all of the following
requirements have been fulfilled to the reasonable satisfaction of the Agent:

(a) such Machinery and Equipment (i) is owned by such Loan Party, (ii) is
subject to a first priority perfected Lien in favor of the Agent and (iii) is
subject to no other Lien whatsoever other than a Permitted Lien which does not
have priority over the Lien in favor of the Agent;

(b) the full purchase price for such Machinery and Equipment has been paid by
such Loan Party;

(c) such Machinery and Equipment is located on premises (i) owned by such Loan
Party, which premises are subject to a first priority perfected Lien in favor of
the Agent and to no other Lien whatsoever other than a Permitted Lien which does
not have priority over the Lien in favor of the Agent or (ii) leased by such
Loan Party with respect to which the Agent has received waiver, consent and
agreement in form and substance satisfactory to the Agent;

(d) such Machinery and Equipment is in reasonable repair and working order and
is used or held for use by such Loan Party in the ordinary course of business of
such Loan Party;

(e) such Machinery and Equipment is not subject to any agreement which
materially restricts the ability of the Loan Parties to use, sell, transport or
dispose of such Machinery and Equipment or which materially restricts the
Agent’s ability to take possession of, sell or otherwise dispose of such
Machinery and Equipment; and

(f) such Machinery and Equipment does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such Machinery and Equipment is
located;

provided, however, that with respect to any item of Machinery or Equipment which
is subject to a Permitted Lien and which satisfies each of the eligibility
criteria set forth above, only that portion of such item which is in excess of
the amount secured by such Permitted Lien shall be deemed to constitute Eligible
Machinery and Equipment.

“Eligible Other Inventory” means, at any time, the Inventory of a Loan Party
consisting of furnaces, boilers and other heating components and replacement
parts, air conditioner and air conditioning components, water purifying
equipment and parts, and other related equipment and parts held for resale in
the ordinary course of business, but excluding Eligible Heating Oil and Other
Fuel Inventory, which the Agent determines in its Permitted Discretion is
eligible as the basis for Credit Extensions hereunder. Without limiting the
Agent’s discretion provided herein, Eligible Other Inventory shall not include
any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Agent;

 

15



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true;

(e) which does not conform to all standards imposed by any Governmental
Authority;

(f) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(g) which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Agent a Collateral Access Agreement or (ii) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Agent in its Permitted Discretion;

(h) which is located in any third party warehouse or is in the possession of a
bailee and is not evidenced by a Document, unless (i) such warehouseman or
bailee has delivered to the Agent a Collateral Access Agreement and such other
documentation as the Agent may require or (ii) an appropriate Reserve has been
established by the Agent in its Permitted Discretion;

(i) which is the subject of a consignment by such Loan Party as consignor;

(j) which is perishable;

(k) which contains or bears any Intellectual Property Rights licensed to such
Loan Party unless the Agent is satisfied in its Permitted Discretion that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(l) which is not reflected in a current inventory report of such Loan Party; or

(m) which the Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.

 

16



--------------------------------------------------------------------------------

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Other
Inventory.

“Eligible Real Property” means, at any time, any parcel of Material Real
Property of any Loan Party as to which each of the following conditions has been
satisfied at such time:

(a) (i) a Lien on such parcel of Material Real Property shall have been granted
by a Loan Party in favor of the Agent pursuant to a Mortgage, (ii) such Mortgage
shall be in full force and effect in favor of the Agent at such time, (iii) such
Mortgage shall have been recorded in the appropriate jurisdiction or
jurisdictions to perfect the Lien granted pursuant to such Mortgage and (iv) all
applicable mortgage recording taxes shall have been paid, provided that such
Mortgage need not have been so recorded (and any such mortgage recording taxes
need not have been so paid) if an effective title insurance policy (naming the
Agent as the insured thereunder) shall have been issued that otherwise complies
with the requirements of clause (c) (i) or (ii) of this definition and that
provides “gap” coverage insuring against any exceptions that may arise prior to
the actual recording of such Mortgage (and the payment of any such recording
taxes);

(b) the Agent and the title insurance company issuing the policy referred to in
clause (c) of this definition shall have received maps or plats of an as-built
survey of the sites of the Material Real Property covered by such Mortgage
certified to the Agent and such title insurance company in a manner reasonably
satisfactory to them, dated a date reasonably satisfactory to the Agent and such
title insurance company, by an independent professional licensed land surveyor
reasonably satisfactory to the Agent and such title insurance company, which
maps or plats and the surveys on which they are based shall be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 1992, and, without limiting the
generality of the foregoing, there shall be surveyed and shown on such maps,
plats or surveys the following: (A) the locations on such sites of all the
buildings, structures and other improvements and the established building
setback lines (where setback information is readily obtainable); (B) the lines
of streets abutting such sites and the width thereof; (C) all access and other
easements appurtenant to such sites or necessary to use such sites; (D) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting such sites, whether recorded, apparent from a
physical inspection of such sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on such sites; and (F) if such sites are described as being on a
filed map, a legend or other information relating the survey to said map;

(c) the Agent shall have received in respect of such parcel of Material Real
Property (i) a mortgagee’s title policy (or policies) or marked-up unconditional
binder (or binders) for such insurance dated a date reasonably satisfactory to
the Agent. Each such policy shall (A) be in an amount not less than the Mortgage
Value (as of the date such parcel of Material Real Property becomes a parcel of
Eligible Real Property) of such

 

17



--------------------------------------------------------------------------------

parcel of Material Real Property, (B) be issued at ordinary rates, (C) insure
that the Mortgage insured thereby creates a valid first Lien on such parcel of
Material Real Property free and clear of all defects and encumbrances, except
such as may be approved by the Agent (in its Permitted Discretion) and Permitted
Mortgage Liens, (D) name the Agent for the benefit of the Lenders as the insured
thereunder, (E) be in the form of ALTA Loan Policy - 1992 (or such local
equivalent thereof as is reasonably satisfactory to the Agent), (F) contain a
comprehensive lender’s endorsement and such other endorsements as may be
reasonably requested by the Agent and (G) be issued by Chicago Title Insurance
Company, First American Title Insurance Company, Lawyers Title Insurance
Corporation or any other title company reasonably satisfactory to the Agent
(including any such title companies acting as co-insurers or reinsurers) or
(ii) in the case of any such parcel of Material Real Property subject to a
Mortgage pursuant to the Existing Credit Agreement as of the Effective Date, a
date-down endorsement to the mortgagee’s title policy issued by the title
company that issued the title policy covering such Existing Mortgage in
connection with the Existing Credit Agreement, which endorsement shall update
the effective date of such existing title insurance policy and amend the
description of the insured Existing Mortgage to include the amendment to such
Existing Mortgage. The Agent shall have received (x) evidence satisfactory to it
(in its Permitted Discretion) that all premiums in respect of each such policy
or endorsement, as the case may be, have been paid and (y) a copy of all
documents referred to, or listed as exceptions to title, in such title policy
(or policies);

(d) the Agent shall have received a Final Appraisal with respect to such parcel
of Material Real Property;

(e) with respect to any such parcel of Material Real Property upon which a
Mortgage is granted, a summary Phase I environmental report with respect to such
parcel of Material Real Property, dated a date satisfactory to the Agent in its
Permitted Discretion and in form and substance reasonably satisfactory to the
Agent shall have been delivered to the Agent, accompanied by a reliance letter
in favor of the Agent and the Lenders in form and substance reasonably
satisfactory to the Agent; and

(f) if such parcel of Material Real Property is subject to a ground lease in
favor of any Loan Party as lessee, no consent shall be required under such
ground lease to mortgage or foreclose upon such parcel of Material Real Property
(or such consent shall have been obtained).

“Eligible Vehicles” means, at any time, the Equipment of a Loan Party consisting
of trucks, vans and other vehicles used to transport home heating oil, diesel
fuel and other petroleum derivative products and other Inventory (other than
propane and natural gas), or are used primarily in connection with the
provisions of service to customers, which the Agent determines in its Permitted
Discretion is eligible as the basis for Credit Extensions hereunder and as to
which all of the following requirements have been fulfilled to the reasonable
satisfaction of the Agent:

(a) such Equipment (i) is owned by such Loan Party, (ii) is subject to a first
priority perfected Lien in favor of the Agent and (iii) is subject to no other
Lien whatsoever other than a Permitted Lien which does not have priority over
the Lien in favor of the Agent;

 

18



--------------------------------------------------------------------------------

(b) the full purchase price for such Equipment has been paid by such Loan Party;

(c) such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien in favor of the Agent
and to no other Lien whatsoever other than a Permitted Lien which does not have
priority over the Lien in favor of the Agent, (ii) leased by such Loan Party
with respect to which the Agent has received waiver, consent and agreement in
form and substance satisfactory to the Agent, or (iii) is both (A) currently
being tracked by the Borrower pursuant to a GPS or other similar system and
(B) “at or in transit to” a Borrower location, the home of the driver of such
Equipment or other location pursuant to a legitimate business purpose;

(d) such Equipment is in reasonable repair and working order and is used or held
for use by such Loan Party in the ordinary course of business of such Loan
Party;

(e) such Equipment is not subject to any agreement which materially restricts
the ability of the Loan Parties to use, sell, transport or dispose of such
Equipment or which materially restricts the Agent’s ability to take possession
of, sell or otherwise dispose of such Equipment; and

(f) such Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located;

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Vehicles.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, including without limitation common laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of Materials of Environmental Concern into the environment, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean-up or
other remediation thereof.

“Equipment” has the meaning specified in the Security Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

19



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Title IV of ERISA), (c) the
taking of any steps to terminate any Plan, (d) the withdrawal by any Loan Party
or any Controlled Group member from any Multiemployer Plan or the initiation of
steps to do so, (e) receipt by any Loan Party or any Controlled Group member of
a notice that any Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, or in “endangered” or “critical status” (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA), (f) any Loan Party
or any Controlled Group member has incurred or is reasonably expected to incur,
any Withdrawal Liability to one or more Multiemployer Plans, or (g) any failure
by any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the sum of (a) the product of (i) the Eurodollar Base Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate plus
(b) the Applicable Margin.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall revenue or net income,
and franchise taxes (imposed in lieu of net income taxes) imposed on it, by
(a) the jurisdiction under the laws of which such Lender or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

20



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

“Existing Lenders” has the meaning specified in the Recitals hereto.

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1A that have been issued prior to the Effective Date by the LC Issuers
identified on Schedule 1.1A.

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements made pursuant to the Existing Credit Agreement by any Loan Party in
favor of the Agent for the benefit of the Agent and the Lenders.

“Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrower on the terms and conditions set forth in this
Agreement.

“Facility LC” is defined in Section 2.1.2(a).

“Facility LC Application” is defined in Section 2.1.2(c).

“Facility LC Collateral Account” is defined in Section 2.1.2(j).

“Facility Termination Date” means June 3, 2016 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its Permitted
Discretion.

“Fee Letter” is defined in Section 2.10(c).

“Final Appraisal” means, with respect to any parcel of Material Real Property, a
final complete appraisal of the value of such parcel of Material Real Property,
as the case may be, commissioned in connection with this Agreement and delivered
after the Effective Date and valued on an “alternative use” basis which in the
Permitted Discretion of the Agent satisfies all applicable requirements of
FIRREA and the Uniform Standards of Professional Appraisal Practice.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

21



--------------------------------------------------------------------------------

“Fiscal Month” means the calendar month.

“Fiscal Quarter” means any of the quarterly accounting periods of the Parent,
ending on December 31, March 31, June 30 and September 30 of each year.

“Fiscal Year” means any of the annual accounting periods of the Parent ending on
September 30 of each year.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Month of the Parent for the then most-recently ended 12 Fiscal Months, of
(a) Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures minus taxes paid in cash to (b) Consolidated Fixed Charges, all
calculated for the Parent and its Subsidiaries on a consolidated basis.

“Fixtures” has the meaning specified in the Security Agreement.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Account” is defined in Section 2.5.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

“General Partner” means Kestrel Heat LLC, a Delaware limited liability company.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranteed Obligations” is defined in Section 15.1.

 

22



--------------------------------------------------------------------------------

“Guarantor” means the Parent, the Borrower and each of the Parent’s other direct
or indirect Domestic Subsidiaries, including any Person who becomes a Loan Party
pursuant to a Joinder Agreement and their successors and assigns.

“Guaranty” means Article XV of this Agreement.

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Liabilities,
(f) Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Net
Mark-to-Market Exposure under all Rate Management Transactions, (j) obligations
of such Person under any Sale and Leaseback Transaction, (k) obligations under
any liquidated earn-out and (l) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property Rights” means, with respect to any Person, all of such
Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

“Intercompany Notes” is defined in Section 6.17(e).

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
Representative pursuant to this Agreement. Such Interest Period shall end on the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.

“Inventory” has the meaning specified in the Security Agreement.

 

23



--------------------------------------------------------------------------------

“Investment” of a Person means any (a) loan, advance, extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person, (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures, securities or
other Capital Stock owned by such Person, (c) any deposit accounts and
certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person; provided that any Rate Management Transaction entered into
in compliance with Section 6.17(i) shall not constitute an “Investment.”

“Joinder Agreement” is defined in Section 6.15(a).

“Kestrel Group” means Kestrel Energy Partners, LLC and any officers, directors
or employees of the General Partner owning equity interests in the General
Partner.

“LC Exposure” is defined in Section 2.23(c).

“LC Fee” is defined in Section 2.10(b).

“LC Issuer” means each of (a) Chase (or any subsidiary or Affiliate of Chase
designated by Chase) and (b) Bank of America, N.A.

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.1.2(d).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender, the LC Issuer or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer or
the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.22.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Licenses” shall have the meaning given to such term in the Security Agreement.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

24



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, the Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.1 executed and delivered to,
or in favor of, the Agent or any Lenders and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby, but shall not include agreements in
connection with Rate Management Transactions. Any reference in the Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means the Parent, the Borrower and each other Guarantor.

“Loans” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Swingline Loans, Overadvances and Protective Advances.

“Machinery” has the meaning specified in the Security Agreement.

“Margin Stock” is defined in Section 5.13.

“Management Fees and Expenses” means any amounts paid by a Loan Party in respect
of any management, consulting or other similar arrangement with an equity holder
or Affiliate of a Loan Party (other than another Loan Party).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Agent, the LC Issuer and the Lenders thereunder.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Real Property” means real property not subject to a mortgage, deed of
trust or other similar instrument (other than pursuant hereto) that (i) is owned
in fee by any Loan Party and is not subject to a ground lease in favor of any
other Person as lessee, (ii) is located in the United States and (iii) (A) has
been developed with a facility used of useful in the business of the Loan
Parties with respect to which a certificate of occupancy or temporary
certificate of occupancy or the local equivalent thereof (or any other similar
proof of completion) shall have been issued by the relevant Governmental
Authority or (B) is undeveloped and has a book value (excluding soft costs) of
at least $100,000.

 

25



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means (a) any and all hazardous substances,
hazardous materials or toxic substances as defined in the Clean Air Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act of 1976, as amended, and the
Hazardous Materials Transportation Act and the regulations promulgated
thereunder, (b) any substance or materials listed as hazardous or toxic in the
United States Department of Transportation Table, by the Environmental
Protection Agency or any successor agency or under any applicable Federal,
state, local or foreign laws or regulations, (c) any asbestos, poly-chlorinated
biphenyls, urea formaldehyde foam, explosives or radioactive waste, (d) any
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, or (e) any other chemical, material or substance which is not
classified as hazardous or toxic but exposure to which is prohibited, limited or
regulated by any applicable Federal, state, local or foreign authority or other
governmental authority having jurisdiction over the Mortgaged Property,
including, without limitation, propane and any related petroleum products or
by-products.

“Maximum Liability” is defined in Section 15.9.

“Modify” and “Modification” are defined in Section 2.1.2(a).

“Monthly Reports” is defined in Section 4.1(m).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Value” means, with respect to any parcel of Eligible Real Property,
the lesser of (a) the maximum stated amount secured by the Lien on such parcel
of Eligible Real Property granted in favor of the applicable secured mortgagee
pursuant to the relevant Mortgage and (b) the value of such parcel of Eligible
Real Property set forth in the Final Appraisal delivered with respect thereto.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real Property of a Loan Party, including the Existing Mortgages and
any amendments, modifications or supplements thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any member of the Controlled Group is obligated
to make contributions.

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (iv) an appropriate reserve for income taxes in
accordance with GAAP established in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees,

 

26



--------------------------------------------------------------------------------

investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith or, (c) an equity issuance, cash proceeds net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date). For the avoidance of doubt, “Net Mark-to-Market Exposure”
shall not include the upfront cost of purchasing call or put options.

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
Machinery of any Person, the net orderly liquidation value thereof as determined
after the Effective Date in a manner acceptable to the Agent (in its Permitted
Discretion) by an appraiser reasonably acceptable to the Agent.

“Non-Consenting Lender” is defined in Section 8.3(d).

“Non-Paying Guarantor” is defined in Section 15.10.

“Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section 2.1.3.

“Non-Seasonal Availability Amount” means $250,000,000; provided that, if the
Aggregate Commitment is increased pursuant to Section 2.16 hereof, the
Non-Seasonal Availability Amount shall be deemed to be an amount equal to the
Non-Seasonal Availability Amount in effect immediately prior to such increase
plus the amount of such increase.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” is defined in Section 2.21(d).

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Sale and
Leaseback Transaction which is not a

 

27



--------------------------------------------------------------------------------

Capitalized Lease, (c) any indebtedness, liability or obligation under any
so-called “synthetic lease” transaction entered into by such Person, or (d) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (d) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Parent and its
Subsidiaries.

“Other Taxes” is defined in Section 3.5(b).

“Overadvances” has the meaning specified in Section 2.1.4(c).

“Parent” means Star Gas Partners, L.P., a Delaware limited partnership.

“Parent Subordinated Debt” is defined in Section 6.32.

“Participants” is defined in Section 12.2(a).

“Patents” shall have the meaning given to such term in the Security Agreement.

“Paying Guarantor” is defined in Section 15.10.

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan, the first day of each calendar month and the Facility Termination
Date, (b) with respect to interest payments due on any Eurodollar Loan, (i) the
last day of the applicable Interest Period, (ii) in the case of any Interest
Period in excess of three months, the day which is three months after the first
day of such Interest Period and (iii) the date on which such Eurodollar Loan is
prepaid, whether by acceleration or otherwise, and the Facility Termination
Date, and (c) with respect to any payment of LC Fees, Unused Commitment Fees or
fronting fees in respect of Letters of Credit, the first day of each calendar
month and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

 

28



--------------------------------------------------------------------------------

(b) the business acquired in connection with such Acquisition is (i) located in
the U.S., (ii) organized under U.S. and applicable state laws, and (iii) except
for assets not constituting more than 5% of the assets acquired in such
Acquisition, not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Agent and the Lenders have been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty) and no Default or Unmatured Default exists, will exist, or would
result therefrom;

(d) if the consideration for such Acquisition is greater than $5,000,000, as
soon as available, but not less than ten days prior to such Acquisition, the
Borrower Representative has provided the Lenders (i) notice of such Acquisition
and (ii) a copy of all business and financial information reasonably requested
by the Agent, including pro forma historical and projected financial information
and cash flow and Availability calculations provided in a manner reasonably
acceptable to the Agent;

(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Agent shall have conducted an audit and field examination of such Accounts and
Inventory to its reasonable satisfaction;

(f) the purchase price of such Acquisition does not exceed $25,000,000;

(g) if such Acquisition is an acquisition of the Capital Stock of a Person, the
Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and, in accordance with Section 6.15(a),
a Loan Party pursuant to the terms of this Agreement;

(h) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the Borrower or a Guarantor shall acquire such assets;

(i) if such Acquisition is an acquisition of Capital Stock, such Acquisition
will not result in any violation of Regulation U;

(j) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(k) in connection with an Acquisition of the Capital Stock of any Person, all
Liens on property of such Person shall be terminated unless the Agent in its
Permitted Discretion consents otherwise, and in connection with an Acquisition
of the assets of any Person, all Liens on such assets shall be terminated;

 

29



--------------------------------------------------------------------------------

(l) the Borrower Representative shall certify (and provide the Agent with a pro
forma calculation in form and substance reasonably satisfactory to the Agent),
on its behalf and on behalf of the Borrower, to the Agent and the Lenders that,
after giving effect to the completion of such Acquisition, Availability was not
less than $40,000,000 for any period of three consecutive days during the
six-month period ending on the date on which such Acquisition was consummated
and is not projected to be less than $40,000,000 during the six-month period
immediately after consummation of such Acquisition (with such projected
Availability to be determined by reference to the average projected Availability
on the last day of each of the relevant six months), in each case on a pro forma
basis which includes all consideration given in connection with such
Acquisition, other than Capital Stock of the Borrower delivered to the seller(s)
in such Acquisition, as having been paid in cash at the time of making such
Acquisition; and

(m) no Default exists or would result therefrom.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Liens” is defined in Section 6.21.

“Permitted Mortgage Liens” means the collective reference to Liens described in
Section 6.21(iii) and (v).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Petro” has the meaning specified in the preamble hereto.

“PHI” means Petro Holdings, Inc., a Minnesota corporation.

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA and in respect of
which any Loan Party or any member of the Controlled Group is (or, if such Plan
were terminated, would under Section 4062 or Section 4069 of ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Chase or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Projections” is defined in Section 6.1(d).

“Proposed Change” is defined in Section 8.3(d).

 

30



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Non-Ratable Loans, Swingline loans or
Overadvances, a portion equal to a fraction the numerator of which is such
Lender’s Commitment and the denominator of which is the Aggregate Commitment,
(b) with respect to Protective Advances or with respect to all Credit Extensions
in the aggregate prior to the Facility Termination Date, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment, and (c) with respect to Protective
Advances or with respect to all Credit Extensions in the aggregate after the
Facility Termination Date, a portion equal to a fraction the numerator of which
is such Lender’s Credit Exposure and the denominator of which is the Aggregate
Credit Exposure; provided that, in the case of Section 2.23 when a Defaulting
Lender shall exist, any Defaulting Lender’s Commitment hereunder shall be
disregarded for purposes of calculating a Lender’s Pro Rata Share.

“Protective Advances” is defined in Section 2.1.4(a).

“Purchasers” is defined in Section 12.3(a).

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including any Commodity
Hedging Agreement and any other agreement with respect thereto) now existing or
hereafter entered by any Loan Party which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“RCRA” is defined in Section 5.18(b).

“Reference Period” is defined in the definition of “Consolidated EBITDA”.

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

 

31



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.1.2 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reinvestment Deferred Amount” means with respect to any asset disposition, the
aggregate Net Cash Proceeds received in connection therewith that are not
applied to prepay the Obligations pursuant to Section 2.15(b)(i) as a result of
the delivery of a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by the Borrower
Representative stating that no Default or Unmatured Default has occurred and is
continuing and that a Loan Party intends and expects to use all or a specified
portion of the Net Cash Proceeds of an asset disposition to consummate a
Permitted Acquisition and/or acquire assets useful in its business (other than
current assets).

“Reinvestment Prepayment Amount” means with respect to any asset disposition,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to consummate Permitted
Acquisitions and/or acquire assets useful in the Borrower’s business (other than
current assets).

“Reinvestment Prepayment Date” means with respect to any asset disposition, the
earlier of (a) the date occurring twelve months after such asset disposition and
(b) the date on which a Loan Party shall have determined not to, or shall have
otherwise ceased to, consummate Permitted Acquisitions and/or acquire assets
useful in its business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standards of Sections 412 and 430 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

“Reports” means reports prepared by Chase or another Person showing the results
of appraisals, field examinations or audits pertaining to the Borrower’s assets
from information furnished by or on behalf of the Borrower, after Chase has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by Chase.

 

32



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having at least a majority of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate Credit
Exposure.

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, volatility reserves
(including reserves for amounts owing with respect to obligations of the Loan
Parties in respect of any Commodity Hedging Agreements that are secured by the
Collateral), reserves for rent and usage fees at storage depots and other
locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for through-put fees
and reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.

“Revolving Loans” means the revolving loans extended by the Lenders to the
Borrower pursuant to Section 2.1.1 hereof.

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Seasonal Availability Notice” means a written notice given by the Borrower at
least three Business Days, and not more than ten Business Days, prior to the
first day of the Seasonal Availability Period, specifying the first day and
length of such period (not exceeding five months), provided that the Borrower
may not deliver any Seasonal Availability Notice if a Default or Event of
Default shall have then occurred and be continuing.

“Seasonal Availability Period” means, until the Facility Termination Date, any
period of up to five consecutive months during the period from December 1 of
each year through April 30 of the following year, which period may be initiated
by a Seasonal Availability Notice. The Seasonal Availability Period may be
terminated early by written notice to such effect by the Borrower to the Agent
at least three Business Days prior to the effective date of such termination.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

33



--------------------------------------------------------------------------------

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
obligations of the Loan Parties in respect of any Commodity Hedging Agreements
owing to any Person that is a Lender or an Affiliate of a Lender at the time
such agreement is entered into and (c) to the extent permitted under applicable
debt agreements, Banking Services and Rate Management Transactions (other than
Commodity Hedging Agreements) owing to any Person that is a Lender or an
Affiliate of a Lender at the time such agreement is entered into.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Agent, for the benefit of
the Agent and the Lenders, and any other pledge or security agreement entered
into after the Effective Date by any other Loan Party (as required by this
Agreement or any other Loan Document), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

“Senior Managing Agent” has the meaning specified in the preamble hereto.

“Settlement” is defined in Section 2.19.

“Settlement Date” is defined in Section 2.19.

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Agent in its Permitted Discretion.

“Subsidiary” of a Person means, any corporation, partnership, limited liability
company, association, joint venture or similar business organization more than
50% of the outstanding Capital Stock having ordinary voting power of which shall
at the time be owned or controlled by such Person. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Parent and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
Consolidated EBITDA of the Parent and its

 

34



--------------------------------------------------------------------------------

Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Parent and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

“Supporting Letter of Credit” is defined in Section 2.1.2(l).

“Suppressed Availability” means the amount of excess, if any, of the amount of
the Borrowing Base over the Aggregate Commitment.

“Swingline Exposure” is defined in Section 2.23(c).

“Swingline Loan” means a Loan made pursuant to Section 2.1.4(b).

“Syndication Agent” has the meaning specified in the recitals hereto.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and any and all
liabilities with respect to the foregoing (including any interest, additions to
tax or penalties applicable thereto), but excluding Excluded Taxes and Other
Taxes.

“Trademarks” shall have the meaning given to such term in the Security
Agreement.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Secured Obligations” means, at any time, any Secured Obligations
(or portion thereof) that is contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Commitment Fee” is defined in Section 2.10(a).

“U.S.” means the United States of America.

 

35



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.2. Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that if the Borrower notifies the
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party at
“fair value”, as defined therein.

ARTICLE II

THE FACILITY

2.1. The Facility. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to (a) make Loans to the Borrower as set forth below
and (b) participate in Facility LCs issued upon the request of the Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Credit Exposure shall not
exceed its Commitment; provided further, that the Aggregate Credit Exposure
shall not exceed the Aggregate Commitment. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.1.2. The Facility
shall be composed of Revolving Loans, Non-Ratable Loans, Protective Advances,
Swingline Loans, Overadvances and Facility LCs as set forth below:

 

36



--------------------------------------------------------------------------------

2.1.1. Revolving Loans.

(a) Amount. From and including the Effective Date and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make revolving loans (the “Revolving Loans”) to the
Borrower Representative on behalf of the applicable Borrower and participate in
Facility LCs issued for the account of the Borrower as set forth in
Section 2.1.2 below, in aggregate amounts that will not result in (i) such
Lender’s Credit Exposure exceeding its Commitment or (ii) the Aggregate Credit
Exposure exceeding the lesser of (x) the Aggregate Commitment or (y) the
Borrowing Base, subject to the Agent’s authority, in its sole discretion, to
make Protective Advances and Overadvances pursuant to the terms of
Section 2.1.4. The Revolving Loans may consist of Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower
Representative in accordance with Sections 2.1.1(b) and 2.7. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Revolving
Loans at any time prior to the Facility Termination Date. The Commitments to
extend credit under this Section 2.1.1(a) shall expire on the Facility
Termination Date.

(b) Borrowing Procedures. The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of Exhibit A (a “Borrowing Notice”) not
later than 10:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying: (1) the name of the applicable Borrower, (2) the Borrowing
Date, which shall be a Business Day, of such Advance, (3) the aggregate amount
of such Advance, (4) the Type of Advance selected; provided that, if the
Borrower Representative fails to specify the Type of Advance requested, such
request shall be deemed a request for a Floating Rate Advance; and (5) the
duration of the Interest Period if the Type of Advance requested is a Eurodollar
Advance; provided that, if the Borrower Representative fails to select the
duration of the Interest Period for the requested Eurodollar Advance, the
Borrower Representative shall be deemed to have requested on behalf of the
applicable Borrower that such Eurodollar Advance be made with an Interest Period
of one month.

(c) The Agent’s Election. Promptly after receipt of a Borrowing Notice (or
telephonic notice in lieu thereof) of a requested Floating Rate Advance, the
Agent shall elect in its discretion to have the terms of Section 2.1.1(d) (pro
rata advance by all Lenders), Section 2.1.3 (advance by the Agent, in the form
of a Non-Ratable Loan, on behalf of the Lenders) or Section 2.1.4(b) (Swingline
Loans) apply to such requested Advance.

(d) Pro Rata Advance. Unless the Agent elects to have the terms of Section 2.1.3
or Section 2.1.4(b) apply to a requested Floating Rate Advance or if a requested
Advance is for a Eurodollar Advance, then promptly after receipt of a Borrowing
Notice or telephonic notice in lieu thereof as permitted by Section 2.8, the
Agent shall notify the Lenders by telecopy, telephone, or e-mail of the
requested Advance. Not later than noon (Chicago time) on each Borrowing Date,
each Lender shall make available its Revolving

 

37



--------------------------------------------------------------------------------

Loan in funds immediately available in Chicago to the Agent and the Agent will
make the funds so received from the Lenders available to the Borrower
Representative at the Funding Account as set forth in Section 2.5.

2.1.2. Facility LCs.

(a) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue to the Borrower standby and commercial Letters of
Credit (each, and each Existing Letter of Credit, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify,” and
each such action a “Modification”), from time to time from and including the
Effective Date and prior to the Facility Termination Date upon the request of
the Borrower Representative for the account of the applicable Borrower; provided
that, the maximum face amount of the Facility LC to be issued or Modified does
not exceed the lesser of (i) an amount equal to $100,000,000 minus the sum of
(1) the aggregate undrawn amount of all outstanding Facility LCs at such time
plus, without duplication, (2) the aggregate unpaid Reimbursement Obligations
with respect to all Facility LCs outstanding at such time and (ii) Availability;
provided further that the LC Obligations in respect of standby Letters of Credit
shall not exceed $50,000,000. On the Effective Date, each Existing Letter of
Credit shall be deemed to be a Facility LC issued hereunder for the account of
the applicable Borrower. No Facility LC (or any renewal thereof) shall have an
expiry date later than the earlier of (x) the fifth (5th) Business Day prior to
the Facility Termination Date and (y) one year after its issuance; provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above).

(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.1.2, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

(c) Notice. Subject to Section 2.1.2(a), the Borrower Representative, on behalf
of the applicable Borrower, shall give the LC Issuer notice prior to 10:00 a.m.
(Chicago time) at least three Business Days prior to the proposed date of
issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by the
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be reasonably satisfactory to the LC Issuer and that the applicable
Borrower shall have executed and delivered such

 

38



--------------------------------------------------------------------------------

application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

(d) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Agent and the Agent shall promptly notify the Borrower
Representative and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the LC Issuer to the Borrower Representative, the
Borrower and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC. The LC Issuer shall endeavor to exercise the same care in
the issuance and administration of the Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to
Section 2.1.2(e) below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of the LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

(e) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that, neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the

 

39



--------------------------------------------------------------------------------

Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.1.2(d). Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.1.1(b) and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower
Representative may request an Advance hereunder on behalf of the applicable
Borrower for the purpose of satisfying any Reimbursement Obligation.

(f) Obligations Absolute. The Borrower’s obligations under this Section 2.1.2
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.1.2(f) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.1.2(e).

(g) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it (in
its Permitted Discretion) to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer. The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

40



--------------------------------------------------------------------------------

(h) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer (in its Permitted Discretion), evidencing the
appointment of such successor Beneficiary; provided that, the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this
Section 2.1.2(h) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

(i) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.1.2 or any
action taken or omitted by such indemnitees hereunder.

(j) Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any amount is payable to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent in its
Permitted Discretion (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than

 

41



--------------------------------------------------------------------------------

as set forth in Section 8.1. Nothing in this Section 2.1.2(j) shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations. The Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit of Chase
having a maturity not exceeding thirty days.

(k) Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

(l) Termination of the Facility. If, notwithstanding the provisions of this
Section 2.1.2, any Facility LC is outstanding upon the earlier of (x) the
termination of this Agreement and (y) the Facility Termination Date, then upon
such termination the Borrower shall deposit with the Agent, for the benefit of
the Agent and the Lenders, with respect to all LC Obligations, as the Agent in
its discretion shall specify, either (i) a standby letter of credit (a
“Supporting Letter of Credit”), in form and substance satisfactory to the Agent
(in its Permitted Discretion), issued by an issuer satisfactory to the Agent (in
its Permitted Discretion), in a stated amount equal to 105% of the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”), under which
Supporting Letter of Credit the Agent is entitled to draw amounts necessary to
reimburse the Agent, the LC Issuer and the Lenders for payments to be made by
the Agent, the LC Issuer and the Lenders under any such Facility LC and any fees
and expenses associated with such Facility LC, or (ii) cash, in immediately
available funds, in an amount equal to 105% of the Collateral Shortfall Amount
to be held in the Facility LC Collateral Account. Such Supporting Letter of
Credit or deposit of cash shall be held by the Agent, for the benefit of the
Agent and the Lenders, as security for, and to provide for the payment of, the
aggregate undrawn amount of such Facility LC remaining outstanding.

2.1.3. Non-Ratable Loans. Subject to the restrictions set forth in
Section 2.1.1(a), the Agent may elect to have the terms of this Section 2.1.3
apply to any requested Floating Rate Advance and Chase shall thereafter make an
Advance, on behalf of the Lenders and in the amount requested, available to the
Borrower on the applicable Borrowing Date by transferring same day funds to the
Funding Account. Each Advance made solely by the Agent pursuant to this
Section 2.1.3 is referred to in this Agreement as a “Non-Ratable Loan,” and such
Advances are referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan shall
be subject to all the terms and conditions applicable to other Advances funded
by the Lenders, except that all payments thereon shall be payable to Chase
solely for its own account. The aggregate amount of Non-Ratable Loans
outstanding at

 

42



--------------------------------------------------------------------------------

any time shall not exceed $20,000,000. The Agent shall not make any Non-Ratable
Loan if the requested Non-Ratable Loan exceeds Availability (before giving
effect to such Non-Ratable Loan). Non-Ratable Loans may be made even if a
Default or Unmatured Default exists, but may not be made if the conditions
precedent set forth in Section 4.2 (other than Section 4.2(a)) have not been
satisfied. The Non-Ratable Loans shall be secured by the Liens granted to the
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Non-Ratable Loans shall be Floating Rate Advances and are subject to the
settlement provisions set forth in Section 2.19.

2.1.4. Protective Advances, Swingline Loans and Overadvances.

(a) Protective Advances. Subject to the limitations set forth below, the Agent
is authorized by the Borrower and the Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Advances,
on behalf of all Lenders, in an aggregate amount outstanding at any time that,
when added to the aggregate amount of Overadvances outstanding at such time,
does not exceed 5% of the Aggregate Commitment at such time, which the Agent, in
its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement, including costs, fees, and
expenses as described in Section 9.6 (any of such Advances are herein referred
to as “Protective Advances”); provided that, no Protective Advance shall cause
the Aggregate Credit Exposure to exceed the Aggregate Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.2
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be Floating Rate Advances, shall bear
interest at the default rate set forth in Section 2.12 and shall be payable on
the earlier of demand or the Facility Termination Date. The Required Lenders may
at any time revoke the Agent’s authorization to make Protective Advances. Any
such revocation must be in writing and shall become effective prospectively upon
the Agent’s receipt thereof. At any time that there is sufficient Availability
and the conditions precedent set forth in Section 4.2 have been satisfied, the
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time the Agent may require the Lenders to fund their risk
participations described in Section 2.2.

(b) Swingline Loans. Subject to the terms and conditions set forth herein, the
Agent is authorized by the Borrower and the Lenders, from time to time in the
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Swingline Loans, on behalf of all Lenders, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the Aggregate
Credit Exposure exceeding the lesser of the (x) Aggregate Commitment and (y) the
Borrowing Base; provided that the Agent shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans. To request a Swingline Loan,
the Borrower shall notify the Agent of such request by telephone (confirmed by
facsimile),

 

43



--------------------------------------------------------------------------------

not later than 11:00 a.m., Chicago time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Agent shall make each Swingline Loan available to the Borrower by means of a
credit to the Funding Account (or, in the case of a Swingline Loan made to
finance the reimbursement of a Facility LC as provided in Section 2.1.2(e), by
remittance to the LC Issuer, and in the case of repayment of another Loan or
fees or expenses as provided herein, by remittance to the Agent to be
distributed to the Lenders) by 2:00 p.m., Chicago time, on the requested date of
such Swingline Loan. All Swingline loans shall be Floating Rate Advances, shall
bear interest at the default rate set forth in Section 2.12 and shall be payable
on the earlier of demand or the Facility Termination Date.

The Agent may require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. In such event, the Agent
shall give the Lenders notice, specifying the aggregate amount of Swingline
Loans in which Lenders will participate, as well as each Lender’s Pro Rata Share
of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Agent such Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by transfer of immediately available funds, in the same manner as
provided in Section 2.1.1(d) (and Section 2.1.1(d) shall apply, mutatis
mutandis, to the payment obligations of the Lenders). Any amounts received by
the Agent from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Agent of the proceeds of a sale
of participations therein shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph or retained by
the Agent, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Agent if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(c) Overadvances. Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of the
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
the Borrower), on behalf of the Lenders, in amounts that exceed Availability
(any such excess Advances are herein referred to collectively as
“Overadvances”); provided that, (i) no such event or occurrence shall cause or
constitute a waiver of the Agent’s or Lenders’ right to refuse to make any
further Swingline Loans, Overadvances, Revolving Loans or Non-Ratable Loans, or
issue Facility LCs, as the case may be, at any time that an Overadvance exists,
(ii) no Overadvance shall result in a Default or Unmatured Default due to the
Borrower’s failure to comply with Section 2.1.1(a) for so long as the Agent
permits such

 

44



--------------------------------------------------------------------------------

Overadvance to remain outstanding, but solely with respect to the amount of such
Overadvance and (iii) the aggregate amount of Overadvances outstanding at any
time, when added to the aggregate amount of Protective Advances outstanding at
such time, shall not exceed 5% of the Aggregate Commitment at such time. In
addition, Overadvances may be made even if a Default or Unmatured Default
exists, but may not be made if the conditions precedent set forth in Section 4.2
have not been satisfied (other than the condition regarding Availability and
other than Section 4.2(a)). All Overadvances shall constitute Floating Rate
Advances, shall bear interest at the default rate set forth in Section 2.12,
shall be payable on the earlier of demand or the Facility Termination Date and
are subject to the settlement provisions set forth in Section 2.19. The
authority of the Agent to make Overadvances is limited to an aggregate amount
not to exceed 5% of the Borrowing Base at any time, no Overadvance may remain
outstanding for more than thirty days and no Overadvance shall cause any
Lender’s Credit Exposure to exceed its Commitment or the Aggregate Credit
Exposure to exceed the Aggregate Commitment; provided that, the Required Lenders
may at any time revoke the Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof.

2.2. Ratable Loans; Risk Participation. Except as otherwise provided below, each
Advance made in connection with a Revolving Loan shall consist of Loans made by
each Lender in an amount equal to such Lender’s Pro Rata Share. Upon the making
of an Advance by the Agent in connection with a Non-Ratable Loan, a Swingline
Loan, an Overadvance or a Protective Advance (whether before or after the
occurrence of a Default or an Unmatured Default and regardless of whether the
Agent has requested a Settlement with respect to such Non-Ratable Loan,
Swingline Loan, Overadvance or Protective Advance), the Agent shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Agent, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan, Swingline Loan, Overadvance or
Protective Advance in proportion to its Pro Rata Share of the Aggregate
Commitment. From and after the date, if any, on which any Lender is required to
fund its participation in any Non-Ratable Loan, Swingline Loan, Overadvance or
Protective Advance purchased hereunder, the Agent shall promptly distribute to
such Lender, such Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Loan.

2.3. Payment of the Obligations. The Borrower shall repay the outstanding
principal balance of the Loans, together with all other Obligations, including
all accrued and unpaid interest thereon, on the Facility Termination Date.

2.4. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof. Floating Rate Advances may be in any amount.

 

45



--------------------------------------------------------------------------------

2.5. Funding Account. The Borrower Representative shall deliver to the Agent, on
the Effective Date, a notice setting forth the deposit account of the Borrower
Representative (the “Funding Account”) to which the Agent is authorized by the
Borrower to transfer the proceeds of any Advances requested pursuant to this
Agreement. The Borrower Representative may designate a replacement Funding
Account from time to time by written notice to the Agent. Any designation by the
Borrower Representative of the Funding Account must be reasonably acceptable to
the Agent.

2.6. Reliance Upon Authority; No Liability. The Agent is entitled to rely
conclusively on any individual’s request for Advances hereunder, so long as the
proceeds thereof are to be transferred to the Funding Account. The Agent shall
have no duty to verify the identity of any individual representing himself or
herself as a person authorized by the Borrower to make such requests on their
behalf. The Agent shall not incur any liability to the Borrower as a result of
acting upon any notice referred to in Section 2.1 which the Agent reasonably
believes to have been given by an officer or other person duly authorized by the
Borrower to request Advances on their behalf or for otherwise acting under this
Agreement. The crediting of Advances to the Funding Account shall conclusively
establish the obligation of the Borrower to repay such Advances as provided
herein.

2.7. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.7 or
are repaid in accordance with this Agreement. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with this Agreement or (y) the Borrower Representative
shall have given the Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.4, the Borrower Representative may elect from
time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance on behalf of the applicable Borrower. The Borrower
Representative shall give the Agent irrevocable notice in the form of Exhibit B
(a “Conversion/Continuation Notice”) of each conversion of a Floating Rate
Advance into a Eurodollar Advance or continuation of a Eurodollar Advance not
later than 10:00 a.m. (Chicago time) at least three Business Days prior to the
date of the requested conversion or continuation, specifying (i) the requested
date, which shall be a Business Day, of such conversion or continuation,
(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and (iii) the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

 

46



--------------------------------------------------------------------------------

2.8. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower Representative, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower
Representative agrees to deliver promptly to the Agent a written confirmation,
if such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by an Authorized Officer of the Borrower Representative. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

2.9. Notification of Advances, Interest Rates and Repayments. Promptly after
receipt thereof, the Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder or any Modification. The Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.10. Fees.

(a) Unused Commitment Fee. The Borrower agrees to pay to the Agent, for the
account of each Lender in accordance with such Lender’s Pro Rata Share, an
unused commitment fee at a per annum rate equal to the Applicable Fee Rate on
the average daily Available Commitment, such fee to be payable in arrears on
each Payment Date hereafter and on the Facility Termination Date (the “Unused
Commitment Fee”).

(b) LC Fees. The Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee at a per annum rate equal to the Applicable Margin for Eurodollar Loans in
effect from time to time on the average daily undrawn stated amount under each
Facility LC, such fee to be payable in arrears on each Payment Date (the “LC
Fee”). The Borrower shall also pay to the LC Issuer for its own account (x) a
fronting fee of 0.125% per annum of the face amount of the Facility LC, based on
average daily undrawn amounts under each Facility LC and payable in arrears on
each Payment Date, and (y) documentary and processing charges in connection with
the issuance or Modification of and draws under Facility LCs in accordance with
the LC Issuer’s standard schedule for such charges as in effect from time to
time.

(c) Agent and Arranger Fees. The Borrower agrees to pay all fees and expenses
payable to the Agent, Arrangers and Lenders.

 

47



--------------------------------------------------------------------------------

2.11. Interest Rates. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.7, to but excluding the date
it is paid or is converted into a Eurodollar Advance pursuant to Section 2.7
hereof, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower Representative’s selections under Sections 2.1.1
and 2.7 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date. If at any time Loans are
outstanding with respect to which the Borrower Representative has not delivered
a notice to the Agent specifying the basis for determining the interest rate
applicable thereto, those Loans shall bear interest at the Floating Rate.

2.12. Eurodollar Advances Post Default; Default Rates. Notwithstanding anything
to the contrary contained hereunder, during the continuance of a Default or
Unmatured Default the Agent or the Required Lenders may, at their option, by
notice to the Borrower Representative (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to reductions in interest rates), declare that
no Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a default in the payment of the principal, interest or
any other amount due hereunder or under another Loan Document, the Agent or the
Required Lenders may, at their option, by notice to the Borrower Representative
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to reductions in interest rates), declare that (i) each Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum,
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate in effect from time to time plus 2% per annum and (iii) the LC
Fee shall be increased by 2% per annum, provided that, during the continuance of
a Default under subsection (f) or (g) of Article VII, the interest rates set
forth in clauses (i) and (ii) above and the increase in the LC Fee set forth in
clause (iii) above shall be applicable to all Credit Extensions without any
election or action on the part of the Agent or any Lender.

2.13. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest accrued
on each Eurodollar Advance shall be payable on each Payment Date. Interest on
all Advances, Unused Commitment Fees and LC Fees shall be calculated for actual
days elapsed on the basis of a 360-day year (or 365/366 days, in the case of
Loans the interest rate payable on which is based on the Prime Rate). Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on an Advance
shall

 

48



--------------------------------------------------------------------------------

become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment. After giving effect to any Loan, Advance, continuation, or
conversion of any Eurodollar Rate Loan, there may not be more than six different
Interest Periods in effect hereunder.

2.14. Voluntary Prepayments. Subject to Section 2.25, the Borrower may from time
to time prepay, but without penalty or premium, all or any portion of the
outstanding Floating Rate Advances. The Borrower may also from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Agent.

2.15. Mandatory Prepayments

(a) Borrowing Base Compliance. Except for Overadvances permitted pursuant to
Section 2.1.4(c), the applicable Borrower shall immediately repay the Revolving
Loans, Swingline Loans, Reimbursement Obligations and/or Non-Ratable Loans (and,
if required, cash collateralize any undrawn Facility LC in the manner
contemplated in Section 2.1.2(j)) if at any time the Aggregate Credit Exposure
exceeds the lesser of (i) the Aggregate Commitment and (ii) the Borrowing Base
(or, until the 2010 Parent Notes are discharged or defeased in accordance with
Section 8.1 of the 2010 Parent Indenture, the amount permitted under and
calculated in accordance with the definition of “Borrowing Base” in the 2010
Parent Indenture) to the extent required to eliminate such excess.

(b) Sale of Assets. (i) Except as set forth in Section 2.15(b)(ii), immediately
upon receipt by the General Partner, the Borrower or any of its Subsidiaries of
the Net Cash Proceeds of any asset disposition (other than (A) sales of
inventory in the ordinary course of business and (B) up to $10,000,000 per
Fiscal Year of Net Cash Proceeds from sales of obsolete or worn-out property in
the ordinary course of business), the General Partner or applicable Borrower
shall prepay the Obligations, or shall cause the applicable Subsidiary to
deliver funds to the Agent for application to the Obligations, in an amount
equal to all such Net Cash Proceeds. Any such prepayment shall be applied first,
to pay the principal of the Overadvances and Protective Advances, second, to pay
the principal of the Non-Ratable Loans and third, to pay the principal of the
Revolving Loans (including the Swingline Loans) without a concomitant reduction
in the Aggregate Commitment.

(ii) So long as the 2010 Parent Indenture is in effect, notwithstanding
Section 2.15(b)(i), if (x) the Borrower Representative delivers to the Agent a
Reinvestment Notice with respect to an asset disposition and (y) the
Reinvestment Deferred Amount related thereto is deposited in a deposit account
located at, and subject to control agreements in favor of, the Agent, then such
Reinvestment Deferred Amount may be (i) used to consummate Permitted
Acquisitions and/or (ii) reinvested to acquire assets useful in the Borrower’s
business (other than current assets); provided that on each

 

49



--------------------------------------------------------------------------------

Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant asset disposition shall be applied toward
the prepayment of the Obligations as set forth in Section 2.15(b)(i).

(c) Issuance of Debt or Equity. If any Loan Party or any of its respective
Subsidiaries issues Capital Stock or Indebtedness (other than Indebtedness
permitted by Sections 6.17(a),(c), (d), (e), (f), (g), (h), (j) and (k)), no
later than the Business Day following the date of receipt of any Net Cash
Proceeds of such issuance or receipt of such dividend, distribution, loan or
advance, the Borrower, or applicable Loan Party, shall prepay the Obligations in
an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied first, to pay the principal of the Overadvances and Protective Advances,
second, to pay the principal of the Non-Ratable Loans and third, to pay the
principal of the Revolving Loans (including the Swingline Loans) without a
concomitant reduction in the Aggregate Commitment. Notwithstanding the
foregoing, so long as the 2010 Parent Indenture is in effect, all or any portion
of any Net Cash Proceeds of any such issuance that is deposited in a deposit
account located at, and subject to control agreements in favor of, the Agent may
be (i) used to consummate Permitted Acquisitions and/or (2) reinvested to
repair, rebuild or purchase replacement property, in each case within 12 months
after the receipt of such Net Cash Proceeds, and if not so used or reinvested
within such period, shall be applied as set forth in the first sentence of this
Section 2.15(c).

(d) Insurance/Condemnation Proceeds. Any insurance or condemnation proceeds to
be applied to the Obligations in accordance with Section 6.7(d) shall be applied
as follows: (i) insurance proceeds from casualties or losses to cash or
Inventory shall be applied, first, to the Overadvances and Protective Advances,
pro rata, second, to the Non-Ratable Loans, third, to the Revolving Loans
(including the Swingline Loans), and fourth, to cash collateralize outstanding
Facility LCs; and (ii) insurance or condemnation proceeds from casualties or
losses to Equipment, Fixtures and real Property shall be applied first, to pay
the principal of the Overadvances and Protective Advances, second, to pay the
principal of the Non-Ratable Loans and third, to pay the principal of the
Revolving Loans (including Swingline Loans). The Aggregate Commitment shall not
be permanently reduced by the amount of any such prepayments. If the precise
amount of insurance or condemnation proceeds allocable to Inventory as compared
to Equipment, Fixtures and real Property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Agent,
in its Permitted Discretion. Notwithstanding the foregoing, so long as the 2010
Parent Indenture is in effect, all or any portion of such insurance or
condemnation proceeds that is deposited in a deposit account located at, and
subject to control agreements in favor of, the Agent may be (i) used to
consummate Permitted Acquisitions and/or (2) reinvested to repair, rebuild or
purchase replacement property, in each case within 12 months after the receipt
of such proceeds, and if not so used or reinvested within such period, shall be
applied as set forth in the first sentence of this Section 2.15(d).

(e) General. Without in any way limiting the foregoing, immediately upon receipt
by any Loan Party of proceeds of any sale of any Collateral, the Borrower shall
cause such Loan Party to deliver such proceeds to the Agent, or deposit such
proceeds in

 

50



--------------------------------------------------------------------------------

a deposit account subject to a Deposit Account Control Agreement. All of such
proceeds shall be applied as set forth above or otherwise as provided in
Section 2.18. Nothing in this Section 2.15 shall be construed to constitute
Agent’s or any Lender’s consent to any transaction that is not permitted by
other provisions of this Agreement or the other Loan Documents.

2.16. Termination of the Commitments; Increase in Aggregate Commitment

(a) Without limiting Section 2.3 or Section 8.1, (a) the Aggregate Commitment
shall expire on the Facility Termination Date and (b) the Aggregate Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date.

(b) The Borrower may terminate this Agreement with at least five Business Days’
prior written notice thereof to the Agent and the Lenders, upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Facility LCs (or
alternatively, with respect to each such Facility LC, the furnishing to the
Agent of a cash deposit or Supporting Letter of Credit as required by
Section 2.1.2(l)), (iii) the payment in full of all reimbursable expenses and
other Obligations together with accrued and unpaid interest thereon, and
(iv) the payment in full of any amount due under Section 3.4.

(c) The Borrower shall have the right to increase the Aggregate Commitment by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Aggregate Commitment does
not exceed $400,000,000, (iii) the Borrower may make a maximum of two such
requests, (iv) the Agent has approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (v) any such new Lender assumes all of
the rights and obligations of a “Lender” hereunder, and (vi) the procedures
described in Section 2.16(d) have been satisfied.

(d) Any amendment hereto to effect such an increase or addition shall be in form
and substance satisfactory to the Agent and shall only require the written
signatures of the Agent, the Borrower and the Lender(s) being added or
increasing their Commitment. As a condition precedent to such an increase,
Borrower shall deliver to the Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default or Unmatured
Default exists. Promptly following the effectiveness of any such amendment, the
Agent will provide a copy thereof to the Lenders.

 

51



--------------------------------------------------------------------------------

(e) Within a reasonable time after the effective date of any increase, the Agent
shall, and is hereby authorized and directed to, revise the Commitments set
forth on Schedule I hereto to reflect such increase and shall distribute such
revised schedule to each of the Lenders and the Borrower, whereupon such revised
schedule shall replace the old schedule and become part of this Agreement. On
the Business Day on which any such increase becomes effective, all outstanding
Floating Rate Advances and Eurodollar Advances shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Pro Rata Shares (and shall be deemed repaid in connection
with any such reallocation).

2.17. Method of Payment

(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at the
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Agent specified in writing by the Agent to the Borrower
Representative, by noon (local time) on the date when due and shall be applied
ratably by the Agent among the Lenders. Any payment received by the Agent after
such time shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue. Solely for purposes
of determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and proceeds of any Collateral shall be applied in whole or in part against the
Obligations, on the day of receipt, subject to actual collection. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender.

(b) At the election of the Agent, all payments of principal, interest,
reimbursement obligations in connection with Facility LCs, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.6), and other sums payable under the Loan
Documents, may be paid from the proceeds of Advances made hereunder whether made
following a request by the Borrower Representative pursuant to Section 2.1 or a
deemed request as provided in this Section 2.17 or may be deducted from the
Funding Account or any other deposit account of the Borrower maintained with the
Agent. The Borrower hereby irrevocably authorizes (i) the Agent to make an
Advance for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including
Non-Ratable Loans, Swingline Loans, Overadvances and Protective Advances) and
that all such Advances shall be deemed to have been requested pursuant to
Section 2.1 and (ii) the Agent to charge the Funding Account or any other
deposit account of the Borrower maintained with Chase for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

 

52



--------------------------------------------------------------------------------

2.18. Apportionment, Application, and Reversal of Payments. Except as otherwise
required pursuant to Section 2.19, principal and interest payments shall be
apportioned ratably among the Lenders as set forth in this Article II and
payments of the fees shall, as applicable, be apportioned ratably among the
Lenders, except for fees payable solely to the Agent or the LC Issuer and except
as provided in Section 2.10(c). All payments shall be remitted to the Agent and
all such payments not relating to principal or interest of specific Loans or not
constituting payment of specific fees as specified by the Borrower
Representative, and all proceeds of any Collateral received by the Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agent from the Borrower (other than in connection with Rate Management
Transactions and Banking Services), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Rate Management Transactions and Bank Services), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest due in respect of the Non-Ratable Loans, sixth, to pay interest due in
respect of the Revolving Loans and Swingline Loans (other than Non-Ratable
Loans, Overadvances and Protective Advances), seventh, to pay or prepay
principal of the Non-Ratable Loans, eighth, to pay or prepay principal of the
Revolving Loans and Swingline Loans (other than Non-Ratable Loans, Overadvances
and Protective Advances) and unpaid reimbursement obligations in respect of
Facility LCs, ninth, to pay an amount to the Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Facility
LCs and the aggregate amount of any unpaid reimbursement obligations in respect
of Facility LCs, to be held as cash collateral for such Obligations, tenth, to
payment of any amounts owing with respect to obligations of the Loan Parties in
respect of any Rate Management Transactions (including Commodity Hedging
Agreements) and Banking Services that are secured by the Collateral, and
eleventh, to the payment of any other Secured Obligation due to the Agent or any
Lender by the Borrower. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding Floating Rate Loans
and, in any event, the Borrower shall pay the Eurodollar breakage losses in
accordance with Section 3.4. The Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.

2.19. Settlement. Each Lender’s funded portion of the Loans is intended by the
Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Loans. Notwithstanding such agreement, the Agent, Chase, and the
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the Loan Parties) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Loans,
including the Non-Ratable Loans, Swingline Loans and Overadvances shall take
place on a periodic basis as follows. The Agent shall request settlement (a
“Settlement”) with the Lenders on at least a weekly basis, or on a more frequent
basis at the Agent’s election, by notifying the Lenders of such requested
Settlement by telecopy, telephone, or e-mail no later than 12:00 noon (Chicago
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than

 

53



--------------------------------------------------------------------------------

the Agent, in the case of the Non-Ratable Loans, Swingline Loans and
Overadvances) shall transfer the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Agent, to such account of the Agent as the Agent
may designate, not later than 2:00 p.m. (Chicago time), on the Settlement Date
applicable thereto. Settlements may occur during the existence of a Default or
an Unmatured Default and whether or not the applicable conditions precedent set
forth in Section 4.2 have then been satisfied. Such amounts transferred to the
Agent shall be applied against the amounts of the applicable Loan and, together
with Chase’s Pro Rata Share of such Non-Ratable Loan, Swingline Loan or
Overadvance, shall constitute Revolving Loans of such Lenders, respectively. If
any such amount is not transferred to the Agent by any Lender on the Settlement
Date applicable thereto, the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in
Section 2.23.

2.20. Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Agent or such Lender and the Borrower
shall be liable to pay to the Agent and the Lenders, and the Borrower hereby
indemnifies the Agent and the Lenders and holds the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered. The provisions
of this Section 2.20 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s and the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 2.20 shall survive the termination of this Agreement.

2.21. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan extended hereunder, the Type thereof, the name of the
Borrower who requested such Loan and the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, (iii) the original
stated amount of each Facility LC and the amount of LC Obligations outstanding
at any time, and (iv) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

 

54



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall, absent manifest error, be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms. The Agent shall, in
accordance with its regular practice, deliver to the Borrower periodic
statements with respect to the accounts maintained pursuant to paragraphs
(a) and (b) above.

(d) Any Lender may request that its Revolving Loans be evidenced by a promissory
note in substantially the form of Exhibit C (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Revolving Loans evidenced by such Note
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Revolving Loans
once again be evidenced as described in paragraphs (a) and (b) above.

2.22. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time;
provided, however, such selection shall not increase, if otherwise reasonably
avoidable, the Borrower’s costs under Article III. All terms of this Agreement
shall apply to any such Lending Installation and the Loans, Facility LCs,
Reimbursement Obligations and any Notes issued hereunder shall be deemed held by
each Lender or the LC Issuer, as the case may be, for the benefit of any such
Lending Installation. Each Lender and the LC Issuer may, by written notice to
the Agent and the Borrower Representative in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

2.23. Non-Receipt of Funds by the Agent; Defaulting Lenders.

(a) Unless the Borrower Representative or a Lender, as the case may be, notifies
the Agent prior to the date on which it is scheduled to make payment to the
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Agent for the
account of the Lenders, that it does not intend to make such payment, the Agent
may assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such

 

55



--------------------------------------------------------------------------------

Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.

(b) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);

(ii) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.3), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) If any exposure in respect of Swingline Loans or Letters of Credit
(“Swingline Exposure” and “LC Exposure”, respectively) exists at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.2 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.1.2(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.23(c)(ii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

56



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.23(c)(i), then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.23(c)(i), then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all Unused
Commitment Fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and Letter of Credit fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the LC Issuer until such LC Exposure is cash collateralized and/or
reallocated.

(d) So long as any Lender is a Defaulting Lender, the Agent shall not be
required to fund any Swingline Loan and the LC Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c)(ii), and participating interests in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein).

(e) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Agent (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the LC Issuer hereunder, (iii) third, if so determined by
the Agent or requested by an LC Issuer, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Swingline Loan or Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, (v) fifth, if so determined by the Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Agent, the
Lenders or an LC Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Agent, any Lender or such LC Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any

 

57



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that,
with respect to this clause (viii), that if such payment is (x) a prepayment of
the principal amount of any Loans or reimbursement obligations in respect of
Letters of Credit which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 4.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

In the event that the Agent, the Borrower and the LC Issuer each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder.

2.24. Limitation of Interest. The Borrower, the Agent and the Lenders intend to
strictly comply with all applicable laws, including applicable usury laws.
Accordingly, the provisions of this Section 2.24 shall govern and control over
every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.24, even if such provision
declares that it controls. As used in this Section 2.24, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(a) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the State of New York or the applicable laws (if
any) of the U.S. or of any other applicable state, or (b) total interest in
excess of the amount which such Lender could lawfully have contracted for,
reserved, received, retained or charged.

2.25. Applicable Mortgage Minimum Amount. Notwithstanding anything to the
contrary in this Agreement, (a) the Borrower shall not optionally prepay or
reduce the Aggregate Credit Exposure pursuant to Section 2.14 to the extent
that, after giving effect thereto, the Aggregate Credit Exposure would be less
than the Applicable

 

58



--------------------------------------------------------------------------------

Mortgage Minimum Amount and (b) to the extent that the Aggregate Credit Exposure
exceeds the Applicable Mortgage Minimum Amount at the time of any Credit
Extension under this Agreement as a result of the requirements of Section 2.15,
the Borrower shall, as a condition to each such Credit Extension, pay all
mortgages recording taxes, documentary stamp taxes, intangible taxes and other
similar taxes payable under the Applicable Mortgages in connection such Credit
Extension.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Effective Date, the adoption of any
law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) or compliance by
any Lender or applicable Lending Installation or the LC Issuer with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing) made after the Effective
Date:

(a) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding, converting to, continuing or maintaining its Eurodollar Loans, or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurodollar Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Facility LCs
or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

 

59



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making,
converting to, continuing or maintaining its Eurodollar Loans or Commitment or
of issuing or participating in Facility LCs or to reduce the return received by
such Lender or applicable Lending Installation or the LC Issuer, as the case may
be, in connection with such Eurodollar Loans, Commitment, Facility LCs or
participations therein, then, within fifteen days of demand by such Lender or
the LC Issuer, as the case may be, the Borrower shall pay such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received. Notwithstanding anything to the contrary in this
Section 3.1, the Borrower shall not be required to compensate a Lender pursuant
to this Section 3.1 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefore; and provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 3.1, it shall
promptly notify the Borrower (with a copy to the Agent) of the event by reason
of which it has become so entitled and shall include in such notice a
calculation of such additional amounts in reasonable detail. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof, and (ii) all requests, rules,
regulations, guidelines, interpretations, requirements, interpretations and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall, in each case, be deemed to
be Change, regardless of the date enacted, adopted, issued or implemented.

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within fifteen days of demand by such Lender or
the LC Issuer, the Borrower shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the LC Issuer determines is
attributable to this Agreement, its Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs or Swingline loans, as the case
may be, hereunder (after taking into account such Lender’s or the LC Issuer’s
policies as to capital adequacy); provided that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines, interpretations or
directives thereunder or issued in connection therewith (whether or not having

 

60



--------------------------------------------------------------------------------

the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change regardless of the date enacted,
adopted, issued, promulgated or implemented. “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines (as defined
below) or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or the LC Issuer or any Lending Installation or any
corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the U.S. on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the U.S. implementing the June 2006 document of the Basel Committee on Banking
Regulation and Supervisory Practices entitled “Basel II: International
Convergence of Capital Measurements and Capital Standards: A Revised Framework –
Comprehensive Version,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement. Notwithstanding
anything herein or otherwise to the contrary, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a “Change”, regardless of the date
enacted, adopted, issued or implemented.

3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower Representative for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.

 

61



--------------------------------------------------------------------------------

3.5. Taxes.

(a) All payments by the Borrower to or for the account of any Lender, the LC
Issuer or the Agent hereunder or under any Note or Facility LC Application shall
be made free and clear of and without deduction or withholding for or on account
of any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Agent, (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the LC Issuer or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) the Borrower shall furnish
to the Agent a certified copy of all official receipts evidencing payment
thereof as promptly as possible but in any case within thirty days after such
payment is made.

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”). The Borrower shall furnish to the Agent a certified copy of all
official receipts evidencing payment thereof as promptly as possible but in any
case within thirty days after such payment is made.

(c) The Borrower hereby agrees to indemnify the Agent, the LC Issuer and each
Lender for (i) the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, the LC Issuer or such Lender as a result of its
Commitment, any Loans made by it hereunder, any Facility LC issued hereunder or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted and (ii) for any incremental taxes,
interest or penalties arising from Borrower’s failure to pay any Taxes or Other
Taxes when due or failure to remit to the Agent the required receipts or other
required documentary evidence, except to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. Payments due under this indemnification shall be made within
thirty days of the date the Agent, the LC Issuer or such Lender makes demand
therefor pursuant to Section 3.6.

(d) Each Lender and LC Issuer shall indemnify the Agent within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Lender
that are payable or paid by the Agent, and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error.

(e) Each Lender that is not incorporated under the laws of the U.S. or a state
thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days

 

62



--------------------------------------------------------------------------------

after the date of this Agreement, (i) deliver to the Agent either (x) two duly
completed copies of U.S. Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any, or is subject to a
reduced rate of withholding of, U.S. federal income taxes, or (y) if claiming an
exemption from U.S. withholding tax under Section 871(h) or 881(c) of the
Internal Revenue Code, a duly completed copy of the U.S. Internal Revenue
Service Form W-8BEN and a properly executed certificate representing that such
Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the Internal
Revenue Code, does not hold a ten percent (10%) interest in the capital or
profits of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and is not a controlled foreign corporation related to
the Borrower within the meaning of Section 864(d)(4) of the Internal Revenue
Code and (ii) deliver to the Agent a U.S. Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from U.S.
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower Representative and the Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower Representative
or the Agent. All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any, or is subject to a reduced rate of
withholding of, U.S. federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower Representative and the Agent that it is not capable of
receiving payments without any deduction or withholding, or at the reduced rate
of withholding, of U.S. federal income tax. Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(f) For any period during which a Non-U.S. Lender has failed to provide the
Borrower Representative with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
U.S.; provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (d), above, the Borrower
shall, at the expense of such Non-U.S. Lender, take such steps as such Non-U.S.
Lender shall reasonably request to assist such Non-U.S. Lender to recover such
Taxes.

(g) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any

 

63



--------------------------------------------------------------------------------

relevant jurisdiction or any treaty shall deliver to the Borrower Representative
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, (subject to overall policy considerations
of such Lender); provided, that such designation is made on terms that, in the
sole judgment of such Lender, cause such Lender and its lending office(s) to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 3.1, 3.2, 3.4 or
3.5. Each Lender shall deliver a written statement of such Lender to the
Borrower Representative (with a copy to the Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
Representative of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

3.7. Replacement of Lender. If the Borrower is required pursuant to Section 3.1,
3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 or if any Lender
is a Defaulting Lender (any such Lender, an “Affected Lender”), the Borrower may
elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement,
provided that, no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment Agreement (and a Defaulting Lender
shall be deemed to have executed and delivered such Assignment Agreement if it
fails to do so) and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Affected Lender to be terminated as of such
date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrower shall pay to such Affected Lender in same day
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including

 

64



--------------------------------------------------------------------------------

without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness. This Agreement will not become effective unless the Loan
Parties have satisfied each of the following conditions in a manner satisfactory
to the Agent and the Lenders, and with respect to any condition requiring
delivery of any agreement, certificate, document, or instrument, the Loan
Parties shall have furnished to the Agent sufficient copies of any such
agreement, certificate, document, or instrument for distribution to the Lenders.

(a) This Agreement or counterparts hereof shall have been duly executed by each
Loan Party and the Agent, and the Agent shall have received duly executed copies
of the Loan Documents and such other documents, instruments, agreements and
legal opinions as the Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents, each
in form and substance reasonably satisfactory to the Agent.

(b) Each Loan Party shall have delivered copies of its articles or certificate
of incorporation or organization, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization.

(c) Each Loan Party shall have delivered copies, certified by its Secretary or
Assistant Secretary, of its by-laws or operating, management or partnership
agreement and of its Board of Directors’ resolutions or the resolutions of its
members and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.

(d) Each Loan Party shall have delivered an incumbency certificate, executed by
its Secretary or Assistant Secretary, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party,
upon which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.

(e) The Borrower shall have delivered a certificate, signed by the chief
financial officer of the Borrower, on the initial Credit Extension Date
(i) stating that no Default or Unmatured Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article V are
true and correct as of such Credit Extension Date, (iii) specifying the deposit
account at Chase which shall be used as the Funding Account, (iv) certifying
that the condition set forth in clause (t) below has been met, and
(v) certifying any other factual matters as may be reasonably requested by the
Agent or any Lender.

 

65



--------------------------------------------------------------------------------

(f) The Loan Parties shall have delivered a written legal opinion of the Loan
Parties’ counsel, addressed to the Agent, the LC Issuer and the Lenders in
substantially the form of Exhibit D and the legal opinion of such other special
and local counsel as may be required by the Agent.

(g) The Borrower shall have delivered any Notes requested by a Lender pursuant
to Section 2.21 payable to the order of each such requesting Lender.

(h) The Borrower shall have delivered money transfer authorizations as the Agent
may have reasonably requested.

(i) The Agent shall have received the results of a recent Lien and other
searches that the Agent deems necessary and such searches shall reveal no Liens
on any of the assets of the Loan Parties except for Permitted Liens or Liens
discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Agent, the Loan Parties shall have delivered UCC termination
statements or amendments to existing UCC financing statements with respect to
any filings against the Collateral as may be requested by the Agent and shall
have authorized the filing of such termination statements or amendments, the
Agent shall have been authorized to file any UCC financing statements that the
Agent deems necessary to perfect its Liens in the Collateral and Liens creating
a first priority security interest in the Collateral in favor of the Agent shall
be in proper form for filing, registration or recordation.

(j) The Borrower Representative shall have delivered a Borrowing Base
Certificate which calculates the Borrowing Base and the “Borrowing Base” as
defined in the 2010 Parent Indenture, in each case as of the end of the Business
Day immediately preceding the Effective Date.

(k) The Borrower shall have delivered to the Agent the Borrower’s most recent
projected income statement, balance sheet and cash flows for the period through
the end of the 2015 Fiscal Year (which shall have been prepared on a monthly
basis through the first year after the Effective Date and yearly thereafter).

(l) All legal (including tax implications) and regulatory matters, including,
but not limited to compliance with applicable requirements of Regulations U, T
and X of the Board, shall be satisfactory to the Agent and the Lenders.

(m) The Agent or its designee shall have conducted a satisfactory field
examination of the accounts receivable, Inventory and related working capital
matters and financial information of the Loan Parties and of the related data
processing and other systems, the results of which shall be satisfactory to the
Arrangers and the Agent.

(n) The Borrower shall have delivered evidence of insurance coverage in form,
scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of Section 6.7.

 

66



--------------------------------------------------------------------------------

(o) The Borrower shall have paid all of the fees and expenses owing to the
Agent, the Arrangers, the LC Issuer and the Lenders pursuant to Section 2.10,
and Section 9.6(a).

(p) The Borrower shall have delivered to the Agent true and complete Customer
Lists for the Borrower, together with a recent satisfactory appraisal with
respect thereto (it being understood that the Agent and the Lenders shall treat
such Customer Lists as confidential information subject to Section 9.11).

(q) The Loan Parties shall have delivered to the Agent a certified actuarial
valuation report for each Single Employer Plan for the Plan year beginning
January 1, 2010.

(r) The Loan Parties shall have delivered to the Agent a statement by an actuary
enrolled under ERISA certifying that each Single Employer Plan is not, and is
not expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Title IV of ERISA).

(s) The Agent shall have received a satisfactory solvency certificate from the
chief financial officer of the Parent that shall document the solvency of the
Parent and its Subsidiaries as of the Effective Date.

(t) The Agent shall have received a copy of each hedging and inventory policy
contemplated by Section 5.33, and the Agent shall be satisfied with each such
policy.

(u) The Agent shall have received written consents from the “Required Lenders”
under and as defined in the Existing Credit Agreement to the execution and
delivery of this Agreement (it being agreed that the entering into of this
Agreement by any such Existing Lender shall constitute such written consent).

(v) The Effective Date shall occur on or before June 15, 2011.

4.2. Each Credit Extension. Except as otherwise expressly provided herein, the
Lenders shall not be required to make any Credit Extension if on the applicable
Credit Extension Date:

(a) There exists any Default or Unmatured Default or any Default or Unmatured
Default shall result from any such Credit Extension.

(b) Any representation or warranty contained in Article V is untrue or incorrect
in any material respect as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date.

(c) After giving effect to any Credit Extension, Availability would be less than
zero.

 

67



--------------------------------------------------------------------------------

(d) Any legal matter incident to the making of such Credit Extension shall not
be satisfactory to the Agent and its counsel or such Credit Extension shall
conflict with, or not be permitted by, the terms of the 2010 Parent Indenture.

(e) The Borrower is not in compliance with Section 2.25.

Each Borrowing Notice or request for issuance of Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.1 have been satisfied and
that none of the conditions set forth in Section 4.2 exist as of the applicable
Credit Extension Date. Any Lender may require a duly completed Compliance
Certificate as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders as follows:

5.1. Existence and Standing. Each Loan Party is a corporation, partnership or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which such Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Loan Party or (ii) any Loan Party’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture (including, without limitation, the 2010 Parent Indenture), instrument
or agreement to which any Loan Party is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in, or require, the

 

68



--------------------------------------------------------------------------------

creation or imposition of any Lien in, of or on the Property of such Loan Party
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any Governmental Authority which has not been obtained by a Loan
Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Loan Parties of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents, except for (i) filing of amendments to Mortgages and UCC financing
statements to be filed on or immediately after the Effective Date and
(ii) routine approvals required in connection with the performance by the Loan
Parties of their businesses.

5.4. Security Interest in Collateral. The provisions of this Agreement and the
other Loan Documents create legal and valid Liens on all the Collateral in favor
of the Agent, for the benefit of the Agent and the Lenders, and such Liens (upon
any required filing and recordation) constitute perfected and continuing Liens
on the Collateral, securing the Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the Agent
pursuant to any applicable law or agreement and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Agent has not obtained or does not maintain possession of such Collateral.

5.5. Financial Statements.

(a) The (i) audited consolidated financial statements of the Parent and its
Subsidiaries for the period ended September 30, 2010 and (ii) the unaudited
consolidated financial statements of the Parent and its Subsidiaries for the
quarters ended December 31, 2010 and March 31, 2011 heretofore delivered to the
Lenders (A) were prepared in accordance with GAAP (as in effect on the date such
statements were prepared) and fairly present the consolidated financial
condition and operations of the Parent and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended and (B) with
respect to the financial statements referred to in clause (i) hereof, are
accompanied by an unqualified audit report certified by independent certified
public accountants.

(b) The most recent Projections delivered to the Agent and the Lenders pursuant
to Section 6.1(d) represent the Borrower’s good faith estimate of the future
financial performance of the Borrower for the period set forth therein.

5.6. Material Adverse Change. Since September 30, 2010, after giving effect to
the consummation of the transactions contemplated hereby on the Effective Date,
there has been no change in the business, operations, Property, condition
(financial or otherwise) or prospects of the Loan Parties which could reasonably
be expected to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

5.7. Taxes. The Loan Parties have filed all U.S. federal tax returns and all
other tax returns which are required to be filed, all such returns are complete
and correct and the Loan Parties have paid all taxes due pursuant to said
returns or pursuant to any assessment received by any Loan Party, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
the Loan Parties in respect of any taxes or other governmental charges are
adequate. If any Loan Party is a limited liability company, each such limited
liability company qualifies for partnership tax treatment under U.S. federal tax
law.

5.8. Litigation and Contingent Obligations. Except as set forth on Schedule 5.8,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any Loan Party which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 5.8, no Loan Party has
any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.5.

5.9. Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a correct and
complete list of the name of each and all of the Parent’s Subsidiaries, (b) the
location of the chief executive office of each Loan Party and each of its
Subsidiaries and each other location where any of them have maintained their
chief executive office in the past five years, (c) a true and complete listing
of each class of each Loan Party’s authorized Capital Stock, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 5.9, and (d) the type of entity of each Loan Party. With respect to
each Loan Party, Schedule 5.9 also sets forth the employer or taxpayer
identification number of each Loan Party and the organizational identification
number issued by each Loan Party’s jurisdiction of organization or a statement
that no such number has been issued. All of the issued and outstanding Capital
Stock owned by any Loan Party has been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and is
fully paid and non-assessable.

5.10. ERISA. Except as would not, individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect, (i) each Plan
complies with all applicable requirements of law and regulations and (ii) no
ERISA Event has occurred.

 

70



--------------------------------------------------------------------------------

5.11. Accuracy of Information. No information, exhibit or report furnished by
any Loan Party to the Agent or to any Lender in connection with the negotiation
of, or compliance with, the Loan Documents contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.

5.12. Names; Prior Transactions. Except as set forth on Schedule 5.12, the Loan
Parties have not, during the past five years, been known by or used any other
corporate or fictitious name, or been a party to any merger or consolidation, or
been a party to any Acquisition.

5.13. Regulation U. No Loan Party is engaged, nor will it engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Board as now and from time to time hereafter in
effect (such securities being referred to herein as “Margin Stock”). No Loan
Party owns any Margin Stock, and none of the proceeds of the Loans or other
extensions of credit under this Agreement will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any Margin Stock or for any other purpose that might cause any of the
Loans or other extensions of credit under this Agreement to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Board. No
Loan Party will take or permit to be taken any action that might cause any Loan
Document to violate any regulation of the Board.

5.14. Material Agreements. Schedule 5.14 hereto sets forth as of the Effective
Date all material agreements and contracts to which any Loan Party is a party or
is bound as of the date hereof. No Loan Party is subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Indebtedness.

5.15. Compliance With Laws. The Loan Parties have complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply with any of the foregoing which could
not reasonably be expected to have a Material Adverse Effect.

5.16. Ownership of Properties. Except as set forth on Schedule 5.16, on the date
of this Agreement, the Loan Parties will have good title, free of all Liens
other than those permitted by Section 6.21, to all of the Property and assets
reflected in the Loan Parties’ most recent consolidated financial statements
provided to the Agent as owned by the Loan Parties.

 

71



--------------------------------------------------------------------------------

5.17. Plan Assets; Prohibited Transactions. No Loan Party is an entity deemed to
hold “plan assets” (within the meaning of 29 C.F.R. § 2510.3-101) of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code. The Borrower is not an
“operating company” as defined in 29 C.F.R 2510-101 (c).

5.18. Environmental Matters.

(a) Each of the Loan Parties is in compliance with all Environmental Laws
applicable to it or to the Collateral except where such noncompliance would not
have a Material Adverse Effect. Each Loan Party holds all environmental permits
and licenses that are necessary for the conduct of the business and operations
of such Loan Party as now conducted and as proposed to be conducted, and has
timely and properly applied for renewal of all environmental permits or licenses
that have expired or are about to expire, except where the failure to hold, or
to timely and properly reapply for, such environmental permits or licenses would
not have a Material Adverse Effect. Schedule 5.18 lists (i) all notices from
Federal, state or local environmental agencies to any Loan Party citing
environmental violations or other conditions that could be the subject of
investigation, remediation or other action under Environmental Law affecting the
business and operations of any Loan Party or the Collateral that have not been
finally resolved and disposed of, and no such violation or condition, whether or
not notice regarding such violation or condition is listed on Schedule 5.18, if
ultimately resolved against such party, would have a Material Adverse Effect and
(ii) all material reports filed by each of the Loan Parties during the past
twelve months with respect to its business and operations or the Collateral with
any Federal, state or local environmental agency having jurisdiction over any of
the Loan Parties or the Collateral, true and complete copies of which reports
have been made available to the Lenders. Notwithstanding any such notice, except
for matters the consequences of which will not have a Material Adverse Effect,
the business and operations of each Loan Party and the Collateral are currently
being operated in all respects within the limits set forth in such environmental
permits or licenses and any current noncompliance with such permits or licenses
will not result in any liability or penalty to any of the Loan Parties or in the
revocation, loss or termination of any such environmental permits or licenses.

(b) All facilities located on the real property owned or leased by the Loan
Parties, including without limitation the Collateral, which are subject to
regulation by the Resource Conservation and Recovery Act (“RCRA”) are and have
been operated in compliance with RCRA, except where such noncompliance would not
have a Material Adverse Effect and none of the Loan Parties has received, or, to
the knowledge of any Loan Party, been threatened with, a notice of violation of
RCRA regarding such facilities.

 

72



--------------------------------------------------------------------------------

(c) No Materials of Environmental Concern are or, to the knowledge of any Loan
Party, have been located or present at any of the real property owned or leased
by the Loan Parties, including without limitation the Collateral, or any
previously owned properties, in violation of any Environmental Law, which
violation will have a Material Adverse Effect, or in such circumstances as to
give rise to liability, which liability will have a Material Adverse Effect, and
with respect to such real property there has not occurred, to the knowledge of
any Loan Party (i) any release or threatened release of any Materials of
Environmental Concern, (ii) any discharge or threatened discharge of any
Materials of Environmental Concern into the environment which violates any
Environmental Law or (iii) any assertion of any lien pursuant to Environmental
Laws resulting from any use, spill, discharge or clean-up of any Materials of
Environmental Concern, which occurrence referred to in clause (i), (ii) or
(iii) above will have a Material Adverse Effect.

(d) Except as set forth on Schedule 5.18(d), none of the Loan Parties has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation, and Liability Act
or any comparable state, local or foreign law nor has any Loan Party received
any notification that any Materials of Environmental Concern that it has used,
generated, stored, treated, handled, transported or disposed of or arranged for
transport for disposal or treatment of, or arranged for disposal or treatment
of, has been found at any site at which any Governmental Authority or private
party is conducting or plans to conduct a remedial investigation or other action
pursuant to any Environmental Law.

(e) None of the matters disclosed in Schedule 5.18 or Schedule 5.18(d), either
individually or in the aggregate, involves a violation of or a liability under
any Environmental Law, the consequences of which will have a Material Adverse
Effect.

5.19. Investment and Holding Company Status. No Loan Party is (a) an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

5.20. Bank Accounts. As of the Effective Date, Exhibit B to the Security
Agreement contains a complete and accurate list of all bank accounts maintained
by each Loan Party with any bank or other financial institution.

 

73



--------------------------------------------------------------------------------

5.21. Indebtedness. As of the Effective Date and after giving effect to the
Credit Extensions to be made on the Effective Date (if any), the Loan Parties
have no Indebtedness, except for (a) the Obligations, and (b) any Indebtedness
described on Schedule 5.21.

5.22. Affiliate Transactions. Except as set forth on Schedule 5.22, as of the
Effective Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families (other than employment agreements
and arrangements and transactions entered into in the ordinary course of
business on terms that are arms-length), and none of the foregoing Persons are
directly or indirectly indebted to or have any direct or indirect ownership,
partnership, or voting interest in any Affiliate of any Loan Party or any Person
with which any Loan Party has a business relationship or which competes with any
Loan Party.

5.23. Real Property; Leases. As of the Effective Date, Schedule 5.23 sets forth
a correct and complete list of all real Property owned by each Loan Party, all
leases and subleases of real Property by each Loan Party as lessee or sublessee,
and all leases and subleases of real Property by each Loan Party as lessor or
sublessor. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each Loan Party has good and
indefeasible title in fee simple to the real Property identified on Schedule
5.23 as owned by such Loan Party, or valid leasehold interests in all real
Property designated therein as “leased” by such Loan Party.

5.24. Intellectual Property Rights. As of the Effective Date: (a) Schedule 5.24
sets forth a correct and complete list of all Intellectual Property Rights of
each Loan Party; (b) none of the Intellectual Property Rights listed in Schedule
5.24 is subject to any licensing agreement or similar arrangement except as set
forth in Schedule 5.24; (c) the Intellectual Property Rights described in
Schedule 5.24 constitute all of the property of such type necessary to the
current and anticipated future conduct of the Loan Parties’ business; (d) to the
best of each Loan Party’s knowledge, no slogan or other advertising device,
product, process, method, substance, part, or other material now employed, or
now contemplated to be employed, by any Loan Party infringes in any material
respect upon any rights held by any other Person; and (e) no claim or litigation
regarding any of the foregoing is pending or threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard, or code is pending or, to the knowledge of any Loan Party, proposed,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

5.25. Insurance. Schedule 5.25 lists all insurance policies of any nature
maintained, as of the Effective Date, by each Loan Party, as well as a summary
of the terms of each such policy.

 

74



--------------------------------------------------------------------------------

5.26. Solvency.

(a) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Credit Extension, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extensions, (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of each Loan Party; (b) the present fair
saleable value of the Property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of each Loan Party on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.

(b) The Borrower does not intend to, nor will the Borrower permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

5.27. Subordinated Indebtedness. The Secured Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness. In addition, (a) no “Event of
Default” or “Default” under and as defined in the 2010 Parent Indenture exists,
nor will any such Event of Default or Default exist immediately after the
granting or continuation of any Loan, under the 2010 Parent Indenture or any
agreement executed by the Parent or any of its Subsidiaries in connection
therewith; and (b) all of the Obligations constitute Permitted Indebtedness as
defined in the 2010 Parent Indenture.

5.28. Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Loan Parties to
their employees and former employees, as estimated by such Loan Parties in
accordance with procedures and assumptions deemed reasonable by the Required
Lenders, does not exceed $10,000,000 in the aggregate.

5.29. Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be

 

75



--------------------------------------------------------------------------------

expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrower hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

5.30. Reportable Transaction. The Borrower does not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof.

5.31. Labor Disputes. Except as set forth on Schedule 5.31, as of the Effective
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Borrower or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Borrower or any of its Subsidiaries or for any similar purpose,
and (d) there is no pending or (to the best of the Borrower’s knowledge)
threatened, strike, work stoppage, material unfair labor practice claim, or
other material labor dispute against or affecting the Borrower or its
Subsidiaries or their employees.

5.32. Fixed Price Supply Contracts. None of the Loan Parties is a party to any
contract for the purchase or supply by such parties of any product except where
(a) the purchase price is set with reference to a spot index or indices
substantially contemporaneously with the delivery of such product or
(b) delivery of such product is to be made no more than 18 months after the
purchase price is agreed to. All such contracts for the delivery of product to
any Loan Party referred to in the foregoing clause (b) which are in effect on
the Effective Date are set forth in Schedule 5.32.

5.33. Trading and Inventory Policies. Each Loan Party maintains a hedging policy
to the effect that it will not trade any commodities. Each Loan Party maintains
a supply inventory position policy to the effect that it will not hold on hand,
as of any date, more Commodities Inventory than will be sold in the normal
course of business during the following 90 days. Each Loan Party is in
compliance with such policies.

5.34. Use of Proceeds. The Borrower will use the proceeds of the Loans solely as
set forth in Section 6.2.

 

76



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

Each Loan Party executing this Agreement jointly and severally agrees as to all
Loan Parties that from and after the date hereof and until the Facility
Termination Date:

6.1. Financial and Collateral Reporting. Each Loan Party will maintain, for
itself and each Subsidiary, a system of accounting established and administered
in accordance with GAAP, and will furnish to the Lenders:

(a) within ninety days after the close of each Fiscal Year of the Parent and its
Subsidiaries (starting with the Fiscal Year ending September 30, 2011), an
unqualified audit report certified by independent certified public accountants
reasonably acceptable to the Required Lenders, prepared in accordance with GAAP
on a consolidated and consolidating basis (consolidating statements need not be
certified by such accountants), including balance sheets as of the end of such
Fiscal Year, related profit and loss and reconciliations of statements of
retained earnings, and a statement of cash flows, accompanied by (i) any
management letter prepared by said accountants and (ii) a certificate of said
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof;

(b) within forty-five days after the close of the first three quarterly periods
of each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such Fiscal
Quarter and consolidated and consolidating profit and loss and reconciliations
of statements of retained earnings and a statement of cash flows for the period
from the beginning of the applicable Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
applicable period, all certified by its chief financial officer and prepared in
accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments);

(c) within thirty days after the close of each Fiscal Month, consolidated and
consolidating unaudited balance sheets of the Parent and its Subsidiaries at the
close of each such Fiscal Month and consolidated and consolidating profit and
loss and reconciliations of statements of retained earnings and a statement of
cash flows for the period from the beginning of the applicable Fiscal Year to
the end of such Fiscal Month, setting forth in each case in comparative form the
figures for the prior 12-month period, all prepared in accordance with GAAP
(except for exclusion of footnotes and subject to normal year-end audit
adjustments) and certified by its chief financial officer or vice president -
controller;

(d) as soon as available, but not less than 10 days prior to the end of such
Fiscal Year, a copy of the plan and forecast (including a projected consolidated
and

 

77



--------------------------------------------------------------------------------

consolidating balance sheet, income statement and funds flow statement) of the
Parent for each month of such Fiscal Year (the “Projections”) in form reasonably
satisfactory to the Agent;

(e) together with each of the financial statements required under Sections
6.1(a), (b) and (c), a compliance certificate in substantially the form of
Exhibit E (a “Compliance Certificate”) signed by the chief financial officer,
vice president - controller or treasurer of the Borrower Representative showing
the calculations necessary to determine compliance with this Agreement
(including calculation of Availability for purposes of Sections 6.16 and 6.25)
and the Applicable Margin and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof;

(f) as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 17.5% of the Aggregate Commitment, within 3 days of
the end of each week), and at such other times as may be requested by the Agent
(in its Permitted Discretion), as of the period then ended, a Borrowing Base
Certificate, which will include information relating to the Borrowing Base as
calculated and defined in the 2010 Parent Indenture and supporting information
in connection therewith;

(g) as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 17.5% of the Aggregate Commitment, within 3 days of
the end of each week) and at such other times as may be requested by the Agent
(in its Permitted Discretion), as of the period then ended:

(i) (1) a summary aging of the Accounts of Petro and each of its Subsidiaries,
including an aged accounts receivable total for each Account Debtor, supported
by a total page from the system summary aging for each branch, and
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Agent, together with such
transaction analysis or roll-forward information as the Agent requests, in its
Permitted Discretion;

(ii) a schedule detailing the Borrower’s Inventory, in form reasonably
satisfactory to the Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a weighted average basis) or
market and adjusted for Reserves as the Agent has previously indicated to the
Borrower are deemed by the Agent to be appropriate, (2) including a report of
any variances or other results of Inventory counts performed by the Borrower
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by the Borrower and
complaints and claims made against the Borrower), and (3) reconciled to the
Borrowing Base Certificate delivered as of such date;

 

78



--------------------------------------------------------------------------------

(iii) a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts Receivable, Eligible Heating Oil and Other Fuel Inventory and Eligible
Other Inventory, such worksheets detailing the Accounts and Inventory excluded
from Eligible Accounts Receivable, Eligible Heating Oil and Other Fuel Inventory
and Eligible Other Inventory and the reason for such exclusion;

(iv) a reconciliation of the Borrower’s Accounts and Inventory between the
amounts shown in the Borrower’s general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance set forth in statements given to the Borrower under this
Agreement;

(h) as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 17.5% of the Aggregate Commitment, within 3 days of
the end of each week) and at such other times as may be requested by the Agent
(in its Permitted Discretion), as of the month then ended, a schedule and aging
of the Borrower’s accounts payable;

(i) promptly upon the Agent’s request (in its Permitted Discretion):

(i) copies of invoices in connection with the invoices issued by the Borrower in
connection with any Accounts, credit memos, shipping and delivery documents, and
other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory, Machinery or Equipment purchased by any Loan
Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(j) as soon as possible and in any event within 20 days of filing thereof,
copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

(k) as soon as possible and in any event within 300 days after the close of the
Fiscal Year of each Single Employer Plan, a certified financial statement of
such Single Employer Plan;

(l) as soon as possible and in any event within 10 days after the Borrower
(i) knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto; (ii) receives a determination that any Plan is, or is expected
to be in “at risk” status (within the meaning of Section 430 of the Code or
Title IV of ERISA), a statement describing such status determination and the
action which the Borrower proposes to take with respect thereto; or
(iii) receives any determination that a Multiemployer Plan is expected in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA), a copy of such determination;

 

79



--------------------------------------------------------------------------------

(m) as soon as possible and in any event within 10 days (i) of filing therewith
with the PBGC, the U.S. Internal Revenue Service or any other governmental
entity, a copy of each annual report or other filing with respect to any Single
Employer Plan;

(n) as soon as possible and in any event with 10 days following receipt thereof,
copies of any documents described in Sections 101(k) or 101(l) of ERISA that
Borrower or any member of its Controlled Group may request with respect to any
Multiemployer Plan to which it is a party; provided, that if the Borrower or any
member of its Controlled Group has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Agent, the Borrower and/or the Controlled Group
members shall promptly make a request for such documents and notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Agent (on behalf of each requesting Lender) promptly after
receipt thereof, and further provided, that the rights granted to the Agent in
this section shall not be exercised more than once during a 12-month period;

(o) as soon as possible and in any event within 10 days after receipt by any
Loan Party and to the extent pertaining to a matter that could have a material
impact on any Loan Party, a copy of (i) any notice or claim to the effect that
any Loan Party is or may be liable to any Person as a result of the release by
any Loan Party, or any other Person of any toxic or hazardous waste or substance
into the environment, and (ii) any notice alleging any violation of any
Environmental Laws or any federal, state or local environmental, health or
safety law or regulation by the any Loan Party;

(p) concurrently with the delivery of annual audited financial statements
pursuant to Section 6.1(a), an updated Customer List for the Borrower, certified
as true and correct by an Authorized Officer of the Borrower (it being
understood that the Agent and the Lenders shall treat such Customer Lists as
confidential information subject to Section 9.11);

(q) concurrently with the furnishing thereof to the unitholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished;

(r) promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which any Loan Party files
with the Securities and Exchange Commission; and

(s) such other information (including, without limitation, non-financial
information as more fully described on Schedule 6.1(s)) as the Agent or any
Lender may from time to time reasonably request.

 

80



--------------------------------------------------------------------------------

6.2. Use of Proceeds.

(a) The Borrower will use the proceeds of the Credit Extensions solely to
finance the working capital needs of the Borrower and its Subsidiaries in the
ordinary course of business; provided that Facility LCs may also be used to
support (i) obligations under workers’ compensation laws, (ii) obligations to
suppliers of petroleum derivative products or energy commodity derivative
providers in the ordinary course of business consistent with past practices and
(iii) other ordinary course obligations of the Loan Parties.

(b) No Loan Party will use any of the proceeds of the Credit Extensions to
(i) purchase or carry any Margin Stock in violation of Regulation U, (ii) repay
or refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, (iii) acquire any security in any transaction that is subject to
Section 13 or Section 14 of the Securities Exchange Act of 1934 (and the
regulations promulgated thereunder), or (iv) so long as the 2010 Parent
Indenture is in effect, make any Acquisition.

6.3. Notices. Each Loan Party will give prompt notice in writing to the Agent
and the Lenders of:

(a) the occurrence of any Default or Unmatured Default;

(b) any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect;

(c) the assertion by the holder of any Capital Stock of any Loan Party or the
holder of any Indebtedness of any Loan Party in excess of $1,000,000 that any
default exists with respect thereto or that any Loan Party is not in compliance
therewith;

(d) receipt of any written notice that any Loan Party is subject to any
investigation by any governmental entity with respect to any potential or
alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws, in each case, that could reasonably be expected to result in
a material impact on any Loan Party;

(e) receipt of any notice of litigation commenced or threatened against any Loan
Party that (i) seeks damages in excess of (A) $500,000 above insurance coverage
limits or (B) $5,000,000 regardless of insurance coverage limits, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws; or (vi) involves any product recall;

(f) any Lien (other than Permitted Liens) or claim made or asserted against any
of the Collateral;

(g) its decision to change, (i) such Loan Party’s name or type of entity,
(ii) such Loan Party’s articles or certificate of incorporation, partnership
agreement, certificate of

 

81



--------------------------------------------------------------------------------

partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, and (iii) the location where any Collateral is held
or maintained; provided that, in no event shall the Agent receive notice of such
change less than thirty days prior thereto;

(h) commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $250,000;

(i) the opening of any new deposit account by any Loan Party with any bank or
other financial institution;

(j) any loss, damage, or destruction to the Collateral in the amount of $500,000
or more, whether or not covered by insurance;

(k) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

(l) all material amendments to real estate leases, together with a copy of each
such amendment;

(m) immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Subsidiaries in a manner which could reasonably be
expected to have a Material Adverse Effect;

(n) concurrently with the delivery of each Borrowing Base Certificate, a listing
of each Rate Management Transaction or amendment to a Rate Management
Transaction that such Loan Party has entered into since the date on which a
Borrowing Base Certificate was last delivered pursuant to Section 6.1(f),
together with copies of all agreements evidencing such Rate Management
Transactions or amendments thereto;

(o) [Intentionally omitted];

(p) any circumstances that it reasonably believes may result in an assertion
that a withdrawal under Title IV of ERISA has occurred by any Loan Party or any
member of its Controlled Group with respect to any Multiemployer Plan; and

(q) any other matter as the Agent may reasonably request.

6.4. Conduct of Business. Each Loan Party will:

(a) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted;

 

82



--------------------------------------------------------------------------------

(b) do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing in this Section 6.4 shall
prohibit any transaction permitted by Section 6.18.

(c) keep adequate books and records with respect to its business activities in
which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the financial statements
delivered to the Agent pursuant to Section 4.1(m);

(d) at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and

(e) transact business only in such corporate and trade names as are set forth in
Schedule 5.12 (as such schedule may be amended or supplemented from time to time
with prompt notification to the Agent of such amendment or supplement).

6.5. Taxes. Each Loan Party will timely file complete and correct U.S. federal
and applicable foreign, state and local tax returns required by law and pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits, Property or Collateral, except those which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with GAAP. At any time that any Loan
Party is organized as a limited liability company, each such limited liability
company will qualify for partnership tax treatment under U.S. federal tax law.

6.6. Payment of Indebtedness and Other Liabilities. Each Loan Party will pay or
discharge when due all Material Indebtedness permitted by Section 6.17 owed by
such Loan Party and all other liabilities and obligations due to materialmen,
mechanics, carriers, warehousemen, and landlords, except that the Loan Parties
may in good faith contest, by appropriate proceedings diligently pursued, any
such obligations; provided that, (a) adequate reserves have been set aside for
such liabilities in accordance with GAAP, (b) no Lien shall be imposed to secure
payment of such liabilities that is superior to the Agent’s Liens securing the
Secured Obligations, (c) none of the Collateral becomes subject to forfeiture or
loss as a result of the contest and (d) such Loan Party shall promptly pay or
discharge such contested liabilities, if any, and shall deliver to the Agent
evidence reasonably acceptable to the Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such Loan
Party or the conditions set forth in this proviso are no longer met.

 

83



--------------------------------------------------------------------------------

6.7. Insurance; Weather Hedging.

(a) Each Loan Party shall at all times maintain, with financially sound and
reputable carriers having a Financial Strength rating of at least A- by A.M.
Best Company, insurance against: (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) general liability and (iv) and such other hazards, as is
customary in the business of such Loan Party. All such insurance shall be in
amounts, cover such assets and be under policies acceptable to the Agent in its
Permitted Discretion. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(now or as hereafter in effect or any successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (A) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (B) deliver to the Agent evidence of such compliance in form
and substance reasonably acceptable to the Agent. All premiums on such insurance
shall be paid when due by the applicable Loan Party, and copies of the policies
delivered to the Agent. If any Loan Party fails to obtain any insurance as
required by this Section, the Agent at the direction of the Required Lenders may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Agent shall not be deemed to have waived any Default or Unmatured Default
arising from any Loan Party’s failure to maintain such insurance or pay any
premiums therefor. No Loan Party will use or permit any Property to be used in
violation of applicable law or in any manner which might render inapplicable any
insurance coverage.

(b) All insurance policies required under Section 6.7(a) shall name the Agent
(for the benefit of the Agent and the Lenders) as an additional insured or as
loss payee, as applicable, and shall provide that, or contain loss payable
clauses or mortgagee clauses, in form and substance reasonably satisfactory to
the Agent, which provide that:

(i) all proceeds thereunder with respect to any Collateral shall be payable to
the Agent;

(ii) no such insurance shall be affected by any act or neglect of the insured or
owner of the Property described in such policy; and

(iii) such policy and loss payable clauses may be canceled, amended, or
terminated only upon at least thirty days prior written notice given to the
Agent.

 

84



--------------------------------------------------------------------------------

(c) The Borrower must give the Agent prior written notice of any change in
insurance carriers and any new insurance policy shall comply with the provisions
of this Section 6.7 and otherwise be reasonably acceptable to the Agent. Without
in any way limiting the foregoing, in no event shall the Borrower change their
insurance carrier without first obtaining a loss payable endorsement in form and
substance reasonably satisfactory to the Agent.

(d) Notwithstanding the foregoing, any insurance or condemnation proceeds
received by the Loan Parties shall be immediately forwarded to the Agent and the
Agent may, at its option, apply any such proceeds to the reduction of the
Obligations in accordance with Section 2.15(d), provided that in the case of
insurance proceeds pertaining to any Loan Party other than the Borrower, such
insurance proceeds shall be applied to the Loans owing by the Borrower. The
Agent may permit or require any Loan Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $500,000 in the aggregate, upon the applicable Loan
Party’s request, the Agent shall permit such Loan Party to replace, restore,
repair or rebuild the property; provided that, if such Loan Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within ninety days of such casualty, the Agent
may apply such insurance proceeds to the Obligations in accordance with
Section 2.15. All insurance proceeds that are to be made available to the
Borrower to replace, repair, restore or rebuild the Collateral shall be applied
by the Agent to reduce the outstanding principal balance of the Revolving Loans
(which application shall not result in a permanent reduction of the Aggregate
Commitment) and upon such application, the Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied. All insurance proceeds made available to any Loan Party that is not the
Borrower to replace, repair, restore or rebuild Collateral shall be deposited in
a cash collateral account. In either case, thereafter, such funds shall be made
available to the applicable Loan Party to provide funds to replace, repair,
restore or rebuild the Collateral as follows:

(i) the Borrower Representative, on behalf of the applicable Borrower, shall
request a Revolving Loan or the Borrower Representative, on behalf of the
applicable Loan Party, shall request a release from the cash collateral account
be made in the amount needed;

(ii) so long as the conditions set forth in Section 4.2 have been met, the
Lenders shall make such Revolving Loan or the Agent shall release funds from the
cash collateral account; and

(iii) in the case of insurance proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan.

 

85



--------------------------------------------------------------------------------

(e) Each Loan Party shall maintain a program to hedge against business risks
associated with weather as deemed appropriate by its board of directors.

6.8. Compliance with Laws. Each Loan Party will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws. This
covenant shall be deemed not breached by a noncompliance with the foregoing if,
upon learning of such noncompliance, the affected Loan Parties promptly
undertake reasonable efforts to eliminate such noncompliance, and such
noncompliance and the elimination thereof, in the aggregate with any other
noncompliance with any of the foregoing and the elimination thereof, could not
reasonably be expected to have a Material Adverse Effect.

6.9. Maintenance of Properties and Intellectual Property Rights. Each Loan Party
will do all things necessary to (i) maintain, preserve, protect and keep its
Property in good repair, working order and condition, and make all necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times and (ii) obtain and
maintain in effect at all times all material franchises, governmental
authorizations, Intellectual Property Rights, licenses and permits, which are
necessary for it to own its Property or conduct its business as conducted on the
Effective Date.

6.10. Inspection. Each Loan Party will permit the Agent and, at the expense of
such Lender, any Lender, by their respective employees, representatives and
agents, from time to time upon two Business Days’ prior notice as frequently as
the Agent reasonably determines (in its Permitted Discretion) to be appropriate,
to (a) inspect any of the Property, the Collateral, and the books and financial
records of such Loan Party, (b) examine, audit and make extracts or copies of
the books of accounts and other financial records of such Loan Party, (c) have
access to its properties, facilities, the Collateral and its advisors, officers,
directors and employees to discuss the affairs, finances and accounts of such
Loan Party and (d) review, evaluate and make test verifications and counts of
the Accounts, Inventory and other Collateral of such Loan Party (it being
understood that it is anticipated that the examinations referred to in clauses
(a) through (d) of this Section 6.10 will be conducted once per year, with up to
two such examinations per year to be permitted at the Agent’s sole discretion).
If a Default or an Unmatured Default has occurred and is continuing or if
Availability is less than 17.5% of the Aggregate Commitment, each Loan Party
shall provide such access to the Agent and to each Lender at all times and
without advance notice. Furthermore, so long as any Default has occurred and is
continuing, each Loan Party shall provide the Agent and each Lender with access
to its suppliers. Each Loan Party shall promptly make available to the Agent and
its counsel originals or copies of all books and records that the Agent may
reasonably request. The Loan Parties acknowledge that from time to time the
Agent may prepare and may distribute to the Lenders certain audit reports
pertaining to the Loan Parties’ assets for internal use by the Agent and the
Lenders from information furnished to it by or on behalf of the Loan Parties,
after the Agent has exercised its rights of inspection pursuant to this
Agreement.

 

86



--------------------------------------------------------------------------------

6.11. Appraisals. Whenever a Default or Unmatured Default exists or Availability
is less than 17.5% of the Aggregate Commitment, and at such other times as the
Agent requests, the Loan Parties shall, at their sole expense, provide the Agent
with appraisals or updates thereof of their Inventory, Equipment, Customer Lists
and real Property from an appraiser selected and engaged by the Agent, and
prepared on a basis, satisfactory to the Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations and by the internal policies of the Lenders (it being understood and
agreed that appraisals with respect to Customer Lists shall be required on an
annual basis).

6.12. Communications with Accountants. Each Loan Party executing this Agreement
authorizes (a) the Agent and (b) so long as a Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants and authorizes and shall instruct those accountants and
advisors to communicate to the Agent and each Lender information relating to any
Loan Party with respect to the business, results of operations and financial
condition of any Loan Party.

6.13. Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc.. (a) The Loan Parties shall
deliver to the Agent by no later than the date that is 60 days after the
Effective Date (or by such other date to which the Agent may agree in its sole
discretion), with respect to each parcel of owned real Property set forth on
Schedule 5.23, each of the following (to the extent customary or reasonably
requested), in form and substance reasonably satisfactory to the Agent:

(i) an amendment to the Existing Mortgage covering such parcel of real Property
(or, in the case of the real Property located at 170 White Street, Danbury,
Connecticut, a Mortgage);

(ii) a “date-down” endorsement to the existing title insurance policy for such
parcel of real Property issued by the title company that issued such existing
title insurance policy, which endorsement shall update the effective date of
such existing title insurance policy and amend the description of the insured
Existing Mortgage to include the amendment to such Existing Mortgage (or, in the
case of the real Property located at 170 White Street, Danbury, Connecticut, a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance);

(iii) evidence that the Borrower has paid all premiums in respect of the
endorsement to the existing title policy (or, in the case of the real Property
located at 170 White Street, Danbury, Connecticut, the mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance) for such parcel of real Property, as well as all charges for mortgage
recording taxes and mortgage filing fees payable in connection with the
recording of the amendment to the Existing Mortgage or new Mortgage, as the case
may be, covering such parcel of real Property, and all related expenses, if any;

 

87



--------------------------------------------------------------------------------

(iv) (A) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party in the event any such
Mortgaged Property is located in a special flood hazard area) and (B) a copy of,
or a certificate as to coverage under, the flood insurance policies required by
Section 6.7(a); and

(v) such other information, documentation, and certifications as may be
reasonably required by the Agent.

(b) If requested by the Agent, each Loan Party shall use commercially reasonable
efforts to obtain a Collateral Access Agreement from the lessor of each leased
property, mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, which agreement or letter shall provide access rights,
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee or consignee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Agent. With respect to such locations or warehouse space leased or owned
as of the Effective Date and thereafter, if the Agent has not received a
Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), the Borrower’s Eligible Inventory at
that location shall be subject to such Reserves as may be established by the
Agent (in its Permitted Discretion). After the Effective Date, no real property
or warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Effective Date, unless and until, if requested by the Agent, a Collateral Access
Agreement reasonably satisfactory to the Agent shall first have been obtained
with respect to such location (it being understood that the Borrower shall
provide the Agent with written notice prior to taking any such actions) and if
it has not been obtained, the Borrower’s Eligible Inventory at that location
shall be subject to the establishment of Reserves reasonably acceptable to the
Agent. Each Loan Party shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location or
third party warehouse where any Collateral is or may be located. To the extent
permitted hereunder, if any Loan Party proposes to acquire a fee ownership
interest in real Property after the Effective Date, it shall first provide to
the Agent a mortgage or deed of trust granting the Agent a first priority Lien
on such real Property, together with environmental audits, mortgage title
insurance commitment, real property survey, local counsel opinion(s), and, if
required by the Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by the
Agent, in each case, in form and substance reasonably satisfactory to the Agent.

 

88



--------------------------------------------------------------------------------

6.14. Deposit Account Control Agreements. No later than the date that is 60 days
after the Effective Date (or by such other date to which the Agent may agree in
its sole discretion), the Loan Parties will provide to the Agent a Deposit
Account Control Agreement duly executed on behalf of each financial institution
holding a deposit account of a Loan Party as set forth in the Security
Agreement.

6.15. Additional Collateral; Further Assurances.

(a) Subject to applicable law, each Loan Party shall, unless the Required
Lenders otherwise consent, (i) cause each Subsidiary of the Parent (excluding
any Foreign Subsidiary) to become or remain a Loan Party and a Guarantor and
(ii) cause each Subsidiary of the Parent (excluding any Foreign Subsidiary)
formed or acquired after the Effective Date in accordance with the terms of this
Agreement to (1) become a party to this Agreement by executing the Joinder
Agreement set forth as Exhibit F hereto (the “Joinder Agreement”), and
(2) guarantee payment and performance of the Guaranteed Obligations pursuant to
the Guaranty.

(b) Upon the request of the Agent, each Loan Party shall (i) grant Liens to the
Agent, for the benefit of the Agent and the Lenders, pursuant to such documents
as the Agent may reasonably deem necessary and deliver such property, documents,
and instruments as the Agent may request to perfect the Liens of the Agent in
any Property of such Loan Party which constitutes Collateral, including any
parcel of real Property located in the U.S. owned by any Loan Party, and (ii) in
connection with the foregoing requirements, or either of them, deliver to the
Agent all items of the type required by Section 4.1 (as applicable). Upon
execution and delivery of such Loan Documents and other instruments,
certificates, and agreements, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.

(c) Without limiting the foregoing, each Loan Party shall, and shall cause each
of the Parent’s Subsidiaries which is required to become a Loan Party pursuant
to the terms of this Agreement to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents and agreements, and shall take or
cause to be taken such actions as the Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.

6.16. Dividends.

(a) No Loan Party will declare or pay any dividends or make any distributions on
its Capital Stock (other than dividends or distributions payable in its own
common stock) or redeem, repurchase or otherwise acquire or retire any of its
Capital Stock at any time outstanding, except that (x) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower, (y) so long as no Default or Unmatured
Default then exists or would result therefrom, if the Parent qualifies as a
partnership for U.S. federal income tax purposes, it may pay

 

89



--------------------------------------------------------------------------------

dividends or make distributions to its shareholders in an aggregate amount not
greater than the amount necessary for such shareholders to pay their actual
state and U.S. federal income tax liabilities in respect of income allocated to
such shareholders by the Parent and (z) so long as no Default or Unmatured
Default then exists or would result therefrom, the Borrower may pay dividends or
make distributions to the Parent in an aggregate amount not to exceed
$10,000,000 per Fiscal Year solely to enable the Parent to pay, as the same
becomes due and payable, its overhead expenses and any legal, accounting and
other professional fees and expenses it may incur. Notwithstanding the
foregoing, any Loan Party may make any dividends or distributions to its
respective parent company (and the Parent may make any dividends or
distributions to its equity owners) or redeem, repurchase or otherwise acquire
or retire any of its Capital Stock so long as (x) after giving pro forma effect
thereto, Availability (with any Suppressed Availability being included in each
calculation of Availability pursuant to this clause (x)) was not less than 17.5%
of the Aggregate Commitment for any period of three consecutive days during the
six-month period ending on the date on which such dividends, distributions,
redemptions, repurchases or other acquisitions or retirements of its Capital
Stock were made and is not projected to be less than 17.5% of the Aggregate
Commitment during the six-month period immediately after the date on which such
dividends, distributions, redemptions, repurchases or other acquisitions or
retirements of its Capital Stock are made (with such projected Availability to
be determined by reference to the average projected Availability on the last day
of each of the relevant six months) and (y) the Fixed Charge Coverage Ratio is
not less than 1.15 to 1.00 after giving pro forma effect to such distributions
as if such distributions were paid on the first day of the relevant period;
provided, however, that (1) no Default or Unmatured Default then exists or would
result therefrom and (2) the Borrower Representative has delivered a certificate
of an Authorized Officer attesting to the matters set forth in clauses (x) and
(y) above and showing in reasonable detail all calculations with respect
thereto.

(b) No Loan Party shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of the Borrower to the Borrower.

6.17. Indebtedness. No Loan Party will create, incur or suffer to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and described in Schedule 5.21;

(c) purchase money Indebtedness incurred in connection with the purchase of any
Equipment; provided that, the amount of such purchase money Indebtedness shall
be limited to an amount not in excess of the purchase price of such Equipment
and the aggregate of all such purchase money Indebtedness incurred in any Fiscal
Year shall not exceed $10,000,000 at any time outstanding;

 

90



--------------------------------------------------------------------------------

(d) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (c), (g), (h) and (m) hereof;
provided that, (i) other than with respect to any extension, refinancing or
renewal of the Indebtedness described in clause (m), the principal amount or
interest rate of such Indebtedness is not increased (except to the extent of the
capitalization of transaction fees and expenses), (ii) any Liens securing such
Indebtedness are not extended to any additional Property of any Loan Party,
(iii) no Loan Party or other Subsidiary that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing or renewal does not result in
a shortening of the average weighted maturity of the Indebtedness so extended,
refinanced, or renewed, (v) the terms of any such extension, refinancing, or
renewal are not more onerous to the obligor thereunder than the original terms
of such Indebtedness and (iv) if the Indebtedness that is refinanced, renewed,
or extended was subordinated in right of payment to the Obligations, then the
terms and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Agent and the Lenders as those that were applicable to the refinanced, renewed,
or extended Indebtedness;

(e) Indebtedness owing by any Loan Party, other than the Parent, to any other
Loan Party with respect to intercompany loans, provided further, that:

(i) the applicable Loan Parties shall have executed and delivered to the other
Loan Party, on the Effective Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by any Loan Party to another Loan Party, which Intercompany Notes shall
be in form and substance reasonably satisfactory to the Agent and shall be
pledged and delivered to the Agent pursuant to the Security Agreement as
additional collateral security for the Secured Obligations;

(ii) the Loan Parties shall record all intercompany transactions on their books
and records in accordance with GAAP consistently applied;

(iii) the obligations of the Loan Parties under any such Intercompany Notes
shall be subordinated to the Obligations of the Loan Parties hereunder in a
manner reasonably satisfactory to the Agent;

(iv) at the time any such intercompany loan or advance is made by a Loan Party
and after giving effect thereto, such Loan Party shall be Solvent; and

(v) no Default or Unmatured Default would occur and be continuing after giving
effect to any such proposed intercompany loan;

(f) (i) Contingent Obligations (A) by endorsement of instruments for deposit or
collection in the ordinary course of business, (B) consisting of the
Reimbursements Obligations and (C) consisting of the Guaranty and guarantees of
Indebtedness incurred

 

91



--------------------------------------------------------------------------------

for the benefit of any other Loan Party (other than the Parent) if the primary
obligation is not prohibited elsewhere in this Agreement and (ii) Indebtedness
consisting of the excess of the benefit obligations of each Single Employer Plan
over the fair market value of the assets of each such Plan, so long as the
amount of such Indebtedness for all such Single Employer Plans, determined as of
the most recent valuation date for each Plan using PBGC actuarial assumptions
for single employer plan termination, does not, individually or in the
aggregate, create a Material Adverse Effect;

(g) Capitalized Lease Obligations which in the aggregate do not exceed
$2,500,000 in any Fiscal Year;

(h) Indebtedness assumed in connection with any Permitted Acquisition; provided
that, the aggregate amount of Indebtedness assumed under this clause (h) shall
not exceed $1,000,000 and provided further that, such Indebtedness is not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and does not attach to any asset of the Borrower or any of
its Subsidiaries;

(i) Indebtedness arising under Rate Management Transactions, so long as such
Rate Management Transactions (i) are entered into to hedge or mitigate risks to
which a Loan Party has actual exposure and (ii) are not entered into for
investment or speculative purposes;

(j) [Intentionally omitted];

(k) Parent Subordinated Debt;

(l) other unsecured Indebtedness in an amount not in excess of $10,000,000; and

(m) Indebtedness arising under the 2010 Parent Indenture.

6.18. Merger. No Loan Party will merge or consolidate with or into any other
Person, except that (a) any Subsidiary of the Borrower may merge into the
Borrower or a Wholly-Owned Subsidiary of the Borrower and (b) any Loan Party
(other than the Borrower) may merge with any other Loan Party.

6.19. Sale of Assets. No Loan Party will lease, sell or otherwise dispose of its
Property (including any Capital Stock owned by it) to any other Person, except:

(a) sales of Inventory in the ordinary course of business;

(b) the sale or other disposition of Equipment and the sale and/or leasing of
real property that is obsolete or no longer useful in such Loan Party’s business
and having a book value not exceeding $10,000,000 in the aggregate in any Fiscal
Year; and

 

92



--------------------------------------------------------------------------------

(c) the sale or disposition of other assets having a book value not exceeding a
Substantial Portion in the aggregate in any Fiscal Year.

The Net Cash Proceeds of any sale or disposition permitted pursuant to this
Section (other than pursuant to Section 6.19(a)) shall be delivered to the Agent
as required by Section 2.15 and applied to the Obligations as set forth therein.

6.20. Investments and Acquisitions. No Loan Party will (i) make or suffer to
exist any Investments (including without limitation, loans and advances to, and
other Investments in, Subsidiaries), or commitments therefor, (ii) create any
Subsidiary, (iii) become or remain a partner in any partnership or joint
venture, or (iv) make any Acquisition, except:

(a) Cash Equivalent Investments, subject to control agreements in favor of the
Agent for the benefit of the Lenders or otherwise subject to a perfected
security interest in favor of the Agent for the benefit of the Lenders;

(b) Investments in Subsidiaries existing as of the Effective Date;

(c) other Investments in existence on the Effective Date and described in
Schedule 6.20;

(d) Investments consisting of loans or advances made to employees of such Loan
Party on an arms-length basis in the ordinary course of business consistent with
past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $250,000 to any employee and up to a maximum
of $1,000,000 in the aggregate at any one time outstanding;

(e) subject to Sections 4.2(a) and 4.4 of the Security Agreement, Investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to such Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices, or acquired as a result of the bankruptcy or
reorganization of such Account Debtor;

(f) additional Investments in Wholly-Owned Subsidiaries which are Loan Parties;

(g) Permitted Acquisitions and the formation of Wholly-Owned Subsidiaries of the
Borrower in connection with a Permitted Acquisition;

(h) other Investments not to exceed (i) $3,000,000 in the aggregate during the
12 month period after the Effective Date and (ii) $10,000,000 in the aggregate
during the term of this Agreement; and

(i) Investments in any existing or future, direct or indirect, Subsidiary which
exists for the sole purpose of obtaining and holding a license which the
Borrower deems necessary or advisable for its business; provided that (i) the
total Investment in such

 

93



--------------------------------------------------------------------------------

Subsidiary does not exceed $100,000 in the aggregate for any one such Subsidiary
or $200,000 in the aggregate for all such Subsidiaries and (ii) if the failure
to have such license could reasonably be expected to have a Material Adverse
Effect, the Subsidiary holding such license shall be a Guarantor.

6.21. Liens.

(a) No Loan Party will create, incur, or suffer to exist any Lien in, of, or on
the Property of such Loan Party, except the following (collectively, “Permitted
Liens”):

(i) Liens for taxes, fees, assessments, or other governmental charges or levies
on the Property of such Loan Party if such Liens (1) shall not at the time be
delinquent or (2) subject to the provisions of Section 6.6, do not secure
obligations in excess of $1,000,000, are being contested in good faith and by
appropriate proceedings diligently pursued, adequate reserves in accordance with
GAAP have been set aside on the books of such Loan Party, and a stay of
enforcement of such Lien is in effect;

(ii) Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s
Liens and other similar Liens arising in the ordinary course of business which
secure payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been set aside on such Loan Party’s books;

(iii) statutory Liens in favor of landlords of real Property leased by such Loan
Party; provided that, such Loan Party is current with respect to payment of all
rent and other amounts due to such landlord under any lease of such real
Property;

(iv) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of bids, tenders,
or contracts (other than for the repayment of Indebtedness) or to secure
indemnity, performance, or other similar bonds for the performance of bids,
tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or
Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

(v) Leases or subleases granted to others in the ordinary course of business,
utility easements, building restrictions, and such other encumbrances or charges
against real Property as are of a nature generally existing with respect to
properties of a similar character, which do not in any material way affect the
marketability or impair the value of such real Property, which do not interfere
with the use thereof in the business of such Loan Party and which do not impair
the ability of the Agent or the Lenders to realize upon the Collateral;

 

94



--------------------------------------------------------------------------------

(vi) Liens existing on the Effective Date and described in Schedule 6.21;

(vii) Liens resulting from any extension, refinancing, or renewal of the related
Indebtedness as permitted pursuant to Section 6.17(d); provided that, the Liens
evidenced thereby are not increased to cover any additional Property not
originally covered thereby;

(viii) Liens securing purchase money Indebtedness of such Loan Party permitted
pursuant to Section 6.17(c); provided that, such Liens attach only to the
Property which was purchased with the proceeds of such purchase money
Indebtedness;

(ix) Liens on property or assets (other than Accounts and Inventory) acquired
pursuant to a Permitted Acquisition, or on property or assets (other than
Accounts and Inventory) of a Loan Party in existence at the time such Loan Party
is acquired pursuant to a Permitted Acquisition, provided that (1) any
Indebtedness that is secured by such Liens is permitted under Section 6.17, and
(2) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any other Loan Party;

(x) Liens in favor of the Agent granted pursuant to any Loan Document and Liens
in respect of other Secured Obligations;

(xi) [Intentionally omitted]; and

(xii) any attachment or judgment Lien, unless the judgment it secures shall not,
within 30 days after notice of the entry thereof, have been discharged or
execution thereof stayed pending appeal or review, or shall not have been
discharged within 30 days after expiration of any such stay.

(b) Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.21, other than (1) clauses (i), (x) and (xi) above, may at any time
attach to any Accounts of any Loan Party and (2) clauses (i) through (iii),
(x) and (xi) above, may at any time attach to any Inventory of any Loan Party.

(c) Other than as provided in the Loan Documents, the 2010 Parent Indenture or
in connection with the creation or incurrence of any Indebtedness under
Section 6.17(c), no Loan Party will enter into or become subject to any negative
pledge or other restriction on the right of such Loan Party to grant Liens to
the Agent and the Lenders on any of its Property; provided that, any such
negative pledge or other restriction entered into in connection with the
creation of Indebtedness under Section 6.17(c) shall be limited to the Property
securing such purchase money Indebtedness.

 

95



--------------------------------------------------------------------------------

6.22. Change of Name or Location; Change of Fiscal Year. No Loan Party shall
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is for state law or income tax purposes, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization or (e) change its state of incorporation or organization,
in each case, unless (1) the Agent shall have received at least thirty days
prior written notice of such change and (2) the Agent shall have acknowledged in
writing that, either (i) such change will not adversely affect the validity,
perfection or priority of the Agent’s security interest in the Collateral, or
(ii) any reasonable action requested by the Agent in connection therewith has
been completed or taken (including any action to continue the perfection of any
Liens in favor of the Agent, on behalf of Lenders, in any Collateral), provided
that, any new location shall be in the continental U.S. No Loan Party shall
change its Fiscal Year. Notwithstanding the foregoing, the Parent may make an
election to be treated as a corporation or association for income tax purposes
only without meeting the requirements of (1) and (2) of this Section 6.22
provided that the Agent shall receive written notice of the election within 10
days of the date such election was made and that the election will not
materially increase the combined income tax liability of the Loan Parties.

6.23. Affiliate Transactions. No Loan Party will enter into any transaction
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer (including, without limitation, any
payment or transfer with respect to any fees or expenses for management
services) to, any Affiliate which is not a Loan Party except in the ordinary
course of business and pursuant to the reasonable requirements of such Loan
Party’s business and upon fair and reasonable terms no less favorable to such
Loan Party than such Loan Party would obtain in a comparable arms-length
transaction. No Loan Party shall pay any amount in respect of Management Fees
and Expenses; provided that, so long as no Default or Unmatured Default then
exists or would result therefrom (after giving pro forma effect thereto), the
Parent may pay Management Fees and Expenses to the General Partner pursuant to
the Second Amended and Restated Agreement of Limited Partnership, as in effect
on the date hereof.

6.24. Amendments to Agreements. No Loan Party will, nor will any Loan Party
permit any of its Subsidiaries to, amend, modify, terminate or waive any of its
rights under its articles of incorporation, charter, certificate of formation,
by-laws, operating, management or partnership agreement or other organizational
document or the 2010 Parent Indenture to the extent any such amendment,
modification, termination or waiver would be materially adverse to the Lenders.

 

96



--------------------------------------------------------------------------------

6.25. Prepayment of Indebtedness; Subordinated Indebtedness.

(a) No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations; (ii) Indebtedness secured by a Permitted Lien if the
asset securing such Indebtedness has been sold or otherwise disposed of;
(iii) Indebtedness permitted by Section 6.17(d) upon any refinancing thereof in
accordance therewith; (iv) Indebtedness permitted by Section 6.17 (c), (e) and
(g); and (v) other Indebtedness in respect of the 2010 Parent Notes so long as,
with respect to this clause (v), (A) after giving pro forma effect to such
voluntary purchase, redemption, defeasance or prepayment, Availability (with any
Suppressed Availability being included in each calculation of Availability
pursuant to this clause (x)) was not less than 17.5% of the Aggregate Commitment
for any period of three consecutive days during the six-month period ending on
the date on which such voluntary purchase, redemption, defeasance or prepayment
was made and is not projected to be less than 17.5% of the Aggregate Commitment
during the six-month period immediately after the date on which such voluntary
purchase, redemption, defeasance or prepayment is made (with such projected
Availability to be determined by reference to the average projected Availability
on the last day of each of the relevant six months), (B) the Fixed Charge
Coverage Ratio is at least 1.15 to 1.0 on a pro forma basis for such voluntary
purchase, redemption, defeasance or prepayment, and (C) the Borrower
Representative has delivered a certificate of an Authorized Officer attesting to
the matters set forth in clauses (v)(A) and (B) above and showing in reasonable
detail all calculations with respect thereto; provided that, notwithstanding the
foregoing, in no event shall any voluntary purchase, redemption, defeasance or
prepayment in respect of the 2010 Parent Notes be permitted on any day during
any Seasonal Availability Period or the Business Day immediately following any
Seasonal Availability Period.

(b) No Loan Party shall make any amendment or modification that is in any way
adverse to the interests of the Lenders, to the indenture, note or other
agreement evidencing or governing any Subordinated Indebtedness, or directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness.

6.26. Financial Contracts. No Loan Party shall enter into or remain liable upon
any Financial Contract, except for Rate Management Transactions permitted by
Section 6.17 and Section 6.33.

6.27. Capital Expenditures. The Loan Parties shall not expend, or be committed
to expend, in excess of $7,500,000 for Capital Expenditures during any Fiscal
Year in the aggregate for the Parent and its Subsidiaries; provided however,
that the amount of permitted Capital Expenditures will be increased in any
Fiscal Year by the amount, if positive, equal to 50% of the difference between
the Capital Expenditures limit specified above minus the actual amount of any
Capital Expenditures expended during the prior Fiscal Year (the “Carry Over
Amount”). Any Carry Over Amount may only be carried over to the next succeeding
year.

 

97



--------------------------------------------------------------------------------

6.28. Financial Covenant. To the extent Availability is at any time less than
12.5% of the Aggregate Commitment, the Borrower will not permit the Fixed Charge
Coverage Ratio at any such time to be less than 1.1 to 1.0.

6.29. Depository Banks. Each Loan Party shall maintain either (a) the Agent or
(b) any other financial institution reasonably acceptable to the Agent that has
executed and delivered to the Agent satisfactory control agreements, as such
Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

6.30. Real Property Purchases. Except as otherwise permitted in connection with
a Permitted Acquisition, no Loan Party shall purchase a fee simple ownership
interest in real Property with an aggregate purchase price in excess of
$2,000,000.

6.31. Sale of Accounts. No Loan Party will, nor will any Loan Party permit its
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse.

6.32. Parent. The Parent shall not engage in any trade or business, or own any
assets (other than the Capital Stock of its Subsidiaries) or incur any
Indebtedness (other than the Secured Obligations, its existing Indebtedness
(including the 2010 Parent Notes permitted under Section 6.17(m) and
Guaranties); provided that the Parent may also (x) incur Indebtedness to the
extent incurred to refinance the 2010 Parent Notes pursuant to Section 6.17(d)
and (y) incur Indebtedness that is subordinated to the Obligations on terms
satisfactory to the Agent in its Permitted Discretion (“Parent Subordinated
Debt”); provided further that, in the case of clause (y) above, (i) the Net Cash
Proceeds of such Parent Subordinated Debt are contributed to Petro as a common
equity contribution and (ii) the Parent has provided the Agent with all
documents evidencing such Parent Subordinated Debt at least 5 Business Days
prior to the issuance or incurrence thereof.

6.33. Fixed Price Supply Contracts; Certain Policies.

(a) No Loan Party will at any time be a party or subject to any contract for the
purchase or supply by such parties of any product except where (i) the purchase
price is set with reference to a spot index or indices substantially
contemporaneously with the delivery of such product or (ii) delivery of such
product is to be made no more than 18

 

98



--------------------------------------------------------------------------------

months after the purchase price is agreed to (subject to appropriate hedging
with respect to the delivery of such products in accordance with the hedging
policies of the relevant Loan Parties).

(b) No Loan Party will amend, modify or waive the hedging policy or supply
inventory position policy referred to in Section 5.33, except that any Loan
Party may enter into Commodity Hedging Agreements as permitted under the other
provisions hereof. Such Loan Party will provide the Agent and the Lenders with
prompt written notice of any such new Commodity Hedging Agreement. Subject to
the foregoing exception, each Loan Party will comply in all material respects
with such policies at all times.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party to any Lender or the Agent under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;

(b) (i) nonpayment, when due (whether upon demand or otherwise), of any
principal owing under any of the Loan Documents and (ii) nonpayment, within 2
days after it is due, of any interest, fee, Reimbursement Obligation or any
other obligation owing under any of the Loan Documents;

(c) the breach by any Loan Party of any of the terms or provisions of
Section 6.1, 6.2, 6.3(a), 6.13, 6.14, 6.16 through 6.34;

(d) the breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of (i) Section 6.3 (other than Section 6.3(a)) or 6.4 through 6.15 of
this Agreement which is not remedied within 10 days after the earlier of such
breach or written notice from the Agent or any Lender or (ii) any other Section
of this Agreement which is not remedied within 20 days after the earlier of such
breach or written notice from the Agent or any Lender;

(e) failure of any Loan Party to pay when due any Material Indebtedness or a
default, breach or other event occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of any Loan Party, the effect
of which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; any Material Indebtedness of
any Loan Party shall be declared to be due and payable or

 

99



--------------------------------------------------------------------------------

required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or any Loan Party shall not pay,
or admit in writing its inability to pay, its debts generally as they become
due;

(f) any Loan Party shall (i) have an order for relief entered with respect to it
under the Bankruptcy Code as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any portion of its Property which constitutes a
Substantial Portion, (iv) institute any proceeding seeking an order for relief
under the Bankruptcy Code as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this subsection (f) or (vi) fail to contest in good faith any appointment or
proceeding described in subsection (g) below;

(g) a receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or any portion of its Property which constitutes a
Substantial Portion, or a proceeding described in subsection (f)(iv) of Article
VII shall be instituted against any Loan Party and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty consecutive days;

(h) any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
any Loan Party so condemned, seized, appropriated, or taken custody or control
of, during the twelve-month period ending with the month in which any such
action occurs, constitutes a Substantial Portion;

(i) any loss, theft, damage or destruction of any item or items of Collateral or
other property of any Loan Party occurs which could reasonably be expected to
cause a Material Adverse Effect and is not adequately covered by insurance;

(j) any Loan Party shall fail within thirty days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $500,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate, or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(k) any Change in Control shall occur;

 

100



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred which, together with all such other ERISA
Events that have occurred, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

(m) any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release by any Loan Party or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) the Guaranty or the partnership agreement of the Parent shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Guaranty or the partnership agreement
of the Parent, or any Guarantor shall fail to comply with any of the terms or
provisions of the Guaranty to which it is a party, or any Guarantor shall deny
that it has any further liability under the Guaranty to which it is a party, or
shall give notice to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(r) the representations and warranties set forth in Section 5.17 (Plan Assets;
Prohibited Transactions) shall at any time not be true and correct; or

(s) the Borrower or any of its Subsidiaries shall fail to pay when due any
Operating Lease Obligation in excess of $750,000.

 

101



--------------------------------------------------------------------------------

ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

8.1. Remedies.

(a) If any Default occurs, the Agent may in its discretion (and at the written
request of the Required Lenders, shall) (i) reduce or terminate the Aggregate
Commitment or the Commitment, (ii) reduce the advance rates set forth in the
definition of the Borrowing Base or reduce one or more of the other elements
used in computing the Borrowing Base, (iii) terminate or suspend the obligations
of the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, (iv) declare all or any portion of the Obligations
to be due and payable, whereupon such Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, (v) upon notice to the Borrower
Representative and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, the Agent may either (1) make demand on
the Borrower to pay, and the Borrower will, forthwith upon such demand and
without any further notice or act, pay to the Agent an amount, in immediately
available funds (which funds shall be held in the Facility LC Collateral
Account), equal to 105% of the Collateral Shortfall Amount or (2) deliver a
Supporting Letter of Credit as required by Section 2.1.2(l), whichever the Agent
may specify in its sole discretion, (vi) increase the rate of interest
applicable to the Loans and the LC Fees as set forth in this Agreement and
(vii) exercise any rights and remedies provided to the Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

(b) If any Default described in subsections (f) or (g) of Article VII occurs
with respect to any Loan Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and all Obligations shall immediately become due
and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

(c) If, within thirty days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in subsections (f) or
(g) of Article VII with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.

(d) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower (upon notice to the Borrower Representative) to pay,
and the Borrower will, forthwith upon such demand and without any further notice
or act, pay to the Agent an amount equal to 105% of the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
The Borrower hereby pledges, assigns, and grants to the Agent, on behalf of and
for the benefit of the Agent, the Lenders, and the LC Issuer, a security
interest in all of the Borrower’s right, title, and

 

102



--------------------------------------------------------------------------------

interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations.

(e) The Agent may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrower to the Lenders or the LC Issuer under the Loan
Documents.

(f) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

8.2. Waivers by Loan Parties. Except as otherwise provided for in this Agreement
or by applicable law, each Loan Party waives: (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent on which any Loan Party may in any way be liable,
and hereby ratifies and confirms whatever the Agent may do in this regard,
(b) all rights to notice and a hearing prior to the Agent’s taking possession or
control of, or to the Agent’s replevy, attachment or levy upon, the Collateral
or any bond or security that might be required by any court prior to allowing
the Agent to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.

8.3. Amendments

(a) Subject to the provisions of this Section 8.3, no amendment, waiver or
modification of any provision of this Agreement or any other Loan Document, and
no consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or the Agent with the consent in writing of the Required Lenders) and the Loan
Parties and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given; provided,
however, that no such amendment, waiver or modification shall (i) include
additional categories of Collateral in the Borrowing Base if such inclusion
would increase Availability, (ii) increase the amount to be added to the
calculation of the Borrowing Base pursuant to clause (e) of the definition
thereof or (iii) modify any Eligibility Definition if such modification would
increase Availability, in each case, without the prior written consent of the
Lenders in the aggregate holding at least 75% of the Aggregate Commitment or, if
the Aggregate Commitment has been terminated, Lenders in the aggregate holding
at least 75% of the Aggregate Credit Exposure.

 

103



--------------------------------------------------------------------------------

(b) Notwithstanding subsection (a) above, no such amendment, waiver or other
modification with respect to this Agreement shall

(i) without the consent of each Lender directly affected thereby:

(A) extend the final maturity of any Loan to a date after the Facility
Termination Date;

(B) postpone any regularly scheduled payment of principal of any Loan or reduce
or forgive all or any portion of the principal amount of any Loan or any
Reimbursement Obligation or reduce the amount or extend the payment date for,
the mandatory payments required under Article II;

(C) reduce the rate or extend the time of payment of interest or fees payable to
the Lenders pursuant to any Loan Document;

(D) extend the Facility Termination Date;

(E) increase the amount of the Commitment of any Lender hereunder (other than
pursuant to Section 12.3); or

(F) amend this Section 8.3; and

(ii) without the consent of all of the Lenders:

(A) increase the percentage advances rates set forth in the definition of
Borrowing Base;

(B) change Section 2.18 hereof in any manner that would alter the sharing of
payments required thereunder;

(C) reduce the percentage or number of Lenders specified in the definition of
Required Lenders or eliminate or reduce the voting rights of any Lender under
this Section 8.3;

(D) permit any Loan Party to assign its rights under this Agreement;

(E) release all or substantially all of the Guarantors; or

(F) except as provided in any Collateral Document, release all or substantially
all of the Collateral.

(c) No amendment of any provision of this Agreement relating to the Agent or to
the Non-Ratable Loans, the Swingline Loans, the Overadvances or the Protective
Advances shall be effective without the written consent of the Agent. No
amendment of any provision relating to the LC Issuer shall be effective without
the written consent of the LC Issuer. The Agent may (i) amend Schedule I to
reflect assignments entered into pursuant to Section 12.3 and (ii) waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement.

 

104



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of the
Required Lenders is obtained, but the consent of other Lenders is not obtained
(any such Lender whose consent is not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, the Borrower may elect to replace such Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment Agreement (provided that, if such purchase is otherwise made in
accordance with the terms hereof, the Administrative Agent may, in its sole
discretion, deem such purchase to have been made pursuant to an Assignment
Agreement without requiring the execution of an Assignment Agreement by any
party, and each party hereto hereby agrees for all purposes hereunder and under
the other Loan Documents that such purchase shall be deemed to have been
effected pursuant to an executed Assignment Agreement in respect of such
purchased amount and each Person that would have otherwise been required to be a
party thereto shall be bound by the provisions thereof) and to become a Lender
for all purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 3.1, 3.2 and 3.5, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

8.4. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuer and the Lenders until the Obligations have been paid in full.

 

105



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents shall survive
the execution and delivery of the Loan Documents and the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Loan Parties, the Agent, the LC Issuer and the Lenders
and supersede all prior agreements and understandings among the Loan Parties,
the Agent and the Lenders relating to the subject matter thereof other than
those contained in the Fee Letter which shall survive and remain in full force
and effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other lender (except to the extent to which the Agent is
authorized to act as administrative agent for the Lenders hereunder). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided however, that the parties hereto expressly agree that the
Arranger shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.11 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

9.6. Expenses; Indemnification

(a) Expenses. The Borrower shall reimburse the Agent and the Arrangers for any
costs, internal charges and reasonable out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent or the Arrangers in
connection with the preparation,

 

106



--------------------------------------------------------------------------------

negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet or through a service such as IntraLinks), review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Arrangers, the LC Issuer and the Lenders
for any costs, internal charges and out-of-pocket expenses (including attorneys’
fees and time charges of attorneys for the Agent, the Arrangers, the LC Issuer
and the Lenders, which attorneys may be employees of the Agent, the Arrangers,
the LC Issuer or the Lenders) paid or incurred by the Agent, the Arrangers, the
LC Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with:

(i) appraisals of all or any portion of the Collateral, including each parcel of
real Property or interest in real Property, Machinery or Equipment described in
any Collateral Document, which appraisals shall be in conformity with the
applicable requirements of any law or any governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, including, without limitation, the provisions of Title
XI of FIRREA, and any rules promulgated to implement such provisions (including
reasonable travel, lodging, meals and other out of pocket expenses);

(ii) field examinations and audits and the preparation of Reports at the Agent’s
then customary charge, plus reasonable travel, lodging, meals and other out of
pocket expenses;

(iii) any amendment, modification, supplement, consent, waiver or other
documents prepared with respect to any Loan Document and the transactions
contemplated thereby;

(iv) lien and title searches and title insurance;

(v) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including costs and expenses paid or incurred by the
Agent in connection with the consummation of the Agreement);

(vi) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take;

(vii) any litigation, contest, dispute, proceeding or action (whether instituted
by Agent, the LC Issuer, any Lender, any Loan Party or any other Person and
whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and

(viii) costs and expenses of forwarding loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Funding Account and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

107



--------------------------------------------------------------------------------

The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. All of the
foregoing costs and expenses may be charged to the Borrower’s Funding Account as
Revolving Loans or to another deposit account, all as described in
Section 2.17(b).

(b) Indemnification. The Borrower hereby further agrees to indemnify the Agent,
the Arrangers, the LC Issuer, each Lender, their respective Affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, the LC Issuer, any Lender or any Affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower (through the
Borrower Representative), the Agent or the Required Lenders shall so request the
Agent, the Lenders and the Loan Parties shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders), provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and the Borrower shall
provide to the Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of monthly, quarterly
and annual financial statements required hereunder.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

108



--------------------------------------------------------------------------------

9.10. Nonliability of Lenders. The relationship between any Loan Party on the
one hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of debtor and creditor. Neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to any Loan
Party. Neither the Agent, the Arrangers, the LC Issuer nor any Lender undertakes
any responsibility to any Loan Party to review or inform such Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Loan Parties agree that neither the Agent, the Arrangers, the LC Issuer nor
any Lender shall have liability to any Loan Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Loan Party in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, the Arrangers, the LC Issuer nor any
Lender shall have any liability with respect to, and each Loan Party hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by any Loan Party in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

9.11. Confidentiality. The Agent and each Lender agrees to hold any confidential
information which it may receive from the Borrower in connection with this
Agreement in confidence, except for disclosure (a) to its Affiliates and to the
Agent and any other Lender and their respective Affiliates, (b) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee or proposed Transferee, (c) to regulatory officials, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which it
is a party, (f) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (g) permitted by Section 12.4, (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Credit Extensions hereunder and (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document. Without limiting Section 9.4,
the Borrower agrees that the terms of this Section 9.11 shall set forth the
entire agreement between the Borrower and each Lender (including the Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such confidential information.

9.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.

 

109



--------------------------------------------------------------------------------

9.13. Disclosure. Each Loan Party and each Lender hereby acknowledges and agrees
that Chase and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates. In addition, each Loan Party and each Lender hereby
acknowledges that Chase and/or its Affiliates may also purchase certain equity
interests in one or more Loan Parties, make a subordinated loan to the Borrower
and receive a warrant from the Borrower, invest in a fund that has invested debt
or equity directly or indirectly in one or more Loan Parties and/or act as a
financial or other advisor, placement or similar agent or underwriter for one or
more Loan Parties.

9.14. USA PATRIOT ACT. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. Chase is hereby appointed by each of
the Lenders as its contractual representative (referred to in this Section 10.1
in such capacity as the “Agent”) hereunder and under each other Loan Document
(including, without limitation, as “Collateral Agent” under each of the
Collateral Documents), and each of the Lenders irrevocably authorizes the Agent
to act as the contractual representative of such Lender with the rights and
duties expressly set forth herein and in the other Loan Documents. The Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Agent,” it is expressly understood and agreed that the Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are

 

110



--------------------------------------------------------------------------------

reasonably incidental thereto. The Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

10.4. No Responsibility for Credit Extensions, Recitals, etc. Neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.

10.5. Action on Instructions of the Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by the Agent or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

111



--------------------------------------------------------------------------------

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document believed by it (in
its Permitted Discretion) to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent. For purposes of determining compliance with the conditions specified in
Sections 4.1 and 4.2, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
written notice from such Lender prior to the applicable date specifying its
objection thereto.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (a) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (b) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (c) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that, no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, the Borrower or the
Borrower Representative referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided, that, the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.

 

112



--------------------------------------------------------------------------------

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Credit Extensions as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party
in which such Loan Party is not restricted hereby from engaging with any other
Person, all as if Chase were not the Agent and without any duty to account
therefor to Lenders. Chase and its Affiliates may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. The Agent in its
individual capacity, is not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Loan Parties and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arrangers hereunder, neither the Agent nor the
Arrangers shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Agent or Arrangers (whether or not in their
respective capacity as Agent or Arrangers) or any of their Affiliates.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Agent. If no successor Agent shall have been so appointed
by the Required Lenders within thirty days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Agent. Notwithstanding

 

113



--------------------------------------------------------------------------------

the previous sentence, the Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Agent hereunder. If the Agent has resigned or been removed and no
successor Agent has been appointed, the Lenders may perform all the duties of
the Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as the Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the effectiveness of the resignation or removal
of the Agent, the resigning or removed Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Agent, the provisions of this Article X
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent hereunder
and under the other Loan Documents. In the event that there is a successor to
the Agent by merger, or the Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Agent.

10.13. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.14. Execution of Loan Documents. Each Lender agrees that any action taken by
the Agent or the Required Lenders in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Agent or the Required
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders. The Lenders acknowledge that all of the Obligations
hereunder constitute one debt, secured pari passu by all of the Collateral.

10.15. Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
Permitted Discretion, to release any Liens granted to the Agent by the Loan
Parties on any Collateral (i) upon the termination of the Aggregate Commitment,
payment and satisfaction in full in cash of all Obligations (other than
Unliquidated Secured Obligations), and the cash collateralization of all
Unliquidated Secured Obligations in a manner satisfactory to each affected
Lender (in its Permitted Discretion), (ii) constituting Property being sold or
disposed of if the Loan Party disposing of such Property certifies to the Agent
that the sale or disposition is made in compliance with the terms of this

 

114



--------------------------------------------------------------------------------

Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting Property in which no Loan Party has at any
time during the term of this Agreement owned any interest, (iv) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (v) owned by or
leased to any Loan Party which is subject to a purchase money security interest
or which is the subject of a Capitalized Lease, in either case, entered into by
such Loan Party pursuant to Section 6.17(c), or (vi) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Agent and the Lenders pursuant to Section 8.1. Upon request by
the Agent at any time, the Lenders will promptly confirm in writing the Agent’s
authority to release any Liens upon particular types or items of Collateral
pursuant to this Section 10.15. Except as provided in the preceding sentence,
the Agent will not release any Liens on any Substantial Portion of the
Collateral without the prior written authorization of the Required Lenders.

(b) Upon receipt by the Agent of any authorization required pursuant to
Section 10.15(a) from the Required Lenders of the Agent’s authority to release
any Liens upon particular types or items of Collateral, and upon at least 2
Business Days prior written request by the Loan Parties, the Agent shall (and is
hereby irrevocably authorized by the Lenders to), as soon thereafter as
practicable, execute such documents as may be necessary to evidence the release
of its Liens upon such Collateral; provided that, (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion (in
its Permitted Discretion), would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected, or insured or has been encumbered, or that the Liens granted to
the Agent therein have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents; provided that, no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

(d) Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Agent and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

 

115



--------------------------------------------------------------------------------

(e) Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither Chase nor the Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein, or (ii) shall be liable for any information contained in any Report;
(c) such Lender expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent, Chase, or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that Chase undertakes no obligation to update, correct or supplement the
Reports; (d) such Lender agrees to keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party and not to
distribute any Report to any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees
(i) that neither Chase nor the Agent shall be liable to such Lender or any other
Person receiving a copy of the Report for any inaccuracy or omission contained
in or relating to a Report, (ii) to conduct its own due diligence investigation
and make credit decisions with respect to the Loan Parties based on such
documents as such Lender deems appropriate without any reliance on the Reports
or on the Agent or Chase, (iii) to hold the Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

10.16. Co-Agents, Documentation Agent, Syndication Agent, etc. Neither any of
the Lenders identified in this Agreement as a “co-agent” nor any Documentation
Agent, Syndication Agent or Senior Managing Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

 

116



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations then due and
owing to such Lender, whether or not the Secured Obligations, or any part
thereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Credit Exposure held by the other Lenders so
that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to respective Pro Rata Share of the Aggregate Credit Exposure. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Loan Parties and the
Lenders and their respective successors and assigns permitted hereby, except
that (a) the Loan Parties shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2. The parties to this Agreement acknowledge that clause (b) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights

 

117



--------------------------------------------------------------------------------

under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Credit Extension or which
holds any Note to direct payments relating to such Credit Extension or Note to
another Person. Any assignee of the rights to any Credit Extension or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Credit Extension.

12.2. Participations

(a) Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
which would (i) require the consent of such Lender pursuant to the terms of
Section 8.3(b) or (ii) (A) modify any Eligibility Definition or (B) include
additional categories of Collateral in the Borrowing Base which, in either case,
would increase Availability, and which would require the consent of such Lender
pursuant to the terms of Section 8.3(a) or of any other Loan Document.

(c) Benefit of Certain Provisions. Each Loan Party agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that, each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the

 

118



--------------------------------------------------------------------------------

right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that, (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower Representative, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender.

12.3. Assignments

(a) Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”). Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or outstanding Credit Extensions (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

(b) Consents. The consent of the Borrower Representative shall be required prior
to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that, the consent of the
Borrower Representative shall not be required if a Default has occurred and is
continuing. The consent of each of the Agent and the LC Issuer shall be required
prior to an assignment becoming effective. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

(c) Effect; Effective Date. Upon (i) delivery to the Agent of a duly executed
Assignment Agreement, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such Assignment Agreement
shall become effective on the effective date specified by the Agent in such
Assignment Agreement. The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Credit Exposure under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such Assignment
Agreement, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders

 

119



--------------------------------------------------------------------------------

and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent. In the case of an Assignment Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3(c), the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

(d) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the U.S. a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Credit Extensions owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

12.4. Dissemination of Information. Each Loan Party authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties, including without
limitation any information contained in any Reports; provided that, each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the U.S. or any state
thereof, the transferor Lender shall cause such Transferee, concurrently with
the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d); provided that in the case of a Participant, any forms will be
provided directly to the transferor Lender rather than the Borrower.

 

120



--------------------------------------------------------------------------------

12.6. Assignment by LC Issuer. Notwithstanding anything contained herein, if at
any time an LC Issuer assigns all of its Commitment and Loans pursuant to
Section 12.3, such LC Issuer may, upon thirty days’ notice to the Borrower
Representative and the Lenders, resign as an LC Issuer. In the event of any such
resignation as an LC Issuer, the Borrower Representative shall be entitled to
appoint from among the Lenders a successor LC Issuer hereunder; provided
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of such LC Issuer as an LC Issuer. If an
LC Issuer resigns as an LC Issuer, it shall retain all the rights and
obligations of an LC Issuer hereunder with respect to the Facility LCs
outstanding as of the effective date of its resignation as an LC Issuer and all
LC Obligations with respect thereto (including the right to require the Lenders
to make Revolving Loans or fund risk participations in outstanding Reimbursement
Obligations pursuant to Section 2.1.2(d)).

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, at its address or telecopier number set forth on the
signature page hereof;

(ii) if to the Agent, at its address or telecopier number set forth on the
signature page hereof;

(iii) if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

(iv) if to a Lender, to it at its address or telecopier number set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

121



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that, the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or any Loan Party may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Notwithstanding the foregoing,
in every instance, the Borrower Representative shall be required to provide
paper copies of the Compliance Certificates required by Section 6.1(e) to the
Agent.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

122



--------------------------------------------------------------------------------

ARTICLE XV

GUARANTY

15.1. Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agent, the LC Issuer and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Guarantor or any other guarantor of all or any part
of the Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal.

15.2. Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require the Agent, the LC Issuer
or any Lender to sue the Borrower, any Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

15.3. No Discharge or Diminishment of Guaranty

(a) Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:

(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise;

(ii) any change in the corporate existence, structure or ownership of the
Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower, any Guarantor, or any other guarantor of or other person
liable for any of the Guaranteed Obligations, or their assets or any resulting
release or discharge of any obligation of the Borrower, any Guarantor, or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
or

(iv) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against the Borrower, any Guarantor, any other guarantor of the
Guaranteed Obligations, the Agent, the LC Issuer, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.

 

123



--------------------------------------------------------------------------------

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by the Borrower, any Guarantor or any other guarantor of or
other person liable for any of the Guaranteed Obligations, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by:

(i) the failure of the Agent, the LC Issuer or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations;

(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

(iii) any release, non-perfection, or invalidity of any indirect or direct
security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

(iv) any action or failure to act by the Agent, the LC Issuer or any Lender with
respect to any collateral securing any part of the Guaranteed Obligations;

(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

15.4. Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of the Borrower or any Guarantor, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against the Borrower, any Guarantor, any other
guarantor of any of the Guaranteed Obligations, or any other person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
the

 

124



--------------------------------------------------------------------------------

Borrower, any Guarantor, any other guarantor or any other person liable on any
part of the Guaranteed Obligations or exercise any other right or remedy
available to it against the Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.

15.5. Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification that it has against the Borrower, any Guarantor, any person
liable on the Guaranteed Obligations, or any collateral, until the Loan Parties
and the Guarantors have fully performed all their obligations to the Agent, the
LC Issuer and the Lenders and the Commitments have been terminated.

15.6. Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of the Borrower
or otherwise, each Guarantor’s obligations under this Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent, the LC Issuer and the Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

15.7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

15.8. Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for or on account of Taxes. If
any Guarantor is required by law to deduct any Taxes from or in respect of any
sum payable to the Lenders under this Guaranty, (a) the sum payable must be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this provision) the
Lenders receive an amount equal to the sum it would have received had no such
deductions been made,

 

125



--------------------------------------------------------------------------------

(b) the Guarantors must then make such deductions, and must pay the full amount
deducted to the relevant authority in accordance with applicable law, and
(c) the Guarantors must furnish to the Lender as promptly as possible but in any
case within forty-five days after their due date certified copies of all
official receipts evidencing payment thereof.

15.9. Severability. The provisions of this Guaranty are severable, and in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors or
the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability.

15.10. Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s

 

126



--------------------------------------------------------------------------------

several liability for the entire amount of the Guaranteed Obligations (up to
such Guarantor’s Maximum Liability). Each of the Guarantors covenants and agrees
that its right to receive any contribution under this Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations. This provision is for the benefit of
both the Agent, the LC Issuer, the Lenders and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

15.11. Lending Installations. The Guaranteed Obligations may be booked at any
Lending Installation. All terms of this Guaranty apply to and may be enforced by
or on behalf of any Lending Installation.

15.12. Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agent, the LC Issuer and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

16.2. CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN
PARTY AGAINST THE AGENT, THE LC ISSUER OR

 

127



--------------------------------------------------------------------------------

ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN THE STATE OF NEW YORK.

16.3. WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVII

THE BORROWER REPRESENTATIVE

17.1. Appointment; Nature of Relationship. PHI is hereby appointed by the
Borrower as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and the Borrower
irrevocably authorizes the Borrower Representative to act as the contractual
representative of the Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XVII. Additionally, the Borrower hereby appoints the Borrower
Representative as its agent to receive all of the proceeds of the Loans in the
Funding Account, at which time the Borrower Representative shall promptly
disburse such Loans to the Borrower. The Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or the Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrower pursuant to this
Section 17.1.

17.2. Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrower, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

17.3. Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.

 

128



--------------------------------------------------------------------------------

17.4. Notices. The Borrower shall immediately notify the Borrower Representative
of the occurrence of any Default or Unmatured Default hereunder referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default.” In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Agent and the Lenders. Any notice provided to the
Borrower Representative hereunder shall constitute notice to the Borrower on the
date received by the Borrower Representative.

17.5. Successor Borrower Representative. Upon the prior written consent of the
Agent, the Borrower Representative may resign at any time, such resignation to
be effective upon the appointment of a successor Borrower Representative. The
Agent shall give prompt written notice of such resignation to the Lenders.

17.6. Execution of Loan Documents; Borrowing Base Certificate. The Borrower
hereby empowers and authorizes the Borrower Representative, on behalf of the
Borrower, to execute and deliver to the Agent and the Lenders the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. The Borrower agrees that any action taken by the Borrower
Representative or the Borrower in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Borrower Representative of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrower.

17.7. Reporting. The Borrower hereby agrees that it shall furnish promptly to
the Borrower Representative a copy of any certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.

ARTICLE XVIII

EFFECT OF AMENDMENT AND RESTATEMENT OF EXISTING CREDIT

AGREEMENT

On the Effective Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

 

129



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the Agent
have executed this Agreement as of the date first above written.

 

BORROWER:

PETROLEUM HEAT AND POWER CO., INC.

By:  

 

Name:  

 

Title:  

 

OTHER LOAN PARTIES:

A.P. WOODSON COMPANY

C. HOFFBERGER COMPANY

CHAMPION ENERGY CORPORATION

CHAMPION OIL COMPANY

COLUMBIA PETROLEUM TRANSPORTATION, LLC

HOFFMAN FUEL COMPANY OF BRIDGEPORT

HOFFMAN FUEL COMPANY OF DANBURY

HOFFMAN FUEL COMPANY OF STAMFORD

J.J. SKELTON OIL COMPANY

LEWIS OIL COMPANY

MAREX CORPORATION

MEENAN HOLDINGS OF NEW YORK, INC.

MEENAN OIL CO., INC.

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

RYE FUEL COMPANY

STAR ACQUISITIONS, INC.

STAR GAS FINANCE COMPANY

TG&E SERVICE COMPANY, INC.

By:  

 

Name:  

 

Title:  

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

STAR GAS PARTNERS, L.P.

By:   KESTREL HEAT, LLC, its General Partner By:  

 

Name:  

 

Title:  

 

MEENAN OIL CO., L.P.

By:   MEENAN OIL CO., INC., its General Partner By:  

 

Name:  

 

Title:  

 

CFS LLC

By:   Richland Partners, LLC, its Sole Member By:  

 

  Richard F. Ambury   Chief Financial Officer, Executive Vice President,
Treasurer and Secretary

NOTICE ADDRESS FOR LOAN PARTIES:

2187 Atlantic Street

Stamford, CT 06902

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK, N.A.,

as Agent, an LC Issuer and Lender

By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS: [   Attention:   Telephone:   Facsimile:               ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent, an LC Issuer and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS: [   Attention:   Telephone:   Facsimile:               ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A.., as Documentation Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS: [   Attention:   Telephone:   Facsimile:               ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION, as Senior Managing Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS: [   Attention:   Telephone:   Facsimile:               ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, N.A., as Senior Managing Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as Senior Managing Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as Senior Managing Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARCO CAPITAL FINANCE, LLC, as Senior Managing Agent and Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HARRIS BANK, as Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK,

as Lender

By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RB INTERNATIONAL FINANCE (USA) LLC,

as Lender

By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SG AMERICAS SECURITIES, LLC,

as Lender

By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK, as Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WEBSTER BANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 

NOTICE ADDRESS:

[

 

Attention:

 

Telephone:

 

Facsimile:

 

            ]

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING NOTICE

Date:                         , 201    

 

To: JPMorgan Chase Bank, N.A., as Agent for the Lenders

This Borrowing Notice is furnished pursuant to Section 2.1.1(b) of that certain
Amended and Restated Credit Agreement dated as of June [3], 2011 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among
Petroleum Heat and Power Co., Inc., a Minnesota corporation (the “Borrower”),
the other Loan Parties, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., a national banking association, as an LC Issuer and as the
Agent for the Lenders, Bank of America, N.A., as syndication agent and as an LC
Issuer, and RBS Citizens, N.A., as documentation agent. Unless otherwise defined
herein, capitalized terms used in this Borrowing Notice have the meanings
ascribed thereto in the Agreement.

The Borrower Representative hereby notifies the Agent of its request of the
following Advance:

(1) Borrowing Date of the Advance (must be a Business Day):
                                    

(2) Aggregate Amount of the Advance: $                                    

(4) Type of Advance1:                                     

(5) Duration of Interest Period (for Eurodollar Advances only):

One Month                         

Two Months                         

Three Months                         

Six Months                         

The Borrower Representative hereby represents, on its behalf and on behalf of
the Borrower, that, as of the date of this Borrowing Notice:

 

  (a) There exists no Default or Unmatured Default and no Default or Unmatured
Default shall result from this Credit Extension.

 

  (b) The representations and warranties contained in Article V of the Agreement
are true and correct, except to the extent any such representation or warranty
is stated to relate solely to an earlier date.

 

  (c) After giving effect to this Credit Extension, Availability will not be
less than zero.

 

 

  , as Borrower Representative     By:  

 

      Name:  

 

      Title:  

 

 

1  Eurodollar Advance or Floating Rate Advance.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONVERSION/CONTINUATION NOTICE

Date:                         , 201    

 

To: JPMorgan Chase Bank, N.A., as Agent for the Lenders

This Conversion/Continuation Notice is furnished pursuant to Section 2.7 of that
certain Amended and Restated Credit Agreement dated as of June [3], 2011 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or the
“Borrower”), the other Loan Parties, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., a national banking association, as an LC
Issuer and as the Agent for the Lenders, Bank of America, N.A., as syndication
agent and as an LC Issuer, and RBS Citizens, N.A., as documentation agent.
Unless otherwise defined herein, capitalized terms used in this
Conversion/Continuation Notice have the meanings ascribed thereto in the
Agreement.

The Borrower Representative hereby notifies the Agent of its request to [SELECT
ONE]:

 

  (1) convert the Floating Rate Advance in the name of the Borrower and in the
amount of $                 into a Eurodollar Advance with an Interest Period
duration of:                  month(s)

 

  (2) continue the Eurodollar Advance in the name of the Borrower and as
otherwise described below:

 

  (a) Date of Continuation (must be a Business Day):                         

 

  (b) Aggregate Amount of Advance: $                                         
   

 

  (c) The duration of the Interest Period applicable thereto:

                 month(s)

The Borrower Representative hereby represents, on its behalf and on behalf of
the Borrower that, as of the date of this Conversion/Continuation Notice:

 

  (a) There exists no Default or Unmatured Default and no Default or Unmatured
Default shall result from this Credit Extension.

 

  (b) The representations and warranties contained in Article V of the Agreement
are true and correct, except to the extent any such representation or warranty
is stated to relate solely to an earlier date.

 

  (c) After giving effect to this Credit Extension, Availability will not be
less than zero.

 

 

  , as Borrower Representative   By:  

 

        Name:  

 

        Title:  

 

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C1

NOTE

Date:                     , 201    

The undersigned (the “Borrower”), promises to pay to the order of
                                         (the “Lender”) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, N.A., as Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Revolving Loans and Reimbursement
Obligations in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of June [3],
2011 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the other Loan Parties,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as an LC Issuer and as
the Agent, to which Agreement reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated. This Note
is secured pursuant to the Collateral Documents and guaranteed pursuant to the
Guaranty, as more specifically described in the Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

 

Petroleum Heat and Power Co., Inc, a Minnesota corporation By:  

 

Print Name:  

 

Title:  

 

 

 

1  STB confirming whether any Lenders will want a Note.

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF PETROLEUM HEAT AND POWER CO., INC.

DATED                     , 201    

 

Date

 

Principal Amount of Loan

 

Maturity of Interest Period

 

Principal Amount Paid

 

Unpaid Balance

                                       

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION

[Signed opinion attached]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of June [3], 2011 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Petroleum Heat and
Power Co., Inc., a Minnesota corporation (“Petro” or the “Borrower”), the other
Loan Parties, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., a national banking association, as an LC Issuer and as the Agent for the
Lenders, Bank of America, N.A., as syndication agent and as an LC Issuer, and
RBS Citizens, N.A., as documentation agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWER,
THAT:

1. I am the duly elected1                                          of the
Borrower Representative;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) mailing address,
(v) corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral as set forth in
the Security Agreement, (vi) the type of entity it is, (vii) organization
identification number, if any, issued by its state of incorporation or other
organization or (viii) its state of incorporation or organization without having
given the Agent the notice required by Section 6.22;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct;

6. Schedule II hereto sets forth the Borrower’s Applicable Margin calculation2;
and

7. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.

 

 

1  Chief Financial Officer, Vice President – Controller or Treasurer.

2  Applicable Margin calculation applicable after receipt by the Agent of the
Borrowing Base Certificate for the Fiscal Month ended December 31, 2011.

 

Exhibit E



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

The foregoing certifications, together with the computations and information set
forth in Schedule I and Schedule II hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
     day of                     , 201    .

 

                                                                          , as
Borrower Representative By:  

 

Name:  

 

Title:  

 

 

Exhibit E

2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             ,          with

Provisions of Sections 6.1(e), 6.16(a), 6.25(a), 6.27 and 6.28 and any other
covenants set forth in the

Agreement

 

Exhibit E

3



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation

 

Exhibit E

4



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

Exhibit E

5



--------------------------------------------------------------------------------

EXHIBIT F

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
    , 201    , is entered into between                                         ,
a                              (the “New Subsidiary”) and JPMorgan Chase Bank,
N.A., in its capacity as administrative agent (the “Agent”) under that certain
Amended and Restated Credit Agreement, dated as of June [3], 2011, among
Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or the
“Borrower”), the Loan Parties party thereto, the Lenders party thereto and the
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Guarantor for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party and a Guarantor
thereunder as if it had executed the Credit Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation (a) all of the representations and warranties of the Loan Parties set
forth in Article V of the Credit Agreement, (b) all of the covenants set forth
in Article VI of the Credit Agreement and (c) all of the guaranty obligations
set forth in Article XV of the Credit Agreement. Without limiting the generality
of the foregoing terms of this paragraph 1, the New Subsidiary, subject to the
limitations set forth in Section 15.10 of the Credit Agreement, hereby
guarantees, jointly and severally with the other Guarantors, to the Agent and
the Lenders, as provided in Article XV of the Credit Agreement, the prompt
payment and performance of the Guaranteed Obligations in full when due (whether
at stated maturity, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, by acceleration
or otherwise), the New Subsidiary will, jointly and severally together with the
other Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Grantor
under the Security Agreement and shall have all of the obligations of a Grantor
under the Security Agreement as if it had executed such agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Security Agreement.

3. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Agent in accordance with the
Credit Agreement.

4. The address of the New Subsidiary for purposes of Article XIII of the Credit
Agreement is as follows:

 

 

   

 

   

 

   

 

   

 

Exhibit F



--------------------------------------------------------------------------------

5. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: JPMorgan Chase Bank, N.A., as Agent By:  

 

Name:  

 

Title:  

 

 

Exhibit F

2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]2] 3.   
Borrower:    Petroleum Heat and Power Co., Inc. 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement 5.
   Credit Agreement:    The Credit Agreement dated as of June [3], 2011 among
Petroleum Heat and Power Co., Inc., the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto

 

2 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans4      $                    $                      %       $
                   $                      %       $                    $
                     %   

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Title:

 

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Term Commitment,” “Tranche B Term Commitment”).

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMorgan Chase Bank, N.A., as Agent and

an LC Issuer

By:  

 

Title:   Bank of America, N.A., as an LC Issuer By:  

 

Title:   [NOTE: PLUG IN ACTUAL NAME OF ENTITY6 By:  

 

Title:]  

 

6 

Pursuant to § 12.3(b) of the Credit Agreement, the consent of the Borrower
Representative is required prior to an assignment becoming effective unless the
Assignee is a Lender, an Affiliate of a Lender or an Approved Fund, provided
that, the consent of the Borrower Representative is not required if a Default
has occurred and is continuing.



--------------------------------------------------------------------------------

ANNEX 1

Amended and Restated Credit Agreement, dated as of June [3], 2011, among
Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or the
“Borrower”), the Loan Parties party thereto, the Lenders party thereto and the
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”).

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT H

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

Petroleum Heat and Power Co., Inc.

Borrowing Base Certificate

 

     (000’s US$)                      A.    Total available Accounts Receivable
(from page 2 of 5)       $ 0                         B.    Total available
Inventory (from page 3 of 5)       $ 0                         C.    Total
available Fixed Asset collateral (from page 4 of 5)       $ 0                   
     D.    Available Cash, per terms of the Credit Agreement       $ 0         
               E.    Borrowing Base (lines A + B + C + D)          $ 0         
            F.    Lower of:             Borrowing Base (line E)       $ 0      
                              $ 0                         Revolving Credit
Commitment       $ 300,000                         G.    Revolving Credit
Outstandings:             Revolving Loans    $ 0             Letters of Credit
   $ 0                               Total Revolving Credit Outstandings    $ 0
         $ 0                      H.    Available credit (overadvance) (line F -
G)          $ 0                     

Officer’s Certification:

Pursuant to the Amended and Restated Credit Agreement dated as of June, 2011,
the undersigned Financial Officer of Petroleum Heat and Power, Co., Inc.
certifies that the information provided in this certificate to JPMorgan Chase
Bank, as Administrative Agent, is true and correct based on the accounting
records of Petroleum Heat and Power Co., Inc.

 

   Petroleum Heat and Power Co., Inc.             

 

       

 

     Signature & Title         Date  

 

* Borrowing Base Certificate to be accompanied by the documentation outlined in
Section 6 of the Credit Agreement*



--------------------------------------------------------------------------------

SCHEDULES TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE XX, 2011

Schedule I Commitments -

JPM TO PROVIDE



--------------------------------------------------------------------------------

Schedule 1.1A Existing Letters of Credit

 

  

Petroleum Heat and

Power Co., Inc.

Letters of Credit

               Facility B                        

Payee

  

LC Purpose

   Amount      Expiration
date    L/C #   

Issuing
bank

1    Capital Distributors         393,000       12/8/2011    68036288    BOA 2
   Insurance Company of North America    Bonds      1,849,000       1/10/2012   
T-619145    JP Morgan 3*    National Union Fire Ins    Meenan workers comp     
200,000       4/28/2012    S565157    BOA 4    Hartford Fire Insurance    Meenan
workers comp      100,000       4/1/2012    S569563    BOA 5*    Insurance
Company of North America    Meenan workers comp      545,045       4/1/2012   
S569564    BOA 6    National Union Fire Ins    Meenan Bonds      50,000      
3/31/2012    S569565    BOA 7*    Pacific Employers Ins Comp    Meenan workers
comp      418,000       4/17/2012    S569566    BOA 8    Royal Indemnity Co   
Meenan workers comp      277,000       6/30/2011    S568348    BOA 9    AIG   
Worker’s Comp      22,807,199       4/28/2012    S565903    BOA       Auto     
9,448,513             10*    Travelers Indemnity Co    Meenan workers comp     
853,000       4/1/2012    S568277    BOA 11*    Reliance Insurance Co    Meenan
workers comp      333,804       8/13/2011    S566545    BOA 12    Federated
Mutual Insurance         275,000       6/4/2011    S570776    BOA 13    United
States Fire Insurance    Workers comp – Auto      7,000,000       2/1/2012   
S565154    BOA 14^    Zurich American Ins. Co.         1,900,000       4/23/2012
   68050094    BOA                            Total Facility B        
$46,449,561                All LC’s except Capital and Greenwich are evergreen
and renew unless notice provided            



--------------------------------------------------------------------------------

   Capital Distributors requires New York Bank               

*

   On Behalf of Meenan Oil Corporation                ^   

OnBehalf of Champion Energy

               Facility A                        

Payee

  

LC Purpose

   Amount      Expiration
date    L/C #   

Issuing
bank

1    BP Products North America Inc.    Oil Vendor    $ 1       6/30/2011   
68026183    BOA 2    Amerada Hess Corporation    Oil Vendor      1      
6/30/2011    S574739    BOA 3    Gulf    Oil Vendor      1       9/30/2011   
S657944    BOA 4    MSCG    Oil Vendor      1       6/30/2011    68026289    BOA
5    Sempra    Oil Vendor      1       6/30/2011    68026181    BOA 6    Sunoco
   Oil Vendor      1       6/30/2011    S657876    BOA 7    Cargill    Oil
Vendor      1       6/30/2011    68026288    BOA 8    NIC    Oil Vendor      1
      6/30/2011    68026290    BOA 9    State of New Jersey    Corporate
Business Tax Liability for TG&E      276,707       11/25/2011    68026292    BOA
10    Sprague    Oil Vendor      1       6/30/2011    68026296    BOA           
                Total Facility A       $ 276,716             Transactional      
                 

Payee

  

LC Purpose

   Amount      Expiration
date    L/C #   

Issuing
bank

1    Conoco Phillips    Oil Vendor    $ 1       6/30/2011       BOA 2   
Glencore    Oil Vendor      1       6/30/2011    68026295    BOA 3    Hess
Energy Trading    Oil Vendor      1       6/30/2011    68026184    BOA 4   
Mieco    Oil Vendor      1       6/30/2011    68026294    BOA 5    Vitol, Inc   
Oil Vendor      1       6/30/2011    68026619    BOA 6    Statoil Marketing   
Oil Vendor      1       6/30/2011    68026618    BOA                           
Total Transactional       $ 6                Total Petro       $ 46,726,283   
        



--------------------------------------------------------------------------------

Schedule 1.1B Eligible Carriers

 

Company

 

Address

 

City

  State   ZIP  

Principle/Contact

 

Telephone

Truckers List (including Owner/Operators)

Richard T. Layton

  19 Danbury Rd.   New Milford   CT   06776   Rich Layton   860.354.4888

C.W. White and Sons

  1 Evans Road   Rocky Hill   CT   06067   C.W. White   860.529.7246

James Bittar

  55 Birchwood Rd.   Monroe   CT   06468   James Bittar   203.261.4632

Robert Pote

  7 Sherman Place   Norwalk   CT   06851   Robert Pote   203.216.0521

Stephen Cenatiempo

  2 Assisi Way   Norwalk   CT   06850   Stephen Cenatiempo   203.847.9175

Jeffrey E. McSherry

  42 Beebrook Road   Washington Depot   CT   06794     203-770-2294

Murphy Transport

  PO Box 3   Greensboro   MD   21639   Guy Murphy   410-482-6265

Hahn Transportation

  PO Box 8   New Market   MD   21774   Barbara Windsor   301.865.5467

Carroll Independent Fuels

  2700 Loch Raven Road   Baltimore   MD   21218   Vickie Jamack   410-261-5314

Carroll Fuel Service

  6401 Chemical Road   Baltimore   MD   21226   David Greenbeck   410-261-5328

Petro Express Company

 

1836 Chesapeake Ave

 

Baltimore

  MD   21226  

Andrea Zepp

  410-355-3849

Wisnewski Trucking Corp.

  88 Morris Turnpike   Randolph   NJ   07869   Frank Wisnewski   973.366.6464

JA Burns Trucking

  1081 Rt. 173 W   Asbury   NJ   08802   James A. Burns   908.735.9246

Papco, LLC

  1709 S. Burlington Road   Bridgeton   NJ   08302     856.455.9450

Frank Farrell Trucking

  209 Butternut Rd   Califon   NJ   07830   Frank Farrell   908.832.7340

Robinson Transport Co.

  1463 Lamerton Road   Trenton   NJ   08611   Jerry Robinson   609-392-8511

Alternative Fuel / Prospect

  583 Industrial Road,   Carlstadt   NJ   07072   Jack McNamara   201-933-9999

SGW Fuel Delivery LLC

  353 Churchill Ave.   Trenton   NJ   08610   Scott White   609.888.1694

Richard Ball LLC

  366 Morris Ave   Trenton   NJ   08611   Richard Ball   609.394.6846

AMB Oil LLC

  71 Peter Rafferty Dr.   Hamilton Square   NJ   08690   Anthony Brenna  
609.586.7073

Lee Transport

  228 Garden Rd   Elmer   NJ   08318     856.358.7555

C.R. Wines Trucking Co.

  3191 Bordentown Ave.   Parlin   NJ   08859     732.727.2431

Vaughan Heating And AC

  121 Barret Ave.   Magnolia   NJ   08049     856-627-0303

Bruno’s Trucking Inc.

  325 Willow Way   Clark   NJ   07066   Anthony Bruno   732.936.9083

Styp’s Trucking, LLC

  525 Maple Ave.   Linden   NJ   07036   Steve Stypulskonski   908-463-2819

R Collins Trucking Co

  2 Dubois Rd.   Belle Mead   NJ   08844   Rick Collins   908.359.1364



--------------------------------------------------------------------------------

Schedule 1.1b Eligible Carriers

 

Company

 

Address

 

City

  State   ZIP  

Principle/Contact

 

Telephone

David Jones

  31 Princeton Rd.   Elizabeth   NJ   07208   David Jones   908.955.5262

R. Bruno Trucking

  2082 Hilltop Road   Scotch Plains   NJ   07076   Robert Bruno   908.654.6130

T Caldwell Fuel Dist

  100 Kenilworth Blvd.   Cranford   NJ   07016   Tom Caldwell   908.276.5313

TDC Trucking Inc

  26 Mott PL   Spotswood   NJ   08884   Tom Czech   732.251.7606

R&R Transport

  344 Rt. 46   Rockaway   NJ   07866   Semoyer Rosenfarb   973.583.4501

S.I.B. Trucking LLC

  295-4d Gemini Drive   Hillsborough   NJ   08844   Scott Weinstock  
908-581-9621

New Horizon Fuel, LLC

  2114 Ludlow St.   Rahway   NJ   07065   Kevin Senger   201-376-9590

JMF fuel

  2251 Winfield Street   Rahway   NJ   07065   John Forys   908-358-4444

Carmel Terminals (Durkin)

  120 Fields Lane   Brewster   NY   10509     845-279-8060

Newdel Express Co., Inc.

  23 Station Rd.   Bellport   NY   11713   Robert Lyons   516.807.2825

Hart Trucking Corporation

  1900 Plaza Ave.   New Hyde Park   NY   11040   Raymond Hart   516.352.4245

Anchor Tank Lines

  19-01 Steinway St.   Astoria   NY   11105     800.635.3835

All Aboard Transport, Inc.

  8 Kit Court   Monroe   NY   10950  

David Board

  845-782-4727

LP Transportation Inc.

  PO Box 489   Chester   NY   10918   Andrew Palmer   845.469.2188

James A. Turner, Inc.

  3469 Bethlehem Pike   Souderton   PA   18964   James A. Turner   215.723.6250

Torres dale Fuel Co., Inc.

  188 State Road   Bensalem   PA   19020   Paul Ross Bauer   215.639.0160

BRT, Inc. (Buck Run Transportation)

  813 North Doctorial Trail   Parkesburg   PA   19365     888.282.5786

Quest Transport LLC

  924 3rd Ave   Duncansville   PA   16635   Christopher Gibson   814-695-3100

Off Shore Express

  65 Pershing Ave.   Wakefield   RI   02879     401-641-4587

WLIT, Inc.

  1080 Kingstown Road   Peace Dale   RI   02879   Kevin Guerilla   401-789-9000
Barging Companies

Buckeye Pipe Line Company

  5002 Buckeye Rd.   Emmaus   PA   18049   Eric Moyer   484-232-4337

Bouchard

           

Transportation Co, Inc.

  58 South Service Rd. Suite 150   Melville   NY   11747   Morton Bouchard, III
  516-681-4900

K-Sea Transportation Inc.

  3245 Richmond Terrace   Staten Island   NY   10303   Richard Pitner  
718-720-7207



--------------------------------------------------------------------------------

Schedule 1.1b Eligible Carriers

 

Company

 

Address

 

City

  State   ZIP  

Principle/Contact

 

Telephone

Reinauer Transportation Companies

  1983 Richmond Terrace   Staten Island   NY   10302   Craig Reinauer  
718-816-8167

Greater NY Marine

  12 Dumbarton Drive   Huntington   NY   11743   Linda Merrow   631-760-2020

Poling Cutler

  18 Breckenridge Court   Freehold   NJ   07728   Rick Erzats   732-780-7882

Gellatly & Criscione Services Corp

  2109 Herbertsville Road   Point Pleasant   NJ   08742   Mario Criscione  
732-295-5900

Vane Brothers Company

  2100 Frankfurst Ave   Baltimore   MD   21226     410-631-5096

Marine Environmental Transportation, LLC

  1203 Polans Court   Forked River   NJ   08731   Chris Charles   609-971-1818



--------------------------------------------------------------------------------

Schedule 5.8 - Litigation and Contingent Obligations

None



--------------------------------------------------------------------------------

Schedule 5.9 Capitalization and Subsidiaries

Schedule 5.9 (a), (b) and (d)

 

LEGAL NAME

 

TAX ID

 

ORG. ID

 

CHIEF EXECUTIVE OFFICE

 

TYPE OF

ENTITY

A.P. Woodson Company   06-1059668   820555  

2187 Atlantic Street

Stamford, CT 06902

  corporation CFS LLC   27-4460830   3997603  

2187 Atlantic Street

Stamford, CT 06902

  Limited liability company Columbia Petroleum Transportation, LLC   25-1859437
  3176183  

2187 Atlantic Street

Stamford, CT 06902

  Limited liability company Marex Corporation   52-1224796   D-01242627  

2187 Atlantic Street

Stamford, CT 06902

  corporation Meenan Holdings of New York, Inc.   75-3094989  

N/A in NY

state

 

2187 Atlantic Street

Stamford, CT 06902

  corporation Meenan Oil Co., Inc.   13-5581656   781936  

2187 Atlantic Street

Stamford, CT 06902

  corporation Meenan Oil Co., L.P.   11-3083408   2278852  

2187 Atlantic Street

Stamford, CT 06902

  Limited partnership Minnwhale LLC   20-8048384  

N/A in NY

state

 

2187 Atlantic Street

Stamford, CT 06902

  Limited liability company Ortep of Pennsylvania, Inc.   23-2319071   830187  

2187 Atlantic Street

Stamford, CT 06902

  corporation Petro Holdings, Inc.   06-1538741   10J-870  

2187 Atlantic Street

Stamford, CT 06902

  corporation Petro, Inc.   74-1810078   808113  

2187 Atlantic Street

Stamford, CT 06902

  corporation Petro Plumbing Corporation   22-3802212   100839703  

2187 Atlantic Street

Stamford, CT 06902

  corporation Petroleum Heat and Power Co., Inc.   06-1183025   5I-939  

2187 Atlantic Street

Stamford, CT 06902

  corporation



--------------------------------------------------------------------------------

RegionOil Plumbing, Heating and Cooling Co., Inc.   22-2974742   100388793  

2187 Atlantic Street

Stamford, CT 06902

  corporation Richland Partners, LLC   25-1881489   2990194  

2187 Atlantic Street

Stamford, CT 06902

 

Limited liability

company

Star Gas Finance Company   75-3094991   3614714  

2187 Atlantic Street

Stamford, CT 06902

  corporation Star Gas Partners, L.P.   06-1437793   2544224  

2187 Atlantic Street

Stamford, CT 06902

 

Limited

partnership

Star Acquisitions   06-1538742   10M-613  

2187 Atlantic Street

Stamford, CT 06902

  corporation TG&E Service Company, Inc.   65-0952963   P99000086006  

2187 Atlantic Street

Stamford, CT 06902

  corporation Champion Oil Company [1]   06-1078186   0138412  

2187 Atlantic Street

Stamford, CT 06902

  corporation Champion Energy Corporation [1]   06-1156651   2079601  

2187 Atlantic Street

Stamford, CT 06902

  corporation C. Hoffberger Company [1]   52-1437108   D02062974  

2187 Atlantic Street

Stamford, CT 06902

  corporation Hoffman Fuel Company of Bridgeport [1]   06-1156650   2080827  

2187 Atlantic Street

Stamford, CT 06902

  corporation Hoffman Fuel Company of Danbury [1]   06-1156647   2080828  

2187 Atlantic Street

Stamford, CT 06902

  corporation Hoffman Fuel Company of Stamford [1]   06-1156649   2080821  

2187 Atlantic Street

Stamford, CT 06902

  corporation J.J. Skelton Oil Company [1]   23-2387742   902189  

2187 Atlantic Street

Stamford, CT 06902

  corporation Lewis Oil Company [1]   11-2780728   N/A in NY state  

2187 Atlantic Street

Stamford, CT 06902

  corporation Rye Fuel Company [1]   06-1156653   2080829  

2187 Atlantic Street

Stamford, CT 06902

  corporation [1] Former address for these entities within the last five years
was    

1 Radisson Plaza

New Rochelle, NY 10801

 



--------------------------------------------------------------------------------

Schedule 5.9(c)

 

Issuer

 

issued in the name of

 

Ownership Interest

A.P. Woodson Company   Petro Inc.   100 shares of Common Stock, no par value;
100% ownership interest CFS LLC   Richland Partners, LLC   100% Membership
Interest Champion Oil Company   Champion Energy Corporation   100 shares of
Common Stock, $0.01 par value; 100% ownership interest Champion Energy
Corporation   Petro Holdings, Inc.   100 shares of Common Stock, $0.01 par
value; 100% ownership interest C. Hoffberger Company   Champion Energy
Corporation   100 shares of Common Stock, $0.01 par value; 100% ownership
interest Columbia Petroleum Transportation, LLC   Richland Partners, LLC   100%
Membership Interest Hoffman Fuel Company of Bridgeport   Champion Energy
Corporation   100 shares of Common Stock, $0.01 par value; 100% ownership
interest Hoffman Fuel Company of Danbury   Champion Energy Corporation   100
shares of Common Stock, $0.01 par value; 100% ownership interest Hoffman Fuel
Company of Stamford   Champion Energy Corporation   100 shares of Common Stock,
$0.01 par value; 100% ownership interest J.J. Skelton Oil Company   Champion
Energy Corporation   100 shares of Common Stock, $0.01 par value; 100% ownership
interest Lewis Oil Company   Champion Energy Corporation   100 shares of Common
Stock, $0.01 par value; 100% ownership interest Marex Corporation   Petro, Inc.
  100 shares of Common Stock, no par value; 100% ownership interest Meenan
Holdings of New York, Inc.   Meenan Oil Co., Inc.   100 shares of Common Stock,
no par value; 100% ownership interest Meenan Oil Co., Inc.   Petro Holdings,
Inc.   1,269 shares of Common Stock, par value $ 0.01 per share; 100% ownership
interest Meenan Oil Co., L.P.  

1) Meenan Oil Co., Inc.

 

2) Meenan Holdings of New York, Inc.

 

1) 75.069236% Limited Partnership Interest

 

2) 24.930764% Limited Partnership Interest



--------------------------------------------------------------------------------

Minnwhale LLC   Petro, Inc.   100% Membership Interest Ortep of Pennsylvania,
Inc.   Petroleum Heat & Power Co., Inc.   200 shares of Common Stock, no par
value; 100% ownership interest Petro Plumbing Corporation   Petroleum Heat &
Power Co., Inc.   90 shares of Common Stock, $0.01 par value; 90% ownership
interest Petro Inc.   Petroleum Heat & Power Co., Inc.   950 shares of Common
Stock, no par value; 100% ownership interest Petroleum Heat and Power Co., Inc.
  Petro Holdings, Inc.   26,452,270 shares of Common Stock, par value $0.10 per
share; 100% ownership interest Petro Holdings, Inc.   Star Acquisitions, Inc.  
100 shares of Common Stock, par value $0.10 per share; 100% ownership interest
RegionOil Plumbing, Heating and Cooling Co., Inc.   Meenan Oil Co., L.P.   90
shares of Common Stock, no par value; 90% ownership interest Richland Partners,
LLC   Ortep of Pennsylvania, Inc.   100% Membership Interest Rye Fuel Company  
Champion Energy Corporation   100 shares of Common Stock, $0.01 par value; 100%
ownership interest Star Gas Finance Company   Star Gas Partners, L.P.   100
shares of Common Stock, $0.01 par value; 100% ownership interest Star Gas
Partners, L.P.  

1) Kestrel Heat, LLC

 

2) Public

 

1) 324,100 general partner units representing general partnership interests

 

2) limited partnership units publicly traded

Star Acquisitions, Inc.   Star Gas Partners, L.P.   100 shares of Common Stock,
$0.01 par value; 100% ownership interest



--------------------------------------------------------------------------------

Schedule 5.12 Names; Prior Transactions

 

Maxwhale Corp.    Merged into Petroleum Heat & Power Co., Inc. 12/31/2006.
Assets contributed by PH&P to Petro, Inc. and by Petro Inc. into Minnwhale LLC,
a new Limited Liability Corporation

Existing Entities and Trade Names:

GRANTOR

  

TRADE NAME, DIVISION NAME, ETC.

A.P. Woodson Company    Petro, Robert Shreve Fuel Company, T.W. Perry, Perry Oil
Columbia Petroleum Transportation, LLC    None CFS LLC    None Marex Corporation
   Petro Minnwhale LLC    Whaleco, Whale Oil, Campbell & Pratt Oil Company, The
Boiler Room, Contex Fuel Company, Cibro of the Bronx, Bergen, Heightstown,
Petro, Fuel Oil, McConnell Fuel, Inc., Acme McConnell Fuel, McConnell Oil,
Garden State Fuel Oil, Retting Fuel Oil, Retting Coal Co., Inc., Retting Oil,
Long Branch Ice & Fuel, Slocum Fuel, Long Branch Ice & Fuel Company, Inc.,
Slocum Long Beach Fuel Company, Home Fuel Oil Company of Englewood, Franklin,
Franklin Petroleum Corp., Franklin Fuel, McDowells, Magullian Fuel, Sipco,
Retting, Whaleco, Belco Fuel Oil, Acme Oil, Smith Bros. Fuel, Four Points, Way’s
Heating & Cooling Meenan Holdings Of New York, Inc.    None Meenan Oil Co., Inc.
   None Meenan Oil Co., L.P.    209 Discount Oil, ABC Oil, Atomic Fuel Oil,
Ayers & Seeley Oil, Bartram Fuel Oil, Bell Fuel, Big Saver, Bison Fuel,
Borden-Van Alen, Budd Oil Company, Burke Fuel, Burke Fuel & Heating Co., Inc.,
Burke Heat, Butler Oil, C.G. Sweigart Oil Company, C. Kappers & Son or Kappers &
Son, C.O.D. Oil, Campbell Oil, Cash Oil, Certified Petroleum, Christy Halsey
Oil, COD.Com, CODOIL.Com, Crown Fuel Co., DeSilva Fuel, Dickman Sargeant Oil,
Discount Oil, Effron Fuel Oil Co., Eggert Oil Company, Elias Fuel Oil Co., F.P.
Young Co., Heatwell Oil Company, HECO Gas/C. Kappers & Son, Home Comfort Fuel
Oil, Hudson Valley Petroleum, Joe’s Fuel, Johnson Oil, K&S Fuel, Kappers &
Son/Bridgeville, Kirk’s Fuel, Kunkel Oil Co., Lakeland-Merit-Armstrong, Lawrence
Oil, LMA Inc., Love Oil Company, Love/Durkin Fuel, Love/Effron, Marine Oil Co.,
Maue Oil Company, Maxwell-Canby Fuel Oil, Mayberry Fuel Service, McNulty Oil,
Meenan, Meenan Oil, Meenan Oil Co., Meenan Oil Company, Meenan Security
Services, “Meenan Security Services, a Divison of Region Oil,” “Meenan Security
Services, a Division of Budd Oil Company,” Meenan-North, Need Oil, Oil Direct,
Peppelmen Oil, Petrolube, Quality Heating, Region Oil, Riverside Oil, Ruggieri &
Sons, Meenan Oil Co., L.P. cont’d    Sav-on/Liebert Fuel Oil, The SICO Company,
SICO Home Comfort, Shoreham Oil Service, Smith Oil, Springfield Oil, Stop Oil,
Sussex County Oil, Sussex/Morris Fuel, Valley Fuel Oil, Wallace Oil Company,
Young Supply Co., Zongora Fuel, Verplanck Fuel, Premium Petroleum, Buchanan
Petroleum, Carpenter and Smith, Four Points Ortep of Pennsylvania, Inc.   
Sinkler, Alderfer Heating & Fuel, Good Service Company, Petro Home Services
Petro Holdings, Inc.    Petro Charles L. Booth, Petro West Bay Electric,
Colonial, Radiant Fuel, Fiorillo Fuel, Lorraine Oil,. Erickson Oil Company,
Wood’s Heating, Atlas/Glenmor, Waltham Fuel, Coventry, Buckley Heating and
Cooling



--------------------------------------------------------------------------------

Petro, Inc.    A-One Oil, Bacu Fuel, Petro, Kavanaugh Oil Company, Flynn
Brothers, George Bergold, Ledwith, Tuthill Magee Oil Company, Universal Oil
Company-Division of Commander Petro, Hufco Oil Company, Baylis & Baylis,
Giffords Energy, Reliance/Ritel, Reliance Fuel Associates, Reliance Fuel Oil
Associates, Reliance Associates, Reliance/Ritel, Ryan Oil, Garrison Fuel,
Garrison Oil, Garrison Fuel Oil of Long Island, Sail Oil, Seaman Fuel, Shore
Fuel Oil, Southhampton Coal and Fuel, Sherman Oil, Tuthill Magee Oil Company,
P.H. Dietz, Millbrook Fuel Oil, George Bergold, Kasden Elm City Fuel, Home Oil,
Colonial Fuel, Ronlin Fuel, Gordon Fuel Oil, Park Avenue Fuel, Rella, Greco
Brothers, V. Savino, Rose Fuel, Bayside Fuel Oil, Sy Luba, Genovese Industries,
Oil Burner Utilities Co., Southampton Oil, Hardy Oil, Hardy Plumbing, Heating &
Air Conditioning, New Age Fuel Oil, Lyons Fuel Oil, G&S Fuel, Patterson Fule,
Consumers Energy Group, Vijax, Patterson Energy Group, Berkoski Oil, Berkoski
Security, Combind Oil, Petro Plumbing, Petro Propane Petroleum Heat and Power
Co., Inc.    Petro Home Services, Petro, Paschoal Bros., Jamestown Fuel, Tanner
Oil, Reliable Fuel Co., Reliable Oil Co., Newport Oil Corp., Economy Oil,
Wakefield Branch Oil, Hy-Test Oil Co., Dexter Bros. Fuel, Leary Oil, RegionOil
Plumbing, Heating and Cooling Co., Inc.    Budd Oil Company Richland Partners,
LLC    Patriot Hauling, Patriot Water, Patriot Oil, Patriot Propane,
Dampman-Sturges Oil, Speedway Oil, Tanner Home & Energy, Tanner Oil Company Star
Gas Partners, L.P.    none Champion Oil Company    none Champion Energy
Corporation    none C. Hoffberger Company    Eastern Petroleum, Fuelman Hoffman
Fuel Company of Bridgeport    Chickos Oil Hoffman Fuel Company of Danbury   
Haller Stowe, Shelly Fuel, Mahopac Oil Hoffman Fuel Company of Stamford    J.J.
Skelton Oil Company    Hancock Oil Lewis Oil Company    Bellmore Fuel, Kurz Oil,
Marine Park, Sterling-Coastal Fuel, Vico, Lewis Air Conditioning, Champion
Energy Air Conditioning, F&R Fuel, RCF Fuel, A&S Fuel Rye Fuel Company    Fuel
Express, Goddwin Oil, Northern Comfort



--------------------------------------------------------------------------------

Schedule 5.14 Material Agreements

 

  1. Credit Agreement, dated as of July 2, 2009, among Petroleum Heat and Power
Co., Inc., the other Loan Parties, the Lenders from time to time a party thereto
and JPMorgan Chase Bank, N.A., a national banking association, as an LC ISSUER
and as the Agent, Bank of America, N.A. as syndication agent and as an LC Issuer
and RBS Citizens, N.A. as documentation agent, as amended.

 

  2. Indenture, dated as of November 16, 2010, among the Parent, Star Gas
Finance Company and Union Bank of California, N.A., as trustee.

 

  3. Amended and Restated Unit Purchase Rights Agreement dated as of July 20,
2006 between Star Gas Partners, L.P., and American Stock Transfer & Trust
Company, as amended.

 

  4. Interest Purchase Agreement dated November 18, 2004 for the sale of propane
operations.



--------------------------------------------------------------------------------

Schedule 5.16 Ownership of Properties

None



--------------------------------------------------------------------------------

Schedule 5.18 Environmental Matters

Petro Holdings, Inc. (“Petro”) and its Subsidiaries’ Remediations:

Lincoln Avenue (Winchendon, MA)

Former Star Gas Propane, L.P. site (1/4 Acre) with groundwater contamination.
Currently operating under a Class C RAO- Temporary Solution. No immediate
closure prospects exist here due to the contaminant levels and the subsurface
bedrock geology. A passive NAPL recovery system has been installed and the
property is on a quarterly Operations & Maintenance (O&M) schedule. Costs of
$5,000 to $6,000 per year are anticipated while this continues.

School Street (Winchendon, MA)

Former Star Gas Propane L.P. site with contamination in soils and groundwater
which impinges on adjacent wetland. Currently classified Tier IA by MADEP. Phase
III RAP work plan recently completed with excavated soils currently undergoing
ex-situ land farm remediation. Minimal O&M costs are expected in subsequent
years as well as quarterly groundwater monitoring.

Clinton, MA (Jems)

Former Star Gas Propane, L.P. site at which Petro has entered into an agreement
with JEMS Inc. to cover 30 % of remediation costs. Currently, there is a pump &
treat system installed to recover hydrocarbon contamination. Negotiations for
settlement and Star Gas exit from remediation are underway. An adjacent site
(678 Main St.—Tier II) is also contaminated and Petro alone is the responsible
party.

Princeton, NJ

Current operating site of Petro-Princeton. Major cleanup accomplished in past,
but several problem areas remain on this complex geological site. Groundwater
monitoring continues. Preliminary results show that attenuation has been
effective in lowering contaminant levels. The company has opted into the New
Jersey LSRP program to complete the characterization of the site and intends to
place additional monitoring wells on the site to complete characterization. Upon
sampling results a final RACR will be developed.



--------------------------------------------------------------------------------

Champion Energy Corporation and its subsidiary companies:

Hoffman Fuel Company

156 East Washington Avenue

Bridgeport, Connecticut

REM ID NO. 9797

The Hoffman Fuel Company property has historically been utilized and is
currently utilized as a bulk petroleum storage and distribution facility. Since
the property meets the definition of an “Establishment” as defined by
Section 22e-134e of the Connecticut General Statues, Form III Property Transfer
filings were submitted to the Connecticut Department of Environmental Protection
(CTDEP) following the sale of the property in June 1993, November 2004, and May
2010. Amongst other administrative requirements, an environmental Condition
Assessment Form was completed which identified potential environmental areas of
concern based upon data obtained during the completion of Phase I and Phase II
Environmental Site Assessments (ESA) completed at the property in April 1994 and
May 2005. Pursuant to CTDEP correspondence dated June 2010, the CTDEP delegated
oversight of the investigation and remediation of the property to a Licensed
Environmental Professional (LEP).

The Phase I and Phase II ESAs identified a total of seventeen (17) areas of
concern (AOCs) at the property. Specifically, concentrations of specific
petroleum compounds have been identified in soil and groundwater at the property
at concentrations that exceed the applicable CTDEP Remediation Standard
Regulation (RSR) criteria. In addition, the presence of non-aqueous phase liquid
(free product) has been identified on the groundwater surface at the property.

Recent activities have included the completion of a Phase III ESA, as well as
remedial pilot testing to determine the most effective approach to free product
recovery. Based upon the results of these recent activities, a Remedial Action
Plan will be prepared to document the remedial approach to be undertaken at the
property to comply with the RSRs. This approach will likely involve the use of
an engineering control (impermeable membrane) to prevent further leaching of
impacted soils, excavation of isolated areas of impacted soil, removal of free
product to the extent practicable, execution of an Environmental Land Use
Restriction maintaining non-residential use of the property, and possibly
in-situ chemical oxidation to address presence of remaining RSR exceedances in
groundwater. The estimated costs to implement this remedial approach total $
3,000,000 with expenses totaling approximately $250,000 incurred to date. The
Company currently has $1, 500,000 in environmental reserve against this remedial
process with an additional $2,500,000 of escrow reserve available to complete
this remedial approach.

Hoffman Fuel Company

170 White Street

Danbury, Connecticut

REM ID NO. 9799

The Hoffman Fuel Company property has historically been utilized and is
currently utilized as a bulk petroleum storage and distribution facility. Since
the property meets the definition of an “Establishment” as defined by
Section 22e-134e of the Connecticut General Statues, Form III Property Transfer
filings were submitted to the Connecticut Department of Environmental Protection
(CTDEP) following the sale of the property in June 1993, November 2004, and June
2010. Amongst other administrative requirements, an Environmental Condition
Assessment Form was completed which identified



--------------------------------------------------------------------------------

potential environmental areas of concern based upon data obtained during the
completion of Phase I and Phase II Environmental Site Assessments (ESA)
completed at the property in April 1994, April 2005 and March 2006. Pursuant to
CTDEP correspondence dated May 2007, the CTDEP delegated oversight of the
investigation and remediation of the property to a Licensed Environmental
Professional (LEP).

In January 2010, a Phase III ESA was completed which identified a total of
twelve (12) AOCs at the property. Specifically, concentrations of specific
petroleum compounds have been identified in soil and groundwater at the property
at concentrations that exceed the applicable CTDEP Remediation Standard
Regulation (RSR) criteria. In addition, the presence of non-aqueous phase liquid
(free product) has been identified on the groundwater surface at the property.

In January 2010, a Remedial Action Plan was prepared to document the remedial
approach to be undertaken at the property to comply with the RSRs. This approach
will involve excavation of isolated areas of impacted soil, removal of free
product to the extent practicable, execution of an Environmental Land Use
Restriction maintaining non-residential use of the property, and possibly
in-situ chemical oxidation to address presence of remaining RSR exceedances in
groundwater. The estimated costs to implement this remedial approach total
$380,000 with expenses totaling approximately $75,000 incurred to date.
Additional

SICO Related Assets Remediations:

The following remediation activities are on properties owned by ORTEP of Pa,
under its Richland Partners, LLC subsidiary in connection with the acquisition
of the SICO assets:

Sweigart (Denver, PA)

Remediation of historic petroleum UST failure. C.S. Sweigert, SICO’s
predecessor, received no further action letter with respect to the soil
remediation associated with removal of the tanks in 1991. Groundwater is still
contaminated (a site characterization was conducted). In 2007, Richland Partners
LLC purchased the property from the owner Sweigart and immediately pursued the
closure of the groundwater issue with PADEP. Richland Partners LLC is currently
in receipt of an ACT 2 on site specific standards closure letter from PADEP for
water contamination stating no further action required. The site shows no
additional impact to Richland Partners LLC operations expected in the future.



--------------------------------------------------------------------------------

Richland Partners, LLC Remediations

The following remediation activities are on properties owned by Petro in
connection with the acquisition of all of the equity interests in Richland
Partners, LLC (“Richland” or also known as Leffler) in June of 2003:

Overview

Ortep of Pennsylvania, Inc., a subsidiary of Petro acquired 100% of the
membership interest of Richland Partners LLC on June 4, 2003. As part of the
acquisition, real estate was acquired in Pennsylvania in the following locals:
York, New Holland, Mount Joy, Lancaster, Richland, Stewartstown and
Douglassville, Pennsylvania.

Indemnification

Pursuant to an Asset Purchase Agreement dated March 3, 2001, Richland acquired
the assets of Columbia Petroleum Transportation, LLC (“Columbia”). The
transaction included the acquisition of all of the real estate listed above,
except for the Douglassville property. The Douglassville property was acquired
by Richland after its acquisition of Columbia. (Columbia Energy Group - the
shareholder of Columbia - is now known as NiSource, Inc.)

The Asset Purchase Agreement (the “Agreement”) provides indemnity protection to
Richland for environmental liabilities occurring pre-closing (pre March 26,
2001). The Agreement does not cover the Douglassville property since it was not
part of the Richland/Columbia acquisition. The Agreement provides that the
seller, Columbia, retains liability for all pre-closing Environmental
Conditions,5 and requires Columbia and its shareholder, Columbia Energy Group,
(“Shareholder”), to indemnify, defend and hold harmless Richland and other
related parties from and against all losses incurred with respect to Retained
Liabilities,6 including pre-closing Environmental Conditions.

The Agreement further provides at Article 6.01(a) that Columbia shall be solely
responsible for any Environmental Condition arising pre-closing, and
Environmental Claims7 and/or Environmental Expenses8 arising therefrom,
regardless of whether such environmental condition was discovered or manifested
prior to Closing.

 

5  Defined as conditions of the environment, including the ocean, natural
resources (including flora and fauna), soil, surface water, groundwater, any
present or potential drinking water supply, subsurface strata or the ambient
air, relating to or arising out of the use, handling, storage, treatment,
recycling, generation, manufacture, formulation, migration, transportation,
release, emission, spilling, leaking, pumping, pouring, emptying, discharging,
injecting, escaping, leaching, disposal, dumping or threatened release of
Regulated Substances.

6  Defined in §2.04(b) of the Agreement.

7  Defined as any Third Party Action, including without limitation those
asserted by any Governmental Body, arising out of or relating to any
Environmental Condition or any Environmental Noncompliance.

8  Defined as liability, loss, cost or expense arising out of Environmental
Noncompliance including, without limitation, costs of investigation,
characterization, cleanup, remedial or response action, site control, fines,
civil penalties, the costs associated with posting financial assurances for the
completion of response, remedial or corrective actions, obtaining permits, the
preparation of any closure or other necessary or required plans or analyses, or
other reports or analyses submitted to or prepared by regulating agencies,
including the cost of health assessments, epidemiological studies and the like,
retention of engineers and other expert consultants, legal counsel, capital
improvements, operation and maintenance testing and monitoring costs, power and
utility costs and pumping taxes or fees, and administrative costs incurred by
governmental agencies.



--------------------------------------------------------------------------------

The Agreement also provides at Article 7.03 that Columbia and its Shareholder,
jointly and severally, shall indemnify, defend, and hold harmless Purchaser’s
Indemnified Persons (defined as Purchaser, subsidiary corporations, sister and
other “affiliated” corporations (or other entities) and their officers,
directors, employees, stockholders, etc.) from and against any and all Losses
directly or indirectly incurred by any of them in respect of Retained
Liabilities (inclusive of pre-closing Environmental Conditions). Article 7.07
exempts Retained Liabilities (including pre-closing Environmental Conditions)
from any time limitations placed on Seller’s indemnification under Article 7.03.
In other words, the indemnification provisions do not expire.

Environmental Insurance

In addition to the foregoing indemnification, there are two (2) XL Company
environmental insurance policies in place: (i) A Commercial Property
Redevelopment Policy covering the policy period September 11, 2000 to May 11,
2009. This policy was taken out by a predecessor in title to the properties,
Carlos R. Leffler, Inc. Subject to certain exclusions, this policy contains,
among other coverages, stop loss coverage for remediation work needed to
complete the scopes of work in excess of certain specified amounts, (we are not
privy to these amounts) for all of the properties except the Douglasville site.
The first named insured under this policy is Carlos R. Leffler, Inc. and its
successors and assigns. Richland Partners, LLC is a named insured under this
policy as it relates to the above listed locations, except Douglassville. The
policy also covers a number of other locations not owned by Richland. There are
also a number of other additional insureds. Coverage limits are $75 million per
loss or expense/$75 million aggregate limit; and (ii) a Pollution and
Remediation Legal Liability Policy covering the policy period March 26, 2001
through March 26, 2004. The first named insured is Richland Partners, LLC.
Coverage limits are $5 million per loss/$10 million aggregate. The policy
excludes, among other things, pollution conditions existing prior to March 26,
2001. It does not cover the current on-going remediation. The Douglasville site
is covered under this policy.

XL has recently taken a more aggressive approach in hands-on management of the
remedial activities at the various sites, most likely in the interest of gaining
some form of closure with the State of Pennsylvania Department of Environmental
Protection (PADEP).

Several of these sites are still at a stage of further subsurface investigation
and plume delineation. Therefore, conclusions on exact remediation strategies
and actions can be considered ‘speculative’ on certain sites.

In general, a majority of the remedial strategies will not employ invasive,
active procedures such as large-scale soil excavation or groundwater treatment
systems. XL and their engineers have opted for on-going monitoring, natural
attenuation and risk assessment-based fate and transport modeling to achieve
closure with PADEP. The key effect of this position taken by XL is that any
closure achieved via the risk assessment route will usually result in some form
of deed restriction attached to the property in question. These deed
restrictions limit future uses of the property and could affect salability.



--------------------------------------------------------------------------------

York (York, PA)

The York site actually has three separate problem sub-areas within the whole
site. Each sub-area was the result of a separate occurrence and thus, different
entities bear the financial responsibility for the remediation of each sub-area.
Two sub areas (dike area, pump house) will most likely be remediated via passive
means (bailing, absorbent socks) and closely monitored over time with an
eventual risk assessment-based closure in the future. The third site has
recently been Closed meeting PADEP state-wide health standards with no deed
restrictions required. No material interference with the ongoing operations of
Petro is expected.

Conclusion: No active remediation seen at this time. Uniform Environmental
Covenants Act requirements are likely for the (2) two remaining areas of the
site.

New Holland (New Holland, PA)

The New Holland site was previously sub-divided and contamination issues still
exist on both new properties. There was an existing dual-phase soil/water
treatment system in use, but it has since been de-activated. Off-site well
installation for further delineation of the existing plume(s) has been
completed, soil attainment studies have been completed. The current goal is to
achieve closure via risk assessment-based fate and transport modeling. A RACR
report has been completed but not filed with PADEP until the three subdivided
parties reach agreement on the UECA requirements. No material interference with
the ongoing operations of Petro is expected.

Conclusion: Most likely continued monitoring and no active remediation. Uniform
Environmental Covenants Act (UECA) requirements will be required related to well
installation for ground water use.

Lancaster (Lancaster, PA)

The Lancaster site had an active test remediation system installed and run for
three months in the fall of 2008. Results from this test program have been
completed and a final decision on the remedial approach at this site is pending.
Additional vapor studies have also been completed in 2008 in support of the
final remedial approach decision. Duration of the remedial operation is
open-ended and will depend on analytical results as conducted. No material
interference with the ongoing operations of Petro is expected.

Conclusion: Active remediation potential going forward, longer term (two years).
A Uniform Environmental Covenant Act (UECA) requirement covering groundwater,
soil, and vapor will most likely be required.



--------------------------------------------------------------------------------

Richland (Richland, PA)

The Richland site also has two distinct sub-areas of concern. The first, a
historical release due to vandalism, has been remediated partially via soil
removal and continues forward on a periodic monitoring program. Third party
water and vapor studies have been successfully completed and a RACR is in final
stages of review for PADEP submission/closure under PA Act 2 regulations. The
second AOC has been closed under PA Act 2 by PADEP and has resulted in deed
notices for soil and vapor issues in a very small delineated area on the site.

Conclusion: No active remediation, Uniform Environmental Covenant Act (UECA)
requirements will be issued on one (1) AOC “vandalism” area for groundwater,
soil, and vapor issues. No material interference with the ongoing operations of
Petro is expected.

Stewartstown (Stewartstown, PA)

The Stewartstown site has groundwater contamination. There is a municipal supply
well down gradient of the existing contaminant plume. Current data suggest that
risk assessment-based fate and transport modeling will be successful in
achieving closure for all issues. A RACR has been submitted to PADEP for closure
under PA ACT 2 regulations. Additional questions were received from PADEP to the
RACR and current work to answer these issues is being completed.

Conclusion: No active remediation, Uniform Environmental Covenant Act (UECA)
requirements will be required at this site for potential groundwater, soil, or
vapor issues.

Meenan Oil Co., L.P. Remediations:

TULLYTOWN BULK PETROLEUM STORAGE FACILITY (TULLYTOWN, PA)

The Tullytown Bulk Petroleum Storage Facility consists of bulk above-ground
storage and delivery truck loading, barge dock, fleet and delivery services
equipment garages and offices. The facility operates within all relevant
regulatory compliance required by United States’ Environmental Protection Agency
(USEPA), United States Coast Guard (USCG), Pennsylvania Department of
Environmental Protection (PADEP) and other federal, state and local governing
bodies. Mock alert drills covering potential worst-case release scenarios are
conducted periodically in accordance with USEPA guidelines. Historical facility
operations’ impact to soil and groundwater have been successfully
assessed/characterized with site-wide PADEP regulatory release of liability
pending. Costs of $10,000 annually are anticipated.



--------------------------------------------------------------------------------

UPPER DARBY PETROLEUM BULK STORAGE FACILITY (UPPER DARBY, PA - YOUNG SUPPLY)

Strategically located small bulk plant and loading facility includes tank
equipment service garages, parking and offices. The facility operates within all
relevant regulatory compliance required by USEPA, PADEP and other federal, state
and local governing bodies. Mock alert drills covering potential worst-case
release scenarios are conducted periodically in accordance with USEPA. A single
well-defined area of soil and groundwater concern is currently undergoing a
PADEP approved voluntary remediation. This AOC area is progressing through PA
ACT 2 closure with completion of vapor sampling and a written report was
submitted in 2010. A UECA covenant to groundwater will be required. Awaiting
final 2011 approval of submitted reports.

Holiday City (Silverton, NJ - Redi-Flo)

Holiday City at Silverton, New Jersey was developed as a planned adult (over 55)
community with a gravity fed central fuel oil distribution system owned and
operated by Redi-Flo. Operational problems/releases prompted earlier owners to
properly decommission the system circa 1984. Since then continuous ongoing
assessment and remedial efforts have been largely successful in mitigating
earlier releases. Successful earlier remedial efforts, as approved by NJDEP,
have given away to intermittent monitoring and remediation via natural
attenuation of remnant impacts. Water issues have drawn to nearly a close,
anticipation of several of the least impacted soil areas has been under way with
significant progress in two (2) areas toward final closure Costs of $100,000 for
2011 are anticipated. No impact to any of the residents in the residential
community has ever been reported

18.1. Meenan Clinton, NJ Facility

The soil remedial investigation (RI) conducted in the former gasoline tank and
dispenser area revealed Benzene, Ethylbenzene, Toluene and Xylenes contamination
in the surface and subsurface soils of the vadose zone which in effect resulted
in the contamination of the ground water at this area of the site. Soil
remediation was conducted and completed.

A ground water remedial investigation of former heating oil UST closures has
been on-going since 1997. Additional wells have been installed on-site.
Recommended course of action: Quarterly monitoring and periodic enhanced fluid
recovery events have been ongoing. Costs of $20,000 for 2011 are anticipated as
monitoring has allowed wells to be clear and the final request for closure
report to be written by CARE Environmental in 2011.

18.2. Meenan Chester, NJ (“Christy Halsey”) Facility

The soil remedial investigation (RI) conducted in the western containment area
revealed Methyl-tert-Butyl Ether (MTBE) and t-butyl alcohol (TBA) contamination
in the surface soils to depths of 3’-4’ bg. The soils were remediated in
accessible areas. Further soil RI conducted in the eastern containment unit
revealed similar findings. The ground water remedial investigation (5 monitor
wells) shows MTBE and TBA contamination in ground water at locations near the
containment area and ~50’ down gradient (southeasterly). The monitor well near
the southern property line ~110’ south of AOC is contaminant free. MTBE enters
the property at an average level of 1095 ppb which is expected to be the
clean-up standard for the site in lieu of the NJDEP criteria of 70 ppb. The
release is historical in nature.



--------------------------------------------------------------------------------

Recommended course of action: An aggressive approach to ground water treatment
was conducted to mitigate the MTBE and TBA by Pump and Treatment and
recirculation of ORC-advanced installed with trenching applications. All wells
except one have shown marked improvement under the statewide standards. An ISOC
treatment into well #MW-3 is planned to continue initial ORC remedial work in
this zone. Costs of $24,000 for 2011 are anticipated. CARE Environmental is
completing the remedial work.

Schedule 5.18(d)

CERCLA Site

None



--------------------------------------------------------------------------------

Schedule 5.21 Indebtedness

Star Gas Partners, L.P. and Star Gas Finance Company

 

Senior Notes due December 2017

   $ 125,000,000   



--------------------------------------------------------------------------------

Schedule 5.22 Affiliate Transactions

None



--------------------------------------------------------------------------------

Schedule 5.23 Real Property; Leases

Owned Real Estate

 

Record Owners

   State   

Property Name

  

Address

  

City

   Zip
Code Ortep of Pennsylvania, Inc.    PA    Roy E. Miller    301 N. Forge Road   
Palmyra    17078 Petro Holdings, Inc.    CT    Whaleco/Colonial    12 Colonial
Road    Canton    06019 Petro Holdings, Inc.    RI    DeBlois E. Greenwich   
2579 South Country Trail    E. Greenwich    02818 Meenan Oil Co, LP    NY   
Burke    26 Bayview Rd. nr. Roa Hook Road    Peekskill    10566 Meenan Oil Co,
Inc.    NJ    Meenan Oil Clinton    108 W. Main Street    Clinton    08809
Meenan Oil Co, LP    NJ    Meenan Oil Chester    65 Maple Avenue    Chester   
07930 Meenan Oil Co, LP    NJ    Meenan Oil Franklin    460 Route 23    Franklin
   07416 Meenan Oil Co, LP    NJ    BudOil Co.    55 US Highway 46   
Hackettstown    07840 Meenan Oil Co, LP    NY    Wallace    10 Sands Station
Road    Middletown    10940 Meenan Oil Co, LP    PA    Kirk’s Fuel    1859 Route
212    Quakertown    18951 Petro Holdings, Inc.    RI    Ryan    25 Stafford
Street    Warwick    02886 Meenan Oil Co, LP    NJ    Hamburg    State Route 23
at Oak Street    Hamburg    07419 Petro Inc.    NY    Billings    Routes 55 & 82
   Billings    12510 Petro Holdings, Inc.    RI    River - Woonsocket    1182
River St.    Woonsocket    02895 Marex Corp.    MD    Marex Corp.    8900
Citation Rd.    Baltimore    21221 Meenan Oil Co, LP    NJ    Region Oil    15
Richboyton Road    Dover    07801 Minnwhale LLC    NJ    Whaleco    800 State
Road    Princeton    08540 Petro Inc.    NY    Eastern Depot    30 Old Dock Road
   Yaphank    11980 Meenan Oil Co, LP    NY    Meenan Long Island    3020 Burns
Avenue    Wantagh    11793 Ortep of Pennsylvania, Inc.    PA    DJ Witman   
4025 Pottsville Pike    Reading    19605 Meenan Oil Co, Inc.    PA    Meenan Oil
   113 Main Street    Tullytown    19007 Meenan Oil Co, Inc.    PA    Young
Supply    8301 Lansdowne Avenue    Upper Darby    19082 Richland Partners, LLC
   PA    Richland    62 N. Main Street    Stewartstown    17363 Richland
Partners, LLC    PA    Richland    1234 Cloverleaf Road    Mt Joy    17552
Richland Partners, LLC    PA    Richland    669 E Ross Street    Lancaster   
17602 Richland Partners, LLC    PA    Richland    572 E. Main Street    New
Holland    17557 Richland Partners, LLC    PA    Richland    25 Hanover Street
   York    17404 Petro Holdings, Inc.    RI    Prov Energy Oil    141 Knight
Street    Warwick    02886 Petro Holdings, Inc.    RI    Prov Energy Oil    12
Stafford Street    Warwick    02886



--------------------------------------------------------------------------------

Petro Holdings, Inc.    RI    Prov Energy Oil    550 Fish Road    Tiverton   
02878 Petro Holdings, Inc.    RI    Prov Energy Oil    1191 River Street   
Woonsocket    02895 Hoffman Fuel Company of Bridgeport    CT    Bridgeport   
195 E. Washington Street    Bridgeport    06611 Hoffman Fuel Company of Danbury
   CT    Danbury    170 White Street    Danbury    06810 Hoffman Fuel Company of
Danbury    CT    New Milford    519 Danbury Rd    New Milford   

Leased Property

 

Location    Street    City / St / Zip    Landlord    Legal Entity New Milford   
511 Danbury Road    New Milford CT 06776    Sycamore Trails Group LLC    Petro
Inc. Connecticut    52, 55 & 71 Day Street    Norwalk CT 06854    Robert
Schwartz    Petro Inc. New Haven    212 Elm St.    North Haven CT 06473   
O’Leary-Vicunas No. Two, LLC    Petro Holdings, inc. Corporate    2187 Atlantic
Street    Stamford CT 06902    Antares 2187 Atlantic Spe LLC    Petro Inc.
Boston    295 Eastern Avenue    Chelsea MA 02150    Northeast Petroleum Div of
Cargill, Inc.    Petroleum Heat & Power, Inc. Boston    51 Industrial Drive   
Readville MA 02081    Antonio Musto & Joseph Musto    Petro Holdings, Inc.
Kenvil    94 Dell Avenue    Kenvil NJ 07847    Sylway Properties    Minnwhale
LLC Lakewood    99 River Avenue    Lakewood NJ 08701    Kaitlyn Industries, Inc
   Minnwhale LLC Linden    11 Lincoln St.    Linden NJ 07036    Linden
Associates VI    Minnwhale LLC Pennsauken    1701 Sherman Ave.    Pennsauken NJ
08110    Mid America    Minnwhale LLC South Plainfield    40 Cragwood Road   
South Plainfield NJ 07080    Cragwood LLC    Minnwhale LLC Wantaugh-S&V Realty
   16A Bayville Avenue    Bayville NY 11709    16 Bayville corp    Meenan Oil
Co. LP Hudson River Petroleum-Burke    87 N. Main St    Brewster NY 10509   
Richard E. Bouton    Meenan Oil Co. LP Desilva Ice & Fuel (Mt.Kisco)-Burke   
343 N. Bedford Rd.    Brewster NY 10509    Manuel Monterio    Meenan Oil Co. LP



--------------------------------------------------------------------------------

Durkin    560 N. Main St.    Brewster NY 10509    Durkin water supply.    Meenan
Oil Co. LP Brooklyn    1820 Cropsey Avenue    Brooklyn NY 11214    Sergio &
Vincent Allegretti    Petro Inc. Floral Park    185 Magnolia Avenue    Floral
Park NY 11001    Patterson Fuel Oil Company Inc    Petro Inc. Burke Realty
Hawthorne    475 Commerce St.    Hawthorne NY 10532    George E. Burke    Meenan
Oil Co. LP Hicksville    477 W. John St. and 5 Alpha Plaza    Hicksville NY
11801    Alpha John Associates    Petro Inc. Hicksville    51 Alpha Plaza   
Hicksville NY 11801    Stelow Inc    Petro Inc. Highland    388 Upper North Road
   Highland NY 12528    Tricia Holdings, Inc., LLC    Petro, Inc. Petro - East
   125 West Meadow Road    King’s Park NY 11754    AHJ Associates    Petro Inc.
Maspeth    55-60 58th Street    Maspeth NY 11378    Capitol Distributors Corp   
Petro Inc. Hardy    13520 Main St.    Mattituck NY 11952    Joseph Hardy   
Petro Inc. Melville    520 Broadhollow Road    Melville NY 11747    Reckson
Austrailia Portfolio Clearing    Petro Inc. Carpenter & Smith    100 Spring St.
   Monroe NY 10950    Herbert Schneider    Meenan Oil Co. LP Burke-Premium   
2101 Post Road    Montrose NY 10548    John Griffin    Meenan Oil Co. LP
Plainview    3 - 5 Fairchild Court    Plainview NY 11803    Commander
Enterprises    Petro Inc. Plainview    1 Fairchild Court    Plainview NY 11803
   Long Island Industrial MGT LLC    Petro Inc. Melville - Dispatch / IT    171
Ames Court    Plainview NY 11803    ESCO Management C/O JFI    Petro Inc.
Effron-Norfe Realty (oil terminal)    144 and 154 Garden St.    Poughkeepsie NY
12601    Dawn Effron    Meenan Oil Co. LP Effron-Norfe Realty (office and
garage)    144 and 154 Garden St.    Poughkeepsie NY 12601    Dawn Effron   
Meenan Oil Co. LP Ryan    47 Patrick Lane    Poughkeepsie NY 12603    Patrick
Page Commercial Properties, LLC    Meenan Oil Co. LP Ryan    35 Patrick Lane   
Poughkeepsie NY 12603    John Page Development, LLC    Meenan Oil Co. LP



--------------------------------------------------------------------------------

Ryan    Parking Lane Parking Lot    Poughkeepsie NY 12603    Patrick Page
Commercial Properties, LLC    Meenan Oil Co. LP Hardy    76 Mariner Drive
(Northwestern)    Southampton NY 11968    P & J Associates    Petro Inc. Hardy
   7 Greenfield & 1654 County Road 39    Southampton NY 11968    Joseph Hardy   
Petro Inc. Hardy    76 Mariner Drive (Southwestern)    Southampton NY 11968    P
& J Associates    Petro Inc. Southampton Termial    224 N. Main St.   
Southampton NY 11968    224 North Main Street LLC    Petro Inc. Burke-Manuele
Mngmt Group    9 Walnut Place    Thornwood NY 10594    Fariello Family, Trust   
Meenan Oil Co. LP Burke -Verplank    126 Broadway    Verplank NY 10596    Regina
Keefe Trustee    Meenan Oil Co. LP Bronx    1416 Williamsbridge    Bronx NY
10461    Ardee Plaza, LLC    Petro Inc. Leffler-Douglassville    21 Unionville
Rd.    Douglassville PA 19518    NJB Partners LLC    Richland Partners, LLC
Leffler-Douglassville    Additional space @ 21 Unionville Road    Douglassville
PA 19518    NJB Partners LLC    Richland Partners, LLC Leffler-Lucknow    3300
Industrial Rd.    Harrisburg PA 17110    Eldorado Properties    Richland
Partners, LLC Mt Joy-(office, garage, rollman bldg.    13-15 Mount Joy St. (see
comment)    Mount Joy PA 17552    DH & PM Properties    Richland Partners, LLC
Leffler-Richland    225 East Main St.    Richland Borough PA 17087    Premier
R&G Properties    Richland Partners, LLC Pennysylvania    650 Knowles Ave   
Southampton PA 18966    Douglas E. Woosnam    Ortep of Pennsylvania Allentown   
6330 Farm Bureau Road    Upper Macungie PA 18106    Paul Weis    Ortep of
Pennsylvania Woods    22 Almeida Ave    East Providence RI 02914    Benker
Family LLC    Petro Holdongs, Inc. Providence    50 Houghton Street   
Providence RI 02904    50 Houghton Associates, LP    Petroleum Heat & Power,
Inc. Buckley    741 East Main Road    Middeltown RI 02842    Highlander Realty
LLC    Petro Holdings, Inc. Buckley    1630-1632 Kingstown Rd    South Kingston
RI 02879    Highlander Realty LLC    Petro Holdings, Inc.



--------------------------------------------------------------------------------

Arlington    6873 Lee Highway Arlington    Arlington VA 22213    R. Shreve LLC
   A.P. Woodson Company Wallace    50 Industrial Place    Middletown NY 10940   
Alta East inc.    Meenan Oil Co. LP Region    276 Main St.    Hackettstown NJ
07840    CK & S Buliding Dorothy kappers    Meenan Oil Co. LP Region    282 Main
St.    Hackettstown NJ 07840    DE KAPPERS Dorothy kappers    Meenan Oil Co. LP
Rye Fuel    225 Greenleaf Avenue    Portsmouth NH 03801    PPG Properties    Rye
Fuel Company Lewis Oil Company    50 Roselle St.    Mineola NY 11501    Windsor
Fuel Company Inc. Pension Trust    Lewis Oil company, Inc. C. Hoffberger Company
   1400 Ceddox Street    Baltimore MD 21226    E. Stewart Mitchell    C.
Hoffberger Company C. Hoffberger Company    33 Hudson Street    Annapolis MD
21401    Petroleum Marketing Group, Inc.    C. Hoffberger Company Lewis Oil
Company    175 Sunnyside Holding Corp.    Plainview NY 11803    175 Sunnyside
Blvd., Inc.    Lewis Oil company, Inc. Lewis Oil Company    274-C Montauk Hwy   
Hampton Bays NY 11946    RCF Properties Corp.    Lewis Oil company, Inc. Hoffman
Fuel Company    56 Quarry Rodad    Trumbull CT 06611    Robert D. Scinto   
Hoffman Fuel Company of Danbury Champion Energy Company    1 Radisson Plaza   
New Rochelle NY 10801    New Rochelle Hotel Associates    Champion Energy
Company J.J. Skelton Company    5125 Simpson Ferry Rd    Mechanicsburg PA 17050
   Gulf Oil Limited Partnership    J.J. Skelton Company Tanner (Leffler)    1120
Mount Rock Rd    Shippensburg PA 17257    Rohr Family Limited Partnership   
Richland Partners, LLC Tanner (Leffler)    1120 Mount Rock Rd    Shippensburg PA
17257    Rohr Family Limited Partnership    Richland Partners, LLC Ways Heating
and Cooling    1395 River Road    Titusville NJ 08500    Randy Downs and Robert
O’Rourke    Minwhale LLC Leffler    1234 Cloverleaf Road    Mount Joy PA 17552
   Bridgestone Americas Tire Operations, LLC    Richland Partners, LLC J.J.
Skelton Company    40 W, Manoa Rd    Havertown, PA 19083    Boyle Energy    J.J.
Skelton Company



--------------------------------------------------------------------------------

Schedule 5.24 Intellectual Property Rights

 

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

COOLGUARD   2,503,081  

October 30,

2001

  International Class 36 - Warranty contracts in the field of residential
central air conditioning systems.   Petroleum Heat and Power Co., Inc.  

Renewal due October 30, 2011

 

Renewal filed on 5/10/2011

 

Awaiting acceptance from USPTO.

  Active Registration. OIL DIRECT GET THAT WARM FEELING FOR LESS   2,538,481  
February 12, 2002   International Class 39 – Delivery of residential home
heating oil by truck.   Petroleum Heat and Power Co., Inc.   Renewal due
February 12, 2012  

Active Registration. To be revisited in 2012.

LOGO [g195409ex10_1pg118.jpg]   2,363,100   June 27, 2000   International Class
39 – Delivery of residential home heating oil by truck.   Petroleum Holdings,
Inc.   Renewal due June 27, 2010   Cancelled: January 28, 2011 PETRO 2000  
2,300,478   December 14, 1999   International Class 4 - Diesel fuel sold with
pre-mixed additives.   Petroleum Heat and Power Co., Inc.   Renewal Due
December 14, 2019   Active Registration.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

LOGO [g195409ex10_1pg119a.jpg]   2,449,407   May 8, 2001  

International Class 37 - Clean-up services for accidental releases of fuel oil
from above-ground and underground fuel oil heating systems, provided to others
through a service plan.

 

International Class 42 - Inspection services for others in the field of
above-ground and underground fuel oil heating systems, provided through a
service plan.

  Petroleum Heat and Power Co., Inc.   Renewal due May 8, 2021   Active
Registration. DEBLOIS   2,892,718   October 12, 2004  

International Class 4 – Fuel oil for heating purposes.

 

International Class 35 – Fuel oil distribution services.

 

International Class 37 – Installation, repair and maintenance of fuel oil
equipment

  Petro Holdings, Inc.   Renewal due 10/12/2014   Active Registration. To be
revisited in 2014. LOGO [g195409ex10_1pg119b.jpg]   2,171,734   July 7, 1998  

International Class 4 – Fuel oil.

 

International Class 37 - Oil burner and boiler regulation and repair services.

 

International Class 39 - Delivery of heating oil by truck.

  Petroleum Heat and Power Co., Inc.   Renewal due July 7, 2018   Active
Registration. LOGO [g195409ex10_1pg119c.jpg]   538,181  

February 20,

1951

  International Class 4 – Fuel oils for heating purposes.   Petroleum Heat and
Power Co., Inc.   Renewal due February 20, 2021   Active Registration.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

PETRO and Design (House and Hand)

 

LOGO [g195409ex10_1pg200a.jpg]

  3,514,854   October 14, 2008   International Class 37 – HVAC contracting
services, namely, installation, maintenance and repair of HVAC Systems; plumbing
services, namely installation, maintenance and repair   Petroleum Heat and Power
Co., Inc.   Sections 8 & 15 due between October 14, 2013 and October 14, 2014  
Active Registration. To be revisited in 2013.

House and Hand Design

 

LOGO [g195409ex10_1pg200b.jpg]

  77/215,448   June 26, 2007   International Class 37 – HVAC contracting
services, namely, installation, maintenance and repair of HVAC Systems; plumbing
services, namely installation, maintenance and repair   Petroleum Heat and Power
Co., Inc.   Notice of Abandonment: 10/27/2008   As anticipated, rec’d Office
Action challenging generic aspect of mark. Discussed with J. McDonald and no use
can be shown beyond use with the word PETRO so will allow mark to be abandoned.

PETRO and Design (House and Hand)

 

LOGO [g195409ex10_1pg200c.jpg]

  77/214,886   June 25, 2007   International Class 37 – Installation,
maintenance and repair of security alarm systems for police, fire and medical
emergencies for residential and commercial use.   Petroleum Heat and Power Co.,
Inc.   Notice of Abandonment: 6/1/2009  



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

House and Hand Design

 

LOGO [g195409ex10_1pg201.jpg]

  77/215,005   June 25, 2007   International Class 37 – Installation,
maintenance and repair of security alarm systems for police, fire and medical
emergencies for residential and commercial use.   Petroleum Heat and Power Co.,
Inc.   Notice of Abandonment: 10/27/2008   Received notice of allowance and
statement of use coming due shortly but discussed with J. McDonald and no use
can be shown beyond use with the word PETRO so will allow mark to be abandoned.
PETRO PROTECTION SERVICES   77/214,244   June 25, 2007   International Class 37
– Installation, maintenance and repair of security alarm systems for police,
fire and medical emergencies for residential and commercial use.   Petroleum
Heat and Power Co., Inc.   Notice of Abandonment: 6/1/2009   PETRO SECURITY
SERVICES   77/214,260   June 25, 2007   International Class 37 – Installation,
maintenance and repair of security alarm systems for police, fire and medical
emergencies for residential and commercial use.   Petroleum Heat and Power Co.,
Inc.   Notice of Abandonment: 6/1/2009   PETRO (Word Mark)   85/248,316  
February 22, 2011  

IC4 - Fuel oils.

 

IC37 – HVAC contracting services, namely, installation, maintenance and repair
of HVAC systems; plumbing services, namely installation, maintenance and repair.

 

IC39 – Delivery of heating oil by truck.

  Petroleum Heat & Power Co.   Newly filed application. Awaiting review from
Examining Attorney.   Pending



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

LOGO [g195409ex10_1pg202a.jpg]   2,100,059   September 23, 1997   International
Class 37 – Installation, maintenance and repair of security alarm systems for
residential and commercial use.   Meenan Oil Co., L.P.   Renewal Due:
September 23, 2017   Active Registration. WARMTH IS WHAT WE’RE ALL ABOUT  
1,720,717   September 29, 1992  

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

  Meenan Oil Co., L.P.   Renewal Due: September 29, 2012   Active Registration.
To be revisited in 2012.

LOGO [g195409ex10_1pg202b.jpg]

 

MEENAN WARMTH IS WHAT WE’RE ALL ABOUT

  1,572,413   December 19, 1989  

International Class 37 – Installation, repair and maintenance of heating
equipment.

 

International 42 – Heating oil distributorship services.

  Meenan Oil Co., L.P.   Renewal Due: December 19, 2019   Active Registration.
TRU GAS   2,932,543   March 15, 2005   International Class 4 – Liquid propane
gas for use with gas appliances.   Inergy Propane, LLC   Renewal Due: March 15,
2015  

Active Registration. We do not Maintain.

 

Per instruction of J. McDonald, this mark is not maintained by Star Gas; it
belongs to Inergy. Therefore, nothing is to be done for this mark.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

STAR GAS   2,896,721   October 26, 2004  

International Class 4 – Liquid propane gas for use with gas appliances.

 

International Class 35 – Retail and wholesale distributorship of propane gas.

  Inergy Propane, LLC   Sections 8 & 15 due between October 26, 2009 and
October 26, 2010.  

Active Registration.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, allow registration to
become abandoned.

LOGO [g195409ex10_1pg203.jpg]   2,778,808   November 4, 2003   International
Class 4 – Liquid petroleum gas.   Star Gas Corporation   Sections 8 & 15 due
between November 4, 2008 and November 4, 2009.  

Cancelled Under Section 8: 6/12/2010

 

Per instruction of J. McDonald, this mark is not maintained by Star Gas; it
belongs to Inergy. Therefore, nothing is to be done for this mark.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

LOGO [g195409ex10_1pg204.jpg]   1,769,632   May 11, 1993   International Class 4
– Liquid propane gas for use with gas appliances.   Inergy Propane, LLC  
Renewal Due: May 11, 2013  

Active Registration. To be revisited in 2013.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, we will revisit in May,
2012 re use of the mark and clean up of title.

PATRIOT PROPANE   3,394,777   3/11/2008  

International Class 37 – Servicing equipment that utilizes propane.

 

International Class 39 – Delivery of propane by truck.

  Richland Partners, LLC   Sections 8 & 15 due between March 11, 2013 and
March 11, 2014   Active Registration. LEFFLER ENERGY   2,858,853   June 29, 2004
 

International Class 35 – Wholesale distributorships and retail services
featuring oil, gasoline and other petroleum products

 

International Class – 37 Maintenance and repair of equipment utilizing oil,
gasoline and other petroleum products, namely furnaces, boilers, hot water
heaters and like equipment.

  Richland Partners, LLC   Renewal Due: June 29, 2014   Active Registration. To
be revisited in 2014.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

STAR GAS   2,905,698   November 30, 2004   International Class 37 –
Installation, repair and maintenance of liquid propane gas equipment.   Stellar
Propane Service, LLC   Sections 8 & 15 due between November 30, 2009 and
November 30, 2010  

Active Registration.

 

Per instruction of J. McDonald, this mark should be in Star Gas’s name. Need to
change ownership in connection with next due date. Star Gas maintains this mark.

 

Conference with J. McDonald, Rich and Rich on 9/28/2010, allow registration to
become abandoned.

SURE START   3,421,803   May 6, 2008   International Class 37 – Maintenance and
repair of heating and air conditioning equipment   Star Gas Partners, L.P.  
Sections 8 & 15 due between May 6, 2013 and May 6, 2014   Active Registration.
LEFFLER Logo Design   77/215,690   6/26/2007   International Class – 27 HVAC
contracting services, namely, installation, maintenance and repair of heating,
ventilation and cooling systems, plumbing services, namely installation,
maintenance and repair   Star Gas Corporation   Notice of Abandonment: 5/14/2008
  Office Action received citing almost identical mark. Conference with J.
McDonald – further prosecution of mark ceased and application will be allowed to
lapse. LEFFLER ENERGY (Word mark)   77/215,503   6/26/2007   International Class
– 27 HVAC contracting services, namely, installation, maintenance and repair of
heating, ventilation and cooling systems, plumbing services, namely
installation, maintenance and repair   Star Gas Corporation   Notice of
Abandonment: 2/13/2009   Decision was made to abandon this mark and file new
application in correct owner’s name.



--------------------------------------------------------------------------------

MARK

 

REG. NO.

 

REG. DATE

 

GOODS

 

OWNER

 

NEXT ACTION DUE

 

NOTES

LEFFLER ENERGY (Word mark)   3,678,856   September 8, 2009   International Class
– 27 HVAC contracting services, namely, installation, maintenance and repair of
heating, ventilation and cooling systems, plumbing services, namely
installation, maintenance and repair   Richland Partners, LLC   Sections 8 & 15
due between September 8, 2014 and September 8, 2015   Active Registration. FOUR
POINTS   3,851,247   September 21, 2010  

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

  Petroleum Heat & Power Co., Inc.   Sections 8 & 15 due between September 21,
2015 and September 21, 2016   Active Registration. FOUR POINTS and Design  
3,846,285   September 7, 2010  

International Class 37 - Installation, maintenance and repair of heating
equipment

 

International Class 39 – Delivery of heating oil.

  Petroleum Heat & Power Co., Inc.   Sections 8 & 15 due between September 7,
2015 and September 7, 2016   Active Registration

The following trademarks are protected under common law rights. There are no
federal registrations issued or pending with the United States Patent and
Trademark Office at this time.

 

HALLER STOWE   LEWIS AIR CONDITIONING   SHELLY FUEL   CHAMPION ENERGY AIR
CONDITIONING   MAHOPAC FUEL   F & R FUEL   HOFFMAN AIR CONDITIONING   RCF FUEL  
CHICKOS OIL   A & S FUEL   BELLMORE FUEL   HANCOCK OIL   KURZ OIL   FUEL EXPRESS
  MARINE PARK   GOODWIN OIL   STERLING – COASTAL FUEL   NORTHERN COMFORT   VICO
  FUELMAN  



--------------------------------------------------------------------------------

Schedule 5.25 Insurance

 

 

Named Insured

  

Coverage

   Limit of
Liability      Term     

Company/
Policy Number

   Annual
Premium     

Notes

1. Petro Holdings, Inc.    General Liability                          
10/1/10-11       Commerce and Industry    $ 121,183       Covers all states of
operations             360-25-05         

BI & PD each occurrence

   $ 1,000,000                Terrorism charge incl. In premium   

Personal Injury

   $ 1,000,000                  

Products/Comp. Ops. Aggregate

   $ 2,000,000               

Pollution included for liability arising from installation, service activity and
misdelivery

  

 

General Aggregate

  

 

$

 

5,000,000

 

  

              

Fire Legal Liability

   $ 100,000                  

Medical Expense

   $ 5,000                Premium represents excess of SIR   

 

Employee Benefit Liability

               and does not include loss fund payments.   

 

per occurrence

  

 

$

 

1,000,000

 

  

              

aggregate

   $ 1,000,000                  

Self Insured Retention

   $ 1,000,000               



--------------------------------------------------------------------------------

2. Petro Holdings, Inc.

   Automobile                  

Liability (Combined Single Limit)

   $ 2,000,000         10/1/10-11       Commerce and Industry    $ 288,788      
Premium -All States except MA   

Personal Injury Protection

     Statutory          CA 720-46-98       Surcharges/Fees   

Med. Pay. (Private Pass. Only)

   $ 5,000                  

Uninsured Motorist - All Vehs.

    
  Statutory
Min.   
              

Terrorism charge incl. In premium

  

Deductible

   $ 1,000,000               

Premium represents excess of deductible and does not include loss fund payments.

                 

Pollution covered which arises from the load, unload and transport of product

  

Liability (Combined Single Limit)

   $ 2,000,000         10/1/10-11      

Commerce and Industry

   $ 14,695       Premium - Covers Commonwealth of MA   

Personal Injury Protection

     Statutory         

CA 720-46-97

        

Med. Pay. (Private Pass. Only)

 

Uninsured Motorist - All Vehs.

   $

 

 
 

5,000

 

Statutory
Min.

  

 

  
  

           

Premium represents excess of deductible and does not include loss fund payments.

  

Deductible

   $ 1,000,000               

Pollution covered which arises from the load, unload and transport of product

                  Same as the above auto policy except this policy only applies
in MA



--------------------------------------------------------------------------------

3. Petro Holdings, Inc.    Workers’ Compensation Policy                        
10/1/10-11    New Hampshire Ins Co    $ 1,624,042       Provides excess Workers
Compensation for your employer obligation in all states of operations         
   720-83-99      AOS         

Coverage A

     Statutory          258-89-049      MA Only       Covers all states of
operations   

Coverage B - Employer Liab.

               Premium Includes NY Assessment   

Each Accident

   $ 1,000,000                Provides benefits in the states of:   

Policy Limit

   $ 1,000,000                CT, MA, MD, NY, NJ, NH, PA, RI, VA   

Each Employee

   $ 1,000,000                *Includes the New York Assessment    Deductible:
   $ 1,000,000                Terrorism charge incl. In premium terrorism in all
states except NJ .06; claim handling also included in premium.                  
Note: Premium does not include loss fund payments.                   **Taxes &
Assessments - all except NY 4. Grand Plumbing    General Liability            
     

General Aggregate

   $ 2,000,000       10/1/10-11    Commerce and Industry    $ 1,000       Covers
all states of operations   

Products/Comp. Ops. Aggregate

   $ 1,000,000          360-25-06         

Personal Injury

   $ 1,000,000                Terrorism charge incl. In premium   

BI & PD each occurrence

   $ 1,000,000                  

Fire Legal Liability

   $ 100,000                  

Medical Expense

   $ 5,000               



--------------------------------------------------------------------------------

5. Grand Plumbing    Workers’ Compensation Policy                  

Coverage A

     Statutory       10/1/10-11    Commerce and Industry    $ 886       Covers
NY   

Coverage B - Employer Liab.

         720-84-00         

Each Accident

   $ 500,000                  

Policy Limit

   $ 500,000                  

Each Employee

   $ 500,000                6. Micko Plumbing and Heating, Inc    Workers’
Compensation Policy                  

Coverage A

     Statutory       10/1/10-11    Commerce and Industry    $ 895       Covers
NY   

Coverage B - Employer Liab.

         720-89-22         

Each Accident

   $ 500,000                  

Policy Limit

   $ 500,000                  

Each Employee

   $ 500,000                7. Richland Partners LLC    General Liability      
           

General Aggregate

   $ 2,000,000       6/4/10-11    Federated Mutual Ins Co    $ 59,730         

Products/Comp. Ops. Aggregate

   $ 2,000,000          9269398         

Personal Injury

   $ 1,000,000                  

BI & PD each occurrence

   $ 1,000,000                  

Damage to Premises rented to you

   $ 100,000               



--------------------------------------------------------------------------------

   Workers’ Compensation Policy                  

Coverage A

     Statutory       6/4/10-11    Federated Mutual Ins Co    $ 240,037         

Coverage B - Employer Liab.

         9269399         

Each Accident

   $ 500,000                  

Policy Limit

   $ 500,000                  

Each Employee

   $ 500,000                   Automobile                         6/4/10-11   
Federated Mutual Ins Co    $ 93,041          Liability (Combined Single Limit)
   $ 1,000,000          9269398          Commercial Crime                  

Theft of Money and Securities

   $ 50,000       6/4/10-11    Federated Mutual Ins Co    $ 1,602         

Employee Theft

   $ 20,000                  

Forgery or Alteration

   $ 20,000                   Commercial Inland Marine                  

Business Computer Equipment-Loc 1

   $ 300,000       6/4/10-11    Federated Mutual Ins Co    $ 2,473         

Business Computer Equipment-Loc 2-11

   $ 10,000                   Commercial Property                  

Building Limit

    
  Limit by
location   
      6/4/10-11    Federated Mutual Ins Co    $ 41,205         

Petroleum Location Limit

    
  Limit by
location   
                  Surcharges for above policies             $ 6,762         
Pollution Legal Liability    $ 5,000,000       3/26/10-13    Chartis Specialty
Insurance Company      



--------------------------------------------------------------------------------

Cov B

  

On-Site Clean-up of

         PLS 2292148       9 locations in PA   

NEW Conditions

               31 Undergournd Storage Tanks

Cov C

  

Third Party Claims for On-site

Bodily Injury & Property Damage

NEW Conditions only

              

Cov E

  

Third Party Claims for Off-Site

Clean-up resulting from

NEW Conditions

              

Cov F

  

Third Party Claims for Off-Site

Bodily injury & Property Damage

NEW Conditions only

              

Cov G

  

Third Party Claims for On-Site

Bodily Injury, Property Damage

& Clean-up - Non Owned Sites

NEW Conditions only

              

Cov H

  

Third Party Claims for Off-Site

Bodily Injury, Property Damage

& Clean-up - Non Owned Sites

NEW Conditions only

               Retention: $100,000

Cov I

  

Pollution Conditions Resulting

from Transported Cargo

NEW Conditions only

              



--------------------------------------------------------------------------------

8. Star Gas Partners, L.P. et al    Umbrella/Excess Policies- Total $125,000,000
Limit                 All policies include terrorism   

Lead Umbrella Layer

   $

 

 
 
 

5,000,000

 

per
occurrence/
aggregate

  

 

  
 
  

   10/1/10-11   

Lexington

 

(AIG)

   $ 540,000       Primary or lead layer of excess liability over the underlying
policies.             21430599                         Excess applies to Petro,
Meenan and Leffler operations.   

1st Excess Layer (1 of 5)

   $ 20,000,000       10/1/10-11    American Guarantee    $ 349,000            
     

(Zurich)

AEC 4275380 06

      Next excess layer   

2nd Excess Layer (2 of 5)

   $ 25,000,000       10/1/10-11   

Crum and Forster

552-014818-2

   $ 180,780       Next excess layer   

3rd Excess Layer (3 of 5)

   $ 25,000,000       10/1/10-11   

Great American

EXC 2098366

   $ 60,000       Next excess layer   

4th Excess Layer (4 of 5)

   $ 25,000,000       10/1/10-11   

Allied World Assurance

0305-9785

   $ 55,000       Next excess layer   

5th Excess Layer (5 of 5)

   $ 25,000,000       10/1/10-11   

Fireman’s Fund

SHX 00014628663

   $ 51,000       Next excess layer



--------------------------------------------------------------------------------

9. Star Gas Partners, L.P. et al    Directors’ & Officers’ Liability - RUNOFF
POLICIES- Total $40,000,000 Limit / $10,000,000 Side A Only          

Star Gas Partners, L.P. et al

                 

Agreement A & B - Aggregate

   $ 10,000,000       3/26/05-4/28/12    National Union Fire    $ 950,000      
Runoff lead policy for prior corporate entity             Insurance Company   
               004907965                         Basic Coverage               
   Partnership liability                   Corporate Retention: $1,000,000      
           

Entity coverage included for securities claims

   Directors’ & Officers’ Excess               

Excess runoff policy for prior corporate entity.

  

Star Gas Partners, L.P. et al

   $ 10,000,000       3/26/05-4/28/12    XL Specialty Ins. Co.    $ 750,000   
               ELU088401-05          Directors’ & Officers’ Excess            
  

Excess runoff policy for prior corporate entity.

  

Star Gas Partners, L.P. et al

   $ 10,000,000       3/26/05-4/28/12    US Specialty Ins. Co.    $ 6,000,000   
               14MGU-05A10111          Directors’ & Officers’ Excess            
  

Excess runoff policy for prior corporate entity.

  

Star Gas Partners, L.P. et al

   $ 10,000,000       3/26/05-4/28/12    Navigators Insurance Co.    $ 400,000
                  NY08DOL13705NV          Directors’ & Officers’ Side A         
        

Star Gas Partners, L.P. et al

   $ 10,000,000       4/28/06-12    XL Specialty Ins. Co.    $ 150,000      
Side A runoff             ELU090424-05      



--------------------------------------------------------------------------------

10. Star Gas Partners, L.P. et al    Directors’ & Officers’ Liability- ANNUAL
OPERATIONAL POLICIES- Total $50,000,000 Limit           Directors’ & Officers’
Liability                  

Star Gas Partners, L.P. et al

                 

Agreement A & B- Aggregate

   $ 10,000,000       4/28/11-12    Zurich American    $ 115,000       Lead
policy for current corporate entity             Insurance Company       Basic
Coverage             9385275-03       Partnership liability                  
Corporate Retention: $250,000                  

Entity coverage included for securities claims

   Directors’ & Officers’ Excess                  

Star Gas Partners, L.P. et al

   $ 10,000,000       4/28/11-12   

Illinois National

 

Insurance Company

 

01-770-30-62

 

   $ 92,000       Excess policy for current corporate entity   

Directors’ & Officers’ Excess

 

Star Gas Partners, L.P. et al

   $ 10,000,000       4/28/11-12   

US Specialty Ins. Co.

 

14-MGU-11A23697

   $ 64,400       Excess policy for current corporate entity   

Directors’ & Officers’ Excess

 

Star Gas Partners, L.P. et al

   $ 10,000,000       4/28/11-12   

Navigators Insurance Co.

 

NY11DOL137058NV

   $ 46,080       Excess policy for current corporate entity    Directors’ &
Officers’ Liability    $ 10,000,000       4/28/11-12    XL Specialty Ins. Co.   
$ 53,000       Side A Coverage with DIC features   

Star Gas Partners, L.P. et al

         ELU121082-11      



--------------------------------------------------------------------------------

11. Star Gas Partners, L.P.    Pollution Legal Liability                      $
25,000,000       11/29/01-11    American Int’l Specialty    $ 507,692      
Purchased as part of Meenan acquisition   

Cov A - On-Site Clean-up of Pre-Existing UNKNOWN Conditions

        

(AIG)

 

PLS8087907

    
  10 Year
Premium   
      At the time of Meenan acquisition, there was a known spill site.   

Cov B - Third Party Claims for On-site Property Damage - Pre-Existing UNKNOWN
Conditions

               On-site Natural Resource Damage due to spill is excluded.   

Cov C - Third Party Claims for On-sSite Bodily Injury from Pre-Existing UNKNOWN
Conditions

                 

Cov D - Third Party Claims for Off-site Clean-up resulting from Pre-Existing
UNKNOWN Conditions

                 

Cov E - Third Party Claims for Off-Site Property Damage from Pre-Existing
UNKNOWN Conditions

               There is limited off-site BI/PD coverage due to the spill.



--------------------------------------------------------------------------------

  

Cov F - Third Party Claims for Off-Site Bodily injury from Pre-Existing UNKNOWN
Conditions

              

Off-site Natural Resource Damage due to spill is restricted.

 

Retention: $1Million/ $5 Million / $50,000 maintenance

12. Star Gas Partners, L.P. ET AL    Pollution Legal Liability                  
   $ 10,000,000       6/30/010-6/30/13   

Chartis Specialty

Insurance Company

   $ 477,120                       
  3 Year
Premium   
      33 locations in RI, CT, MD, NY, NJ, PA, VA             PLS9527814       17
Undergournd Storage Tanks

Cov B

  

On-site Clean-up of New Conditions

              

Cov D

  

Third Party Claims for Off-Site

Clean-up Resulting from NEW Conditions

              

Cov E

  

Third Party Claims for Off-Site Bodily Injury & Property from NEW Conditions

               Retention: $250,000

Cov F

  

Emergency Response Costs

   $ 250,000 sublimit               

Cov G

  

Third Party Claims for Non-Owned Locations for NEW Conditions

              



--------------------------------------------------------------------------------

13. Petro Holdings, Inc.

   Pollution Legal Liability                         6/30/10-11   

Chartis Specialty

Insurance Company

   $ 44,959       Provides Pollution Liability For one NJ

Cov B

  

On Site Cleanup of NEW Conditions

   $ 1,000,000               

Facilitiy - Dover

 

Written To Comply With Special State Statute.

Cov D

  

Third Party Claims for

 

Off Site Cleanup of NEW Conditions

         PLS3778258      

Cov F

  

Emergency Response Costs

   $
  250,000
sublimit   
               Retention: $250,000

14. Petro Holdings, Inc.

   General Liability/Contractors Pollution Liability/Professional             
                     Covered Operations - Those activities performed for a   

Cov A - General Liabiltiy

   $ 5,000,000       1/20/11-12   

Liberty Surplus

Insurance Corp

   $ 117,294       third party for a fee by or on behalf of the Named Insured   

Cov B - Personal & Advertising Injury

 

   $ 5,000,000          UVE-DE-102058-111       at a job site. Covered
Operations include Completed Operations.   

Cov C - Medical Payments

   $ 10,000                  

 

General Aggregate

  

 

$

 

5,000,000

 

  

           

 

Covered Professional Activities: Soil testing and analysis,

  

Prod.Completed Ops Aggreate

   $ 5,000,000               

 

Construction or Project Management at Agency Work.

  

 

Cov D - Contactors Pollution Liability

  

 

$

 

5,000,000

 

  

           

 

GL & CPL are on an “Occurrence” basis

  

 

Cov E - Professional

  

 

$

 

5,000,000

 

  

           

 

Professional is claims made

                  Deductible: $10,000



--------------------------------------------------------------------------------

15. Petro Holdings, Inc.    Terminal Operators Liability                  

Each Occurrence or Accident

   $ 2,000,000       10/1/10-10/1/11    The Northern Assurance Company of
America    $ 25,500       Policy Purpose: Cover the third party bodily injury,
third party property damage, resulting from vessel berthing and
loading/unloading of cargo at the Poughkeepsie, Peekskill and Tullytown
Terminals.   

Deductible

   $ 100,000          (International Marine Underwriters)                  
N5JH02057       Pollution provided on sudden/accidental basis with 20 day/ 80
day knowledge and reporting limitations 16. Petro Holdings, Inc.    Hull and
Protection & Indemnity                Policy Purpose: Primarily intended to
protect liability for activity on navigatable waterway inclusive of maritime
liability to crew members.   

Hull - Vessel Value

     Per Schedule       5/16/11-12    The Northern Assurance Company of America
        

Protection & Indemnity

 

including Crew

   $ 1,000,000         

(International Marine Underwriters)

 

N5JH01791

   $ 13,666      

Star Gas presently have four boats in operation.

 

     

 

$

 

5,000,000

 

  

     

 

N5JH01792

  

 

$

 

8,500

 

  

                     Coverage applies to owned workboats used on navigational
waterways at Meenan Terminals



--------------------------------------------------------------------------------

  

FIRST PARTY RESPONSIBILITY

        17. Star Gas Partners, L.P. et al    Property               Protects
real and business personal assets including leased buildings you are responsible
to insure; also covers tanks/loading racks at owned or leased facilities except
while underground          9/30/10-11    ACE American    $ 187,850        

Building & Contents Limit - Per Occ.

   $ 30,000,000          Insurance Company      includes TRIA        

Extra Expense

   $ 1,000,000                 

Service Interruption

   $ 1,000,000               Rate: .2213 %    Covers per occurrence subject to
schedule of declared location values.   

Boiler & Machinery

     Included above                 

EDP

   $ 500,000               Engineering        

Scheduled Property - Tanks

     Included above             $ 12,982      Deductible: $25,000 - all other
peril   

Earthquake

   $ 10,000,000               Tier I Wind Deductible:   

Flood, except;

   $ 10,000,000              

3% of TIV or $25,000 Min.

  

Flood Zone A & V

   $ 1,000,000                 

Building Ordinance

   $ 1,000,000                 

Newly Acquired

   $ 2,500,000               Quake Deductible: $50,000   

Unnamed Locations

   $ 1,000,000               Flood Deductible: $50,000                  Flood
Zone A 2% of TIV or 50K Min



--------------------------------------------------------------------------------

18. Star Gas Partners, L.P. et al    Blanket Crime Policy    $ 20,000,000      
9/11/10-11    Federal Insurance Co    $ 58,000         

(Includes Computer Fraud)

         8208-9872       Covers first party (you) and third party (customers)
taking of money and securities.                   Meets required ERISA standard
as respects dishonesty coverage for retirement plans.                  
Deductible: $250,000 (except ERISA compliance)                   Covers Employee
Dishonesty and wrongful taking of money, securities or other property; also
covers third party theft of money & securities.                   (Note: theft
of property by third parties included in Property policy)



--------------------------------------------------------------------------------

20. Star Gas Partners, L.P. et al    Fiduciary Liability    $ 10,000,000      
9/11/10-11    Federal Insurance Co    $21,000                8207-5608         
               Although outside administrators conduct the actual activity, the
company selects the administrator and the options to be made available.
Complements ERISA coverage in the Crime policy Deductible: $25,000 Protects
against claims by employee or other beneficiaries of breach of fiduciary duty in
the administration of retirement plans.

21. Petro Holdings, Inc.

   Ocean Cargo Policy                  

Any One Vessel

   $ 7,500,000       9/1/2010-11    Travelers    $65,000   

Policy Purpose: Protect the value of oil inventory at owned and non owned
locations in addition to

barge transport of product.

            OK09000135         

Any One Location

   $ 1,000,000                  

See Warehouse Schedule for Named locations and limits

           

Coverage continues until product is dispensed for retail delivery. Deductible is
.5% of the shipment or $25,000 for stored product.



--------------------------------------------------------------------------------

22. Petro Holdings, Inc.    Flood Insurance                  

Building

   $ 500,000       3/16/11-12    American Bankers Ins Co of FL    $ 1,521      
National Flood Policy Zone A - required by bank   

Contents

   $ 50,000          AB00087982       25 Abbie Road, York, PA 17404   

Building

   $ 175,000       12/17/10-11    American Bankers Ins Co of FL    $ 2,044      
National Flood Policy Zone A - required by bank   

Contents

   $ 29,200          AB00076069       Roa Hook Rd, Peekskill, NY 10566         
         (Storage/Garage)   

Building

   $ 58,500       12/17/10-11    American Bankers Ins Co of FL    $ 1,069      
National Flood Policy Zone A - required by bank   

Contents

   $ 29,200          AB00076981       Roa Hook Rd., Peekskill, NY 10566         
         (Office)   

Building

   $ 500,000       10/21/10-11    American Bankers Ins Co of FL    $ 10,675   
   National Flood Policy Zone A - carried by lease and due to actual exposure;
have had losses.   

Contents

   $ 419,400          AB00070480                         55 Day Street, Norwalk,
CT 06854   

Building

   $ 500,000       8/10/10-11    Weekes & Callaway Inc    $ 1,448       National
Flood Policy Zone A - carried by lease and due to actual exposure; have had
losses.   

Contents

   $ 109,300          2030260059                         71 Day Street, Norwalk,
CT 06854   

Building

   $ 500,000       12/28/10-11    American Bankers Ins Co of FL    $ 10,975   
   National Flood Policy Zone A - required by bank   

Contents

   $ 448,000          AB00049624       15 Richboynton Rd., Dover, NJ 07801



--------------------------------------------------------------------------------

23. Star Gas Partners, L.P. et al   RESPONSIBILITY TO EMPLOYEES            
Employment Practices                $ 7,500,000      10/1/10-11  

St. Paul Mercury Ins. Co,

 

EC09003584

  $ 42,000      Employment Practices - covers the listed exposures  

Retention

  $ 100,000            Covers discrimination, wrongful termination, hostile work
environment and other peril as detailed in the policy for employee claims of
this nature against the company. 24. Petro Holdings, Inc.   Miscellaneous      
     

Various bonds covering the licensing of employees and various financial
commitments

  $

 

$

2,358,966

 

114,313

  

 

  

      $

 

$

47,200

 

3,268

  

 

  

 

Financial guarantee bonds

 

License/Permit bonds

25. The Hampton Library at Bridgehamton               Owners and Contractors
Protective Liability Policy     OCP of Petro Inc  

General Aggregate

  $
2,000,000
  
  10/1/10-10/1/11  

New Hampshire Ins. Co.

  $ 100       

Each Occurrence

  $
1,000,000
  
   

GL 480-74-64

    26. Star Gas Partners, L.P. et al Shreve Oil   STORAGE TANK LIABILITY
INSURANCE POLICY       

Per ‘Storage Tank Incident’

  $ 1,000,000      11/10/10-11/10/11   ACE American   $ 1,425     

Covers bodily injury or property damage caused by a ‘storage tank incident’

 

 

Agg All ‘Storage Tank Incidents’

 

 

$

 

1,000,000

 

  

   

 

Insurance Company

     

Agg All ‘Legal Defense Expenses’

  $ 1,000,000        A2466045A 003    



--------------------------------------------------------------------------------

Champion Energy & Subs    General Liability   

$2,000,000 General Aggregate

 

$2,000,000 Products/Comp Ops Agg

$1,000,000 Personal/Advertising Injury

$1,000,000 Per Occurrence

$ 50,000 Damage to premises rented to you

$ 5,000 Medical Expense

   2/15/11-12   

Zurich American

Insurance Co. / GLO 2983557 10

   $ 75,386          Employee Benefits Liability   

$1,000,000 Each Act, Error or Omission

$1,000,000 Aggregate

*Deductible applies to BI, PD, PA&I, EBL per occurrence, act, error or omission
(depending on coverage)

               Automobile Liability   

$1,000,000 Per Accident

$ 5,000 Medical Payments

$1,000,000 Uninsured Motorists

   2/15/11-12   

Zurich American

Insurance Co. / BAP 2983556 10

   $ 238,887      



--------------------------------------------------------------------------------

   Workers Compensation    $1,000,000 Each Accident    2/15/11-12    American
Zurich Insurance Co. / WC 2983555 10    $ 328,506             $1,000,000 Policy
Limit                   $1,000,000 Each Employee                Loss Fund      
   Zurich American Insurance Co. /    $ 48,915          Fiduciary Run Off   
$1,000,000 Aggregate Limit    05/10/10-07/09/13    Federal Insurance Company /
8170-9365    $ 3,375          Employment Practices Liability Run Off   
$1,000,000 Aggregate Limit    05/10/10-07/09/13    Federal Insurance Company /
8158-4245    $ 17,700      



--------------------------------------------------------------------------------

Schedule 5.31 Labor Matters

5.31 (a) & (b) - Collective Bargaining Agreements

 

DISTRICT/BRANCH NAME

  

CITY

  

STATE

  

UNION

  

UNION/
LOCAL

  

EXP.
YEAR

  

EXP.
MO/DAY

  

CLASS/Comments

Petro - NNJ    Lakewood    NJ    Teamsters    469    2010    8/31   
Negotiations still In progress Petro - PA    Southampton    PA    Teamsters   
107    2011       Garage Mechanics- New Contract in Progress Buckley    Peace
Dale    RI    Teamsters    251    2011       Drivers, Service Technicians and
Garage Mechanics - New Contract In Progress Petro - RI    Multiple Sites    RI
   Teamsters    251    2011    3/31    Drivers, Service Techs, Truck Mechanics -
In Progress Petro - CT    Norwalk    CT    Teamsters    191    2011    4/30   
Service, Drivers and Mechanics - In progress Petro - AP Woodson    Washington   
DC    Teamsters    922    2011    6/30    Technicians & Drivers - Initial
Bargaining Meeting to be scheduled shortly Petro - AP Woodson    Washington   
DC    Teamsters    639    2011    6/30    Garage Mechanics - Initial Bargaining
Meeting to be scheduled shortly Petro- NNJ    Lakewood    NJ    Teamsters    469
   2011    8/31    Drivers, Service Techs, Mechanics* *5-6 employees covered
under subagreement - expires 2010 Meenan Upper Darby    Upper Darby    PA   
Teamsters    107    2011       Drivers and Dispatchers - New Contract In
Progress



--------------------------------------------------------------------------------

Meenan Tullytown    Tullytown    PA    Teamsters    830    2011    5/31   
Drivers, Mechanics, Tank Installers - In Progress Meenan - Budd Oil   
Hackettstown    NJ    Teamsters    408    2011    8/1    Service Techs and
drivers Petro - CT    New Milford    CT    Teamsters    677    2012    4/30   
Drivers, Garage Mechanics Petro - PA    Southampton    PA    Teamsters    107   
2012    6/30    Drivers Petro - East    Plainview/Yaphank    NY    United
Service workers Union    355    2012    7/1    Oil Burner Service Tech, Oil
Delivery Drivers, Garage Mechanics (Yaphank) - Wage reopener 2011 Petro - NNJ   
Whippany/Kenvil    NJ    Teamsters    469    2012    8/31    Drivers, Service
Techs, Truck Mechanics Petro - NNJ    South Plainfield    NJ    United Service
workers Union    355    2012    8/31    Service Techs (SP) - Currently in
negotiations Petro - CT    North Haven    CT    Teamsters    443    2012    9/30
   Drivers, Service Techs, Truck Mechanics Petro - Central    Plainview    NY   
United Service workers Union    355    2012    10/31    Garage Mechanics -Wage
reopener in 2011 Meenan - Tullytown    Tullytown    PA    Pipefitters    420   
2012    7/18    Servicemen, Installation Techs Region Oil    Morris County NJ   
NJ    Teamsters    469    2012    9/17    Drivers, Service Techs, Garage
Mechanics Wallace    Middletown    NY    Teamsters    445    2012    9/20   
Drivers, Mechanic Leffler    Various Cities    PA    Sheet Metal Workers    19
   2012    9/30    Service Techs, Installers C Hoffberger    Baltimore    MD   
Teamsters    311    2012    6/5    Drivers Lewis Oil    Plainview    NY    IAM
   434    2012    5/31    Drivers, Mechanics, Technicians Petro - PA    Reading
   PA    Teamsters    429    2013    2/28    Drivers, Servicemen, Mechanics
Atlas/Glenmore    Boston    MA    Teamsters    25    2013    4/30    Drivers and
Mechanics Atlas/Glenmore    Boston    MA    Teamsters    25    2013    4/30   
Service Technicians Petro - CT    New Milford    CT    Pipefitters    777   
2013    8/31    Oil Burner Technicians Petro - PA    Southampton    PA   
Pipefitters    420    2013    9/30    Service Techs, Installers



--------------------------------------------------------------------------------

Petro - NYC    Maspeth, Bayside    NY    Teamsters    553    2013    12/15   
Drivers, Service Techs, Truck Mechanics Meenan - Wantagh    Wantagh    NY   
IUE-CWA    463    2013    6/30    Inside office Clerical and Sales Hoffman -
Bridgeport    Bridgeport    CT    Plumbers and Steamfitters    777    2013   
6/30    Technicians and Apprentices Hoffman - Danbury    Danbury    CT   
Plumbers and Steamfitters    777    2013    4/4    Mechanics, Technicians,
Installers and Apprentices Hoffman - Danbury    Danbury    CT    Plumbers and
Steamfitters    777    2013    5/31    Drivers Petro - West   
Hicksville/Patterson    NY    Teamsters    553    2014    1/15    Drivers - Vote
1/15--30 days after New York Master vote. Petro - Ryan    Ryan Oil    NY   
Teamsters    456    2014    1/31    Drivers, Service tech and garage tech Woods
Heating    East Providence    RI    Teamsters    251    2014    3/31    Service
Techs Meenan - Wantagh    Nassau/Suffolk Counties    NY    Teamsters    553   
2014    1/15    Drivers - Vote 1/15--30 days after New York Master vote. Meenan
- Wantagh    Wantagh    NY    IUE-CWA    463    2014    2/28    Service Techs
Region Oil    North Franklin    NJ    IBT    560    2014    2/28    Drivers
Love/Effron    Westchester/Putnam    NY    Teamsters    456    2014    11/30   
Service Techs, drivers and Mechanics Burke Fuel    Westchester/Putnam    NY   
Teamsters    456    2014    12/31    Drivers, Techs and Terminal Employees

5.31(c) Known Ongoing Organizing Activity

Petro PA/SJ district has 15-18 installers in their South New Jersey locations
(Princeton and Pennsauken) who have signed enough cards to require a vote on
whether they should be represented by Local 19 of the Sheet Metal Workers Union.

5.31(d) Threatened strikes, work stoppages, material unfair labor practice
claims or other material labor disputes

18.2.1. None



--------------------------------------------------------------------------------

Schedule 5.32 Fixed Price Supply Contracts

18.2.2. None



--------------------------------------------------------------------------------

Schedule 6.20 Other Investments

Petroleum Heat and Power Co., Inc. at May 12, 2011, has two Money Market
accounts totaling $2,011,215 as follows:

 

J.P. Morgan Asset Management

   Account #5015888    $ 2,011,215   

Banc of America Securities LLC

   Account #249-01053-1-5 MSM    $ 0   



--------------------------------------------------------------------------------

Schedule 6.21 Liens